Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 1 of 192 PageID# 1784




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division
   NAVIENT SOLUTIONS, LLC,
         Plaintiff,
         v.

   DEPARTMENT OF EDUCATION and DR.           Case No.: 1:21-cv-324-TSE-MSN
   MIGUEL CARDONA, Secretary of
   Education, in His Official Capacity,

         Defendants.


                       SUPPLEMENTAL ADMINISTRATIVE RECORD
                              VOLUME 5 (Pages 1595-783)
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 2 of 192 PageID# 1785




                             NAVIENT V. DEPARTMENT OF EDUCATION
                                       Case No. 21-CV-00324
                            SUPPLEMENTAL ADMINISTRATIVE RECORD

  Document Description                                                                 Bates No.

  Final Audit Determination of Federal Student Aid Letter from Patricia Trubia,        1345-71
  Director, Financial Institution Oversight Service, Federal Student Aid, to John
  Remondi, President and Chief Operating Officer, Sallie Mae, Inc., dated
  September 25, 2013

  Affidavit of Jason Wheeler dated November 24, 2015                                   1372-78

  Affidavit of Sheila M. Ryan-Macie dated March 24, 2015                               1379-476

  Letter from Robert Evans, former Director of Policy and Development, U.S.            1477-78
  Department of Education, to Sheila Ryan-Macie, dated March 18, 2014

  Affidavit of John (Jack) Remondi, dated September 22, 2016                           1479-81

  NCHER Website Interest & Special Allowance Rate Information, Historic 91-            1482-85
  Day T-Bill Rates

  1993 Trust Agreement                                                                 1486-517

  Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1, 1993)               1518-94

  Affidavit of Mark L. Heleen dated September 23, 2016                                 1595-97

  Navient Responses to OIG Questions of December 14, 2007                              1598-600

  Letter from Robert S. Lavet, General Counsel, Sallie Mae, to Theresa Shaw,           1601
  U.S. Department of Education, dated February 15, 2007

  Affidavit of Jane Roig dated November 11, 2016                                       1602-03

  Emails concerning Freedom of Information Act dated April 26, 2017 and May 15, 2017   1604-07

  Letter from Theresa Shaw to Thomas J. Fitzpatrick dated January 24, 2007             1608-11

  Final Audit Report, Special Allowance Payments to Sallie Mae’s Subsidiary,           1612-75
  Nellie Mae, for Loans Funded by Tax-Exempt Obligations, dated August 2009

  Respondent Navient Corporation’s Request for Review of Final Audit                   1676-737
  Determination, dated July 27, 2016

  Brief in Support of Navient Corporation’s Appeal of the Final Audit                  1738-83
  Determination Issued by the Office of the Inspector General of the Department of
  Education, dated September 27, 2016

  Navient Corporation’s Reply Brief in Support of Appeal of Final Audit                1784-816
  Determination, dated November 23, 2016
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 3 of 192 PageID# 1786




  Transcript of March 30, 2017, Oral Argument                                                    1817-2018

  Navient Corporation’s Supplemental Brief, dated May 19, 2017                                   2019-40

  Hearing Official’s Initial Decision, dated March 7, 2019                                       2041-60

  DCL 93-L-161                                                                                   2061-77

  DCL 93-L-163                                                                                   2078-81

  DCL 96-L-186                                                                                   2082-87

  DCL FP-06-15                                                                                   2088-93

  DCL FP-07-01                                                                                   2094-99

  DCL FP-07-06                                                                                   2100-38

  Brief in Support of Navient Corporation's Appeal of the Hearing Official's Initial Decision,   2139-91
  dated April 8, 2019

  Motion for Leave To File a Reply in Support of Navient Corporation’s Appeal of the             2192-201
  Hearing Official’s Initial Decision

  Navient Visuals from Oral Argument before the Department of                                    2202-09
  Education Office of Hearings and Appeals, dated March 30 2017

  Brief in Support of Federal Student Aid’s Final Audit Determination, dated October 28,         2210-54
  2016

  Supplemental Brief in Support of Federal Student Aid’s Final Audit Determination, dated        2255-76
  May 19, 2017

  Brief in Response to Navient Corporation’s Appeal of Hearing Official’s Initial Decision,      2277-318
  dated May 3, 2018

  Motion for Leave To File a Sur-Reply Brief in Response to Reply Brief in Support of            2319-35
  Navient Corporation’s Appeal of Hearing Official’s Initial Decision), dated May 31, 2019
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 4 of 192 PageID# 1787




                                       1595
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 5 of 192 PageID# 1788




                                       1596
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 6 of 192 PageID# 1789




                                       1597
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 7 of 192 PageID# 1790

                          OIG Follow-up Questions for Sallie Mae dtd 12/14/07

  SSSC’s OE and Branch Codes

     1. Does each taxable bond (e.g., AELMC 2001 A-1) or tax-exempt bond issued on/after 10/1/93 have
        multiple OE and branch combinations that tie 9.5% floor loans (e.g., loans A and B) back to the
        underlying eligible tax-exempt bond (e.g., AELMC 1997 B and FELMC 2002 A-3, respectively) from
        which each loan derived its eligibility for 9.5% floor treatment?

     -   Yes. For each bond, there are separate branches to segregate the portfolio by the underlying eligible
         tax exempt bond. For example, please see attachment A. Within the taxable bond 2001 A-1, loans
         from the underlying tax exempt bonds are labeled by branch:

                CURRENT BOND                 UNDERLYING BOND                       BRANCH ES

                     2001 A-1                       1993 SS                         4459/5459
                     2001 A-1                       1992 SS                         4460/5460
                     2001 A-1                        1997 B                         4461/5461
                     2001 A-1                      1998 A-3B                        4462/5462
                     2001 A-1                     2003 A-2 A-3                      4463/5463



     2. Under SLMA’s business processes, would loan A cease to be billed at the 9.5% floor upon the
        maturity of the underlying tax-exempt bond (AELMC 1997 B)?

     -   Yes. Column O on attachment A lists the maturity date of the underlying bond, and column P
         specifies the date that the SAP for the loans associated with the underlying bond should be changed to
         full SAP. On the maturity date of AELMC 1997 B, branches 4461/5461 would be changed to bill at
         full SAP.

     3. Under SLMA’s business processes, would loan B cease to be billed at the 9.5% floor upon the
        maturity of the underlying tax-exempt bond (FELMC 2002 A-3)?

     -   Yes. On the maturity date of FELMC 2002 A-3, branches 4463/5463 would be changed to bill at full
         SAP.


  Refinancing of SSSC Bond 1991 A

     1. For purposes of determining 9.5% floor loan eligibility, does SLMA differentiate the $40 M of
        FELMC 2003 C-5 that relates back to Bond 1991 A and the $10 M of “new” monies? If yes, how
        does SLMA differentiate these two funding sources within FELMC 2003 C-5?

     -   Yes. See attachment B. Within the ownership of bond FELMC 2003-5, branches 4409/5409 related
         to the $40M floor eligible bonds and billed at half SAP, branches 4410/5410 related to the $10M and
         billed full SAP, and branches 4411/5411 and 4412/5412 related to other underlying floor bonds and
         billed at half SAP.




                                                     1598
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 8 of 192 PageID# 1791

                          OIG Follow-up Questions for Sallie Mae dtd 12/14/07

  Maturity Dates - SSSC

     1. For purposes of determining when a loan ceases to be eligible for 9.5% floor treatment, does
        SLMA use the maturity date for the individual bond in the series (e.g., A-1, A-2, A-3, etc.)
        from which the loan derived its eligibility? Or, is the latest maturity date for any bond in the
        series used to determine when all 9.5% floor loans funded by the series cease to be eligible
        for 9.5% floor treatment?

     -   The latest maturity date within the series is used to determine the eligibility date for 9.5%
         floor treatment.

     2. Assuming AELMC 2001 A-1 matured on 10/1/05, what impact does this have on the
        eligibility of 9.5% floor loans financed by AELMC 2001 A-1?

     -   This is not a scenario that would have occurred in our portfolio. AELMC 2001 A-1 is a
         taxable bond, so the maturity date would have been much longer than that of any of the
         underlying floor bonds. The 9.5% floor loans financed by 2001 A-1 would cease billing
         when the underlying bond matured, well before the taxable bond matured.

     3. What effect on eligibility does the maturity of AELMC 2001 A-1 have on 9.5% floor loans
        that were initially financed by AELMC 2001 A-1 but were refinanced by another bond issue?

     -   Assuming for this discussion that AELMC 2001 A-1 was a tax-exempt, 9.5% eligible bond,
         all loans associated with this bond for 9.5% eligibility would cease billing on the maturity
         date of 10/01/05, regardless of the current financing.


  Maturity Dates – NLMA & SLFR

     4. If a $50 M eligible tax-exempt bond within a bond series matured, did SLMA sell the 9.5%
        floor loans (approximate $50 M) financed by the bond to the associated holding tank and
        continue to bill the loans under the 9.5% floor?

     -   Only if necessary. If the bond series had sufficient cash to fund the redemption, then no loans
         would be sold. If a sale was necessary to fund the redemption of a single bond, the loans
         would be sold to the holding tank, and would continue to bill at 9.5% floor until the bond
         series matured.

     5. Continuing the above scenario, do the holding tank’s loans continue to be billed under the
        9.5% floor until the last eligible tax-exempt bond issue in the series matures or until the last
        bond (regardless of classification - taxable or post 9/30/93 tax-exempt) within the series
        matures?

     -   The latest maturity date within the series is used to determine the eligibility date for 9.5%
         floor treatment, so loans would continue to bill 9.5% until the last eligible bond issue
         matured. Please note that SLFR and NLMA did not mix taxable and tax-exempt bonds within
         the same series, so all bonds within a series would have been eligible for 9.5% SAP.



                                                   1599
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 9 of 192 PageID# 1792

                         OIG Follow-up Questions for Sallie Mae dtd 12/14/07



  6. The listing of NLMA's bonds (Bates248) indicates that Bond 93 H was issued on 11/15/93, and
     that it did not refund an earlier bond issue. Is this correct?

     - No. NLMA 93H refunded 1985R on 11/15/93. Please see attachment C for the revised bond
       genealogy.


  ECFC

     1. Where did the loans billed for Education Credit Finance Corporation (ECFC, LID 834071)
        during quarters-end March 2005 and June 2005 come from (e.g., prior LID of bond issue) and
        where did they go?

     -   The loans in question were from NLMA 93B, and came from LID 833691. Upon maturity of
         this series on 7/1/05, the loans were legally sold to ECFC and ceased billing at half SAP
         (9.5%).


  Miscellaneous

     1. Please provide the missing pages (2-5) from the document labeled “Bates 440” or indicate if
        there are no additional pages.

     -   We confirm that Bates No. 440 was inadvertently included as part of the document beginning
         with Bates No. 439 and that there are no additional pages to provide.

     2. The Department’s Datamart indicates that Education Finance Credit Corporation had billings
        under the 9.5% floor in quarters-end March 2005 and June 2005 under LID 834071. Is this
        the same subsidiary as Education Credit Finance Corporation (business unit 375)? If not,
        please elaborate on both entities.

     -   Yes, this is the same Corporate Entity. It appears that there is a transposition of words on the
         Datamart. The correct name is Education Credit Finance Corporation.

     3. What is the corporate relationship(s) between Education Credit Finance Corporation,
        Education Finance Credit Corporation, and Nellie Mae?

    -    SLM Education Credit Finance Corporation is the correct name of the entity. Education
         Finance Credit Corporation and Education Credit Finance Corporation are the same entity
         with the word ‘Finance’ and “Credit’ transposed. SLM Education Credit Finance
         Corporation was originally named NM Education Loan Corporation. It was formerly a
         wholly-owned subsidiary of the Nellie Mae Corporation, which we acquired in 1999.




                                                   1600
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 10 of 192 PageID# 1793




                                        1601                         NAV_000256
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 11 of 192 PageID# 1794




                                        1602                         NAV_000258
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 12 of 192 PageID# 1795




                                        1603                         NAV_000259
   Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 13 of 192 PageID# 1796


Glick, Veronica R.

From:                                       Pedersen, AnnMarie <AnnMarie.Pedersen@ed.gov>
Sent:                                       Wednesday, April 26, 2017 9:41 AM
To:                                         Glick, Veronica R.
Subject:                                    RE: IFAP website

Categories:                                 Important
FilingDate:                                 5/1/2017 7:24:00 PM


Hi Veronica,

We are finalizing our response to officially very soon, but unfortunately we weren’t able to locate any of the actual
complaints referenced. Our records retention schedule didn’t require us to keep that information and they weren’t
maintained.

You should be getting the official response in a week or so, we only heard back from the subject matter experts last week.

Sorry we couldn’t be of more help.

Ann Marie


From: Glick, Veronica R. [mailto:vrglick@debevoise.com]
Sent: Tuesday, April 25, 2017 3:58 PM
To: Pedersen, AnnMarie
Subject: RE: IFAP website

Dear Ann Marie,

Good afternoon. We were wondering whether you have located any materials in response to our FOIA request
regarding the 1993 Dear Colleague Letter and Nellie Mae / Sallie Mae?

Sincerely,

Veronica




Veronica R. Glick
vrglick@debevoise.com
+1 202 383 8153 (Tel)


This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e- mail (including the original message in your reply) and by telephone (you may call us
collect in Washington, D.C. at 202-383-8000) and then delete and discard all copies of the e-mail. Thank you.




                                                                             1
                                                                           1604
   Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 14 of 192 PageID# 1797

From: Pedersen, AnnMarie [mailto:AnnMarie.Pedersen@ed.gov]
Sent: Monday, February 06, 2017 16:49
To: Glick, Veronica R.
Subject: RE: IFAP website

Thanks Veronica, I will let you know if we need anything else.

From: Glick, Veronica R. [mailto:vrglick@debevoise.com]
Sent: Monday, February 06, 2017 4:48 PM
To: Pedersen, AnnMarie
Subject: RE: IFAP website

Dear Ann Marie:

Thank you for your call. I have attached the Cover, Index, and Page 13 of the 1993 DCL to help identify the issues raised
in the FOIA request. Please let me know if I can clarify anything.

Sincerely,

Veronica




Veronica R. Glick
vrglick@debevoise.com
+1 202 383 8153 (Tel)


This e-mail message is intended only for the use of the individual or entity to which it is addressed and may contain information that is privileged,
confidential and exempt from disclosure. If you are not the intended recipient, please do not disseminate, distribute or copy this communication, by e-
mail or otherwise. Instead, please notify us immediately by return e- mail (including the original message in your reply) and by telephone (you may call us
collect in Washington, D.C. at 202-383-8000) and then delete and discard all copies of the e-mail. Thank you.




From: Pedersen, AnnMarie [mailto:AnnMarie.Pedersen@ed.gov]
Sent: Monday, February 06, 2017 16:14
To: Glick, Veronica R.
Subject: IFAP website

https://ifap.ed.gov/ifap/


Ann Marie Pedersen
Director, Correspondence Services
Office of Communications and Outreach
Federal Student Aid
U.S. Department of Education
830 First Street, NE, Room 22C5
Washington, DC 20202-5361
Phone: (202) 377-4543
annmarie.pedersen@ed.gov



                                                                             2
                                                                           1605
  Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 15 of 192 PageID# 1798


Glick, Veronica R.

From:                              Wehausen, Robert <Robert.Wehausen@ed.gov>
Sent:                              Monday, May 15, 2017 3:02 PM
To:                                Glick, Veronica R.
Subject:                           U.S. Department of Education FOIA 17-00624-F



Dear Veronica Glick:

This is the Department’s final response to your request dated December 29, 2016, requesting information pursuant to
the Freedom of Information Act (FOIA), 5 U.S.C. § 552, which was received in the FOIA Service Center (FSC) on January 2,
2017. Your request was forwarded to the appropriate office within the Department of Education (the Department) for
any responsive documents they may have.

You Requested:

        Documents to include: (i) drafts of the November 1993 Dear Colleague Letter ("DCL") 93-L-161, (ii) any
        communications/documents regarding the terms “in whole or in part” therein, and (iii) any communications
        between Sheila Ryan and Robert (Bob) Evans, former director of policy and development for the Department of
        Education. Date range: 1992-1993

This letter is to notify you that the Department was unable to locate any documents that are responsive to your request.
The staff in Federal Student Aid (FSA) informed the FSC that they did not retain any of the complaints sought in this
request as they were considered background material, and therefore temporary records for the purposes of records
retention.

You have the right to seek assistance and/or dispute resolution services from the Department’s FOIA Public Liaison or
the Office of Government Information Services (OGIS). The FOIA Public Liaison is responsible, among other duties, for
assisting in the resolution of FOIA disputes. OGIS, which is outside the Department of Education, offers mediation
services to resolve disputes between FOIA requesters and Federal agencies as a non-exclusive alternative to appeals or
litigation.


They can be contacted by:
   Mail FOIA Public Liaison                         Office of Government Information Services
        Office of the Chief Privacy Officer         National Archives and Records Administration
        U.S. Department of Education                8601 Adelphi Road
        400 Maryland Ave., SW, LBJ 2E321            Room 2510
        Washington, DC 20202-4536                   College Park, MD 20740-6001
 E-mail robert.wehausen@ed.gov                      OGIS@nara.gov
 Phone 202-205-0733                                 301-837-1996; toll free at 1-877-684-6448
   Fax 202-401-0920                                 301-837-0348


Lastly, you have the right to appeal this determination. You must submit any appeal within 90 calendar days after the
date of this letter. Using the services described above does not affect your right, or the deadline, to pursue an
appeal. An appeal must be in writing and must include a detailed statement of all legal and factual bases for the appeal;
it should be accompanied by a copy of this letter, the initial letter of request, and any documentation that serves as
evidence or supports the argument you wish the Department to consider in resolving your appeal.
                                                            1
                                                          1606
  Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 16 of 192 PageID# 1799


Appeals may be submitted using the on-line form available at www.ed.gov/policy/gen/leg/foia/foia-appeal-form.pdf.

Appeals can also be submitted by:
       E-mail: EDFOIAappeals@ed.gov
       Fax:       202-401-0920
       Mail:      Appeals Office
                  Office of the Chief Privacy Officer
                  U.S. Department of Education
                  400 Maryland Avenue, SW, LBJ 2E320
                  Washington, DC 20202-4536

Sincerely,
Robert Wehausen
Team Lead
FOIA Service Center
U.S. Dept. of Education
400 Maryland Avenue, SW
Washington, DC 20202-4510
202.205.0733




                                                          2
                                                        1607
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21  Page 17 of EXHIBIT
                                                      RESPONDENT    192 PageID# 1800
                                                              R-14




                                        1608
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 18 of 192 PageID# 1801




                                        1609
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 19 of 192 PageID# 1802




                                        1610
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 20 of 192 PageID# 1803




                                        1611
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 21 of 192 PageID# 1804




      Special Allowance Payments to Sallie Mae’s Subsidiary,
     Nellie Mae, for Loans Funded by Tax-Exempt Obligations


                                    FINAL AUDIT REPORT




                                       ED-OIG/A03I0006
                                         August 2009


   Our mission is to promote the                         U.S. Department of Education
   efficiency, effectiveness, and                        Office of Inspector General
   integrity of the Department's                         Philadelphia, PA
   programs and operations.




                                             1612
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 22 of 192 PageID# 1805




                                 NOTICE

         Statements that managerial practices need improvements, as well as
         other conclusions and recommendations in this report, represent the
         opinions of the Office of Inspector General. Determinations of
         corrective action to be taken will be made by the appropriate
         Department of Education officials.

         In accordance with the Freedom of Information Act (5 U.S.C. § 552),
         reports issued by the Office of Inspector General are available to
         members of the press and general public to the extent information
         contained therein is not subject to exemptions in the Act.




                                          1613
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 23 of 192 PageID# 1806




                                  UNITED STATES DEPARTMENT OF EDUCATION
                                               OFFICE OF INSPECTOR GENERAL

                                                                           Audit Services, Region III, Philadelphia


                                                  August 3, 2009

   Mark L. Heleen
   Executive Vice President and General Counsel
   Sallie Mae, Inc.
   12061 Bluemont Way
   Reston, VA 20190


   Dear Mr. Heleen:

   Enclosed is our final audit report, Control Number ED-OIG/A03I0006, entitled Special Allowance
   Payments to Sallie Mae’s Subsidiary, Nellie Mae, for Loans Funded by Tax-Exempt Obligations. This
   report incorporates the comments you provided in response to the draft report. If you have any additional
   comments or information that you believe may have a bearing on the resolution of this audit, you should
   send them directly to the following Education Department official, who will consider them before taking
   final Departmental action on this audit:

                                    William J. Taggart
                                    Chief Operating Officer, Federal Student Aid
                                    US Department of Education
                                    Union Center Plaza III, Room 112G1
                                    830 First Street, NE
                                    Washington, DC 20002

   It is the policy of the U. S. Department of Education to expedite the resolution of audits by initiating
   timely action on the findings and recommendations contained therein. Therefore, receipt of your
   comments within 30 days would be appreciated.

   In accordance with the Freedom of Information Act (5 U.S.C. § 552), reports issued by the Office of
   Inspector General are available to members of the press and general public to the extent information
   contained therein is not subject to exemptions in the Act.

                                                     Sincerely,

                                                     /s/
                                                     Bernard Tadley
                                                     Regional Inspector General for Audit

   Enclosures




                                                       1614
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 24 of 192 PageID# 1807




                                                 TABLE OF CONTENTS

                                                                                                                                  Page
   EXECUTIVE SUMMARY ...........................................................................................................1

   BACKGROUND ............................................................................................................................3

   AUDIT RESULTS .........................................................................................................................7

             FINDING – SLMA Billed Loans under the 9.5 Percent Floor
                       Calculation after the Eligible Tax-Exempt Bond Matured
                       and after Its Loans Were Refinanced with Ineligible Funds ....................7

   OBJECTIVES, SCOPE, AND METHODOLOGY ..................................................................23

   Enclosure: SLMA Comments ....................................................................................................29




                                                                    1615
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 25 of 192 PageID# 1808




                         Acronyms/Abbreviations Used in this Report

   ADB          Average Daily Balance
   CFR          Code of Federal Regulations
   DCL          Dear Colleague Letter
   Department   U.S. Department of Education
   ECFC         Education Credit Finance Corporation
   GAO          Government Accountability Office
   GAS          Government Auditing Standards, July 2007 Revision
   FFEL         Federal Family Education Loan
   FSA          Federal Student Aid
   HEA          Higher Education Act of 1965, as amended
   HERA         Higher Education Reconciliation Act of 2005
   LaRS         Lender’s Interest and Special Allowance Request and Report
   LID          Lender Identification Number
   NLMA         Nellie Mae
   OIG          Office of Inspector General
   Pub. L.      Public Law
   SAP          Special Allowance Payments
   SLMA         Sallie Mae, Inc.
   TTPA         Taxpayer-Teacher Protection Act of 2004




                                                1616
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 26 of 192 PageID# 1809




                                    EXECUTIVE SUMMARY


   The purpose of the audit was to determine if Nellie Mae (NLMA), a subsidiary of Sallie Mae,
   Inc. (SLMA), (1) billed loans under the 9.5 percent floor in compliance with the Taxpayer-
   Teacher Protection Act of 2004 (TTPA) and the Higher Education Reconciliation Act of 2005
   (HERA) and (2) billed loans under the 9.5 percent floor after the eligible tax-exempt bonds from
   which the loans derived their eligibility matured or were retired. Our audit period covered
   October 1, 2003, through September 30, 2006.

   Special allowance payments (SAP) are made to lenders in the Federal Family Education Loan
   (FFEL) Program to ensure that lenders receive an equitable return on their loans. In general, the
   amount of SAP is the difference between the amount of interest the lender receives from the
   borrower or the government and the amount that is provided under requirements in the Higher
   Education Act of 1965, as amended (HEA).

   The HEA includes a special allowance calculation for loans that are funded by tax-exempt
   obligations issued before October 1, 1993. The quarterly SAP for these loans may not be less
   than 9.5 percent, minus the interest the lender receives, divided by four. We refer to this
   calculation as the “9.5 percent floor.” When interest rates are low, the 9.5 percent floor provides
   a significantly greater return than lenders receive for other loans.

   We found that SLMA’s billing for its NLMA subsidiary for SAP under the 9.5 percent floor,
   complied with the TTPA and HERA. However, SLMA’s billing for NLMA did not comply with
   other requirements for the 9.5 percent floor calculation. Specifically, SLMA continued to bill
   loans under the 9.5 percent floor after the eligible tax-exempt bonds, from which the loans
   derived their eligibility for the 9.5 percent floor, had matured and been retired, and after the
   loans were refinanced with funds derived from ineligible sources. We estimate that this
   noncompliance resulted in special allowance overpayments of about $22.3 million.

   SLMA officials asserted that the date the last bond associated with an indenture matured
   determined the eligibility for the 9.5 percent floor calculation of loans financed by, or made
   eligible through, the bonds associated with that indenture. SLMA justified its practice based, in
   part, upon the position that, because all of the bonds associated with an indenture shared
   common characteristics, all of the bonds should be treated as a single obligation for purposes of
   applying the 9.5 percent floor calculation. This management control weakness resulted in
   noncompliance with regulations and special allowance overpayments.

   We recommend that the Chief Operating Officer for Federal Student Aid (FSA) instruct SLMA
   to return to the U.S. Department of Education (Department), the special allowance overpayments
   we describe in our report, and disclose any other instances, at any of its subsidiaries (i.e., NLMA,
   Southwest Student Services Corporation, Student Loan Funding Resources, Student Loan
   Finance Association), of loans billed under the 9.5 percent floor calculation after the eligible tax-
   exempt bond issue matured and after the loans were refinanced with funds derived from an
   ineligible funding source.


                                                   1617
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 27 of 192 PageID# 1810




   A draft of this report was provided to SLMA for review and comment on March 10, 2009. In its
   comments, SLMA agreed with our conclusion that it complied with TTPA and HERA, but
   strongly disagreed with our finding and recommendations. SLMA confirmed that it treated loans
   it purchased from Nellie Mae that were made with the proceeds of the 1993 Bonds issued under
   the 1993 Trust Agreement as eligible for the 9.5 percent floor calculation until the last bond
   issued matured on July 1, 2005, but asserted that this practice was based on a reasonable
   application of the HEA, regulations, and clear legislative intent. SLMA provided no evidence to
   cause us to revise our finding or recommendations. The full text of SLMA’s comments on the
   draft report is included as an Enclosure to this report, except for 36 pages of Exhibit B that
   shows amortization tables supporting the two Eligible Loan Balance tables on page 56 of this
   report. The full Exhibit B will be made available upon request.




                                                1618
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 28 of 192 PageID# 1811




                                                   BACKGROUND


   Sallie Mae Corporation

   SLMA was founded in 1972 as a government-sponsored enterprise and was originally chartered
   as a secondary market that purchased student loans. In 2004, SLMA dissolved its charter,
   terminating its corporate ties to the federal government. SLMA's primary business was to
   originate and hold student loans by providing funding, delivery, and servicing support for
   education loans in the U.S. through its participation in the FFEL Program and through offering
   private education loans.

   SLMA managed the largest portfolio of FFEL Program and private education loans in the student
   loan industry, serving nearly 10 million student and parent customers through ownership and
   management of $142.1 billion in student loans as of December 31, 2006, of which $119.5 billion
   or 84 percent were federally insured. SLMA served clients that included over 6,000 educational
   and financial institutions and state agencies. SLMA also marketed student loans, both federal
   and private, directly to consumers.

   SLMA acquired several companies in the student loan industry that billed loans under the 9.5
   percent floor. These include—

          •   Nellie Mae Corporation in July 1999,
          •   Student Loan Funding Resources in July 2000,
          •   Student Loan Finance Association in November 2003, and
          •   Southwest Student Services Corporation in October 2004.

   On July 27, 1999, NLMA incorporated NM Education Loan Corporation. On July 22, 2002, NM
   Education Loan Corporation's name was changed to SLM Education Credit Management
   Corporation. On November 10, 2003, SLM Education Credit Management Corporation's name
   was changed to SLM Education Credit Finance Corporation (ECFC). SLMA was 100 percent
   owner of ECFC, and ECFC was the sole owner of both Nellie Mae Holding LLC and Nellie Mae
   Education Loan LLC.

   Special Allowance Payments

   A lender participating in the FFEL Program is entitled to a quarterly SAP for loans in its
   portfolio. In general, the amount of a special allowance payment is the difference between the
   amount of interest the lender receives from the borrower or the government and the amount that
   is provided under requirements in the HEA. For example, for Stafford loans, 1 the amount of the
   quarterly SAP is calculated in four steps:

          1. Determining the average of the bond equivalent rates of 91-day Treasury bills auctioned
             during the quarter,

   1
       The calculation used for other types of FFEL Program loans is slightly different.

                                                              1619
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 29 of 192 PageID# 1812




          2. Adding a specified percentage to this amount (the specified percentage varies based on
             the loan type, origination date, and other factors),
          3. Subtracting the applicable interest rate for the loan, and
          4. Dividing the resulting percentage by 4. (34 C.F.R. § 682.302(c)) 2

   According to Section 438(a) of the HEA, the purpose of SAP is to ensure—

              . . . that the limitation on interest payments or other conditions (or both) on loans
              made or insured under this part, do not impede or threaten to impede the carrying
              out of the purposes of this part or do not cause the return to holders of loans to be
              less than equitable . . . .

   9.5 Percent Floor

   The Education Amendments of 1980 (Pub. L. 96-374) created a separate special allowance
   calculation for FFEL Program loans made or purchased with proceeds of tax-exempt obligations,
   and the Higher Education Amendments of 1992 (Pub. L. 102-325) continued this separate
   calculation for loans with variable interest rates.

   In general, the quarterly SAP for these loans is one half of the percentage determined under the
   method described above, using 3.5 percent as the specified percentage in Step 2. However, the
   separate calculation also provides a minimum payment. The SAP for these loans “shall not be
   less than 9.5 percent minus the applicable interest rate on such loans, divided by 4.” (Section
   438(b)(2)(B)(i) and (ii) of the HEA) In this report, we refer to the separate calculation as the
   “9.5 percent floor.”

   When interest rates are low, the 9.5 percent floor calculation results in significantly greater SAP
   than the lender would otherwise receive. For example, for a FFEL Program Stafford loan made
   on January 15, 2000, currently in repayment, and with an average daily balance of $5,000—

          •   For the quarter ending December 31, 2003, a lender would receive $76 under the 9.5
              percent floor calculation (payment rate of 1.52 percent). Under the calculation that
              would be used if the same loan was not eligible for the 9.5 percent floor calculation
              (payment rate of 0.0025 percent), the lender would receive $0.125.
          •   For the quarter ending December 31, 2006, a lender would receive $29.50 under the 9.5
              percent floor calculation (payment rate of 0.59 percent). Under the calculation that
              would be used if the same loan was not eligible for the 9.5 percent floor calculation
              (payment rate of 0.145 percent), the lender would receive $7.25.

   The Student Loan Reform Act of 1993, which was included in the Omnibus Budget
   Reconciliation Act of 1993 (Pub. L. 103-66), repealed the 9.5 percent floor calculation,
   restricting it to loans made or purchased with the proceeds of tax-exempt obligations that were
   originally issued before October 1, 1993. In this report, we refer to these obligations as “eligible
   tax-exempt” obligations or bond issues. Tax-exempt obligations that were originally issued on
   or after October 1, 1993, are referred to as “ineligible tax-exempt” obligations or bond issues.
   Other obligations are referred to as “taxable” obligations or bond issues.

   2
       All regulatory citations are to the version dated July 1, 2003, unless otherwise noted.

                                                               1620
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 30 of 192 PageID# 1813




   Taxpayer-Teacher Protection Act of 2004

   The TTPA (Pub. L. 108-409), enacted on October 30, 2004, revised Section 438(b)(2)(B) of the
   HEA to make certain loans ineligible for the 9.5 percent floor calculation. Loans were ineligible
   for the 9.5 percent calculation if they were—

      •   Financed by a tax-exempt obligation that, after September 30, 2004, and before
          January 1, 2006, had matured or been retired or defeased;
      •   Refinanced after September 30, 2004, and before January 1, 2006, with a funding source
          other than the proceeds of an eligible tax-exempt obligation, as described in Section
          438(b)(2)(B)(v)(I) of the HEA; or
      •   Sold or transferred to any other holder after September 30, 2004, and before January 1,
          2006.

   Higher Education Reconciliation Act of 2005

   The HERA (Pub. L. 109-171), enacted on February 8, 2006, further revised Section 438(b)(2)(B)
   of the HEA. First, the HERA made the TTPA provisions permanent by removing the January 1,
   2006, sunset date. Second, under the HERA, a loan is ineligible for the 9.5 percent floor
   calculation if it was—

      •   Made or purchased on or after February 8, 2006; or
      •   Not earning special allowance at the 9.5 percent floor rate on February 8, 2006.

   The HERA provides an exception to these requirements for certain small lenders, but SLMA
   does not qualify for that exception.

   Eligible Tax-Exempt Bonds

   For the period October 1, 2003, through September 30, 2006, NLMA had three outstanding
   eligible tax-exempt obligations (bonds outstanding), totaling $159,800,000 (Table 1).


                 Table 1 – NLMA Outstanding Eligible Tax-Exempt Obligations from
                              October 1, 2003 – September 30, 2006

                                                                             Original
                                                    Bond       Indenture
                Bond     Indenture   Issue Date                               Bond
                                                   Maturity     Maturity
                                                                             Amount
                1992H      1992H     11/19/1992    11/1/2009   11/1/2009    $24,000,000
                1993A      1993A      3/1/1993      7/1/2005    7/1/2005   $103,300,000
                1993F      1993A      7/1/1993      7/1/2004    7/1/2005    $32,500,000
                                                                 Total     $159,800,000

   On average, NLMA had total average daily balance (ADB) billings of about $399.3 million in
   9.5 percent floor loans for each quarter. During this same period, the Department paid special
   allowance, totaling about $75.1 million (net) to NLMA for its 9.5 percent floor loans. Although
   ECFC did not have any bonds outstanding during this period, ECFC, on average, had total ADB

                                                  1621
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 31 of 192 PageID# 1814




   billings of about $221.4 million in 9.5 percent floor loans for each quarter ended September 30,
   2004, through June 30, 2005. The Department paid special allowance (net), totaling about $14.5
   million (net) to ECFC for its 9.5 percent floor loans. These amounts are provided below in
   Tables 2 (for NLMA) and 3 (for ECFC).


            Table 2 - NLMA’s Quarterly 9.5 Percent Floor Loan Balances and Net SAP Paid

                              Current
     Quarterly Period                          Net Adjustments
                           Quarter ADB                                 Total ADB Billed        SAP Paid (Net)
         Ending                                    to ADB
                               Billed
    December 31, 2003      $1,121,419,999           ($22,469,676)          $1,098,950,323           $17,473,409
    March 31, 2004         $1,125,633,637           ($19,523,037)          $1,106,110,600           $17,562,882
    June 30, 2004            $952,198,680           $142,460,841           $1,094,659,521           $17,355,455
    September 30, 2004       $380,389,990           ($12,755,104)            $367,634,886            $5,851,323
    December 31, 2004        $344,424,312            ($9,969,300)            $334,455,012            $5,305,828
    March 31, 2005           $312,379,041               $485,819             $312,864,860            $4,994,624
    June 30, 2005             $58,055,685           $217,469,058             $275,524,743            $4,418,304
    September 30, 2005        $51,413,978               ($31,032)             $51,382,946             $582,964
    December 31, 2005         $45,437,762                ($4,465)             $45,433,297             $512,105
    March 31, 2006            $39,330,356                  $3,575             $39,333,931             $440,244
    June 30, 2006             $35,384,756                  $7,635             $35,392,391             $395,558
    September 30, 2006        $29,494,247                      $0             $29,494,247             $192,335
           Total:                                                                                   $75,085,031
                         Net adjustments are reflected during the quarters for which the adjustments were applied.
                                                                 Source: U.S. Department of Education, Datamart



            Table 3 - ECFC’s Quarterly 9.5 Percent Floor Loan Balances and Net SAP Paid

                            Current
     Quarterly Period                      Net Adjustments
                            Quarter                               Total ADB Billed           SAP Paid (Net)
         Ending                                to ADB
                           ADB Billed
    December 31, 2003               $0             ($17,137)               ($17,137)                         $0
    March 31, 2004                  $0             ($15,204)               ($15,204)                         $0
    June 30, 2004                   $0             ($18,766)               ($18,766)                         $0
    September 30, 2004              $0          $353,718,924            $353,718,924                 $5,858,826
    December 31, 2004               $0          $204,754,549            $204,754,549                 $3,335,806
    March 31, 2005         $86,486,254           $91,622,389            $178,108,643                 $2,931,280
    June 30, 2005         $149,046,800                    $0            $149,046,800                 $2,404,179
    September 30, 2005              $0                    $0                      $0                         $0
    December 31, 2005               $0                    $0                      $0                         $0
    March 31, 2006                  $0                    $0                      $0                         $0
    June 30, 2006                   $0                    $0                      $0                         $0
    September 30, 2006              $0                    $0                      $0                         $0
           Total:                                                                                   $14,530,092
                         Net adjustments are reflected during the quarters for which the adjustments were applied.
                                                                 Source: U.S. Department of Education, Datamart



                                                      1622
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 32 of 192 PageID# 1815




                                              AUDIT RESULTS


   The purpose of the audit was to determine if SLMA’s subsidiary, NLMA, (1) billed loans under
   the 9.5 percent floor in compliance with the TTPA and HERA, and (2) billed loans under the 9.5
   percent floor, after the eligible tax-exempt bonds from which the loans derived their eligibility,
   had matured or been retired. Our audit period covered October 1, 2003, through September 30,
   2006.

   We found that SLMA’s billing for its NLMA subsidiary for SAP under the 9.5 percent floor
   complied with the TTPA and HERA. We also found that SLMA’s NLMA subsidiary continued
   to bill loans under the 9.5 percent floor after the eligible tax-exempt bonds, from which the loans
   derived their eligibility for the 9.5 percent floor, matured and after the loans were refinanced
   with funds derived from ineligible sources. As a result, SLMA’s billing activities for its NLMA
   subsidiary did not comply with laws, regulations, and guidance for the 9.5 percent floor
   calculation.

   In its comments to the draft report, SLMA agreed with our conclusion that it complied with
   TTPA and HERA, but did not concur with our finding and recommendations. SLMA’s
   comments are summarized at the end of the finding. The full text of SLMA’s comments on the
   draft report is included as an Enclosure to this report.

   FINDING – SLMA Billed Loans under the 9.5 Percent Floor Calculation after the
            Eligible Tax-Exempt Bond Matured and after Its Loans Were
            Refinanced with Ineligible Funds

   SLMA continued to bill loans under the 9.5 percent floor calculation (1) after the eligible tax-
   exempt bond, from which the loans derived the 9.5 percent floor eligibility, matured and retired 3
   and (2) after the loans were refinanced with funds derived from an ineligible funding source.
   Although three of the bonds matured in 2002 and one matured in 2004 (Table 4), SLMA
   continued to bill loans that had been financed by these bonds under the 9.5 percent floor
   calculation until June 2005. The loans billed were ineligible to receive special allowance under
   the 9.5 percent floor calculation. We estimate that this noncompliance resulted in special
   allowance overpayments of about $22.3 million.




   3
    Bonds 93B, 93F, 93G and 93H were retired (i.e. repaid) upon each bond’s respective maturity, as noted in Tables 4
   and 5.

                                                         1623
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 33 of 192 PageID# 1816




                                            Table 4 – NLMA Bond Issues

                                                                                    Bond Amount
                                        Original Bond
                           Bond                               Maturity Date         Outstanding at
                                          Amount
                                                                                      Maturity
                            93B          $48,905,000          June 1, 2002           $10,700,000
                            93F          $32,500,000          July 1, 2004           $32,500,000
                            93G          $107,000,000        August 1, 2002          $47,400,000
                            93H          $71,790,000        December 1, 2002         $14,370,000

   Bonds 93B, 93F, 93G and 93H were issued under NLMA’s 93A Indenture, which consisted of
   eight bonds totaling $458,095,000. All eight bonds issued under the 93A Indenture were
   refunding bonds issued to refund obligations originally issued before October 1, 1993. The last
   outstanding bond issued under the indenture matured on July 1, 2005. 4 (Table 5)


                             Table 5 – Bonds Issued under NLMA’s 93A Indenture

                                               Bond          Date            Bond        Original
                 Bond or Supplement
                                               Name         Issued          Maturity    Bond Issue
                    Original Bond               93A         3/1/1993          7/1/2005 $103,300,000
                   First Supplement             93B         6/1/1993          6/1/2002 $48,905,000
                  Second Supplement             93C         7/1/1993          7/1/1998 $26,100,000
                  Second Supplement             93D         7/1/1993          7/1/1998 $10,160,000
                  Second Supplement             93E         7/1/1993          7/1/1999 $58,340,000
                  Second Supplement             93F         7/1/1993          7/1/2004 $32,500,000
                   Third Supplement             93G         8/1/1993          8/1/2002 $107,000,000
                  Fourth Supplement             93H       11/15/1993         12/1/2002 $71,790,000
                                                                                 Total $458,095,000

   SLMA’s treatment of 9.5 percent floor loans financed by bonds associated with the 93A
   Indenture was not consistent with NLMA’s practice prior to SLMA's acquisition of NLMA in
   July 1999. According to SLMA officials, prior to SLMA assuming responsibility for NLMA’s
   bonds and 9.5 percent floor loans, NLMA’s practice was to cease billing loans under the 9.5
   percent floor calculation upon the maturity of the applicable eligible tax-exempt bond. SLMA
   took the position that NLMA was mistaken when it ceased billing on a particular bond prior to


   4
     A bond is a valid debt obligation of the issuer. An indenture is a formal agreement between the issuer of the bond
   and a trustee bank. Generally, the indenture creates a trust estate administered by the trustee for the benefit of the
   bondholders to ensure repayment of the bonds. Loans made or purchased with the bond proceeds and their
   associated payments and income are pledged by the issuer to the trust estate to ensure repayment of the bonds.
   (NLMA’s 93A Indenture did not include a pledge of collateral to secure the repayment of the bonds.) The indenture
   describes the terms and conditions of the bond, such as the type of obligation, bond amount, interest rate and
   maturity date. The indenture also specifies administrative tasks to be performed by the trustee, such as the handling
   of bond proceeds. A single bond or multiple bonds may be issued under an indenture or additional bonds may be
   issued under supplements to an indenture.

                                                            1624
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 34 of 192 PageID# 1817




   the maturity of the particular bond indenture (i.e., the date that the last bond in the indenture
   matures).

   Pursuant to 34 C.F.R. § 682.302(e)(2), certain loans are ineligible for the 9.5 percent floor
   calculation: 5

           The Secretary pays a special allowance to an Authority at the rate prescribed in
           paragraph (c)(1) of this section [the usual special allowance rate] on a loan
           described in paragraph (c)(3)(i) of this section [a loan financed by an eligible tax-
           exempt obligation or related eligible financing sources]—
                   (i) After the loan is pledged or otherwise transferred in consideration of
           funds derived from sources other than those described in paragraph (c)(3)(i) of
           this section; and
                   (ii) If the authority retains a legal or equitable interest in the loan—
                   (A) The prior tax-exempt obligation is retired; or
                   (B) The prior tax-exempt obligation is defeased . . . .

   On March 1, 1996, the Department issued Dear Colleague Letter (DCL) 96-L-186, Clarification
   and interpretive guidance on certain provisions in the Federal Family Education Loan (FFEL)
   Program regulations published on December 18, 1992. Item 30 of this DCL addressed the 9.5
   percent floor calculation and stated—

           Under the regulations, if a loan made or acquired with the proceeds of a [eligible]
           tax-exempt obligation is refinanced with the proceeds of a taxable obligation, the
           loan remains subject to the tax-exempt special allowance provisions if the
           authority retains legal interest in the loan. If, however, the original tax-exempt
           obligation is retired or defeased, special allowance is paid based on the rules
           applicable to the new funding source (taxable or tax-exempt).

   SLMA had a long-standing practice of continuing to bill loans under the 9.5 percent floor
   calculation until the last bond associated with the indenture matured. In this instance, SLMA
   treated loans made eligible for the 9.5 percent floor calculation by each of the bonds, issued
   under the 93A Indenture, as remaining eligible for the 9.5 percent floor calculation until Bond
   93A matured on July 1, 2005.

   SLMA explained that all of the individual bonds issued under the 93A Indenture shared common
   characteristics. For example, all of the bonds had identical terms and were payable from the
   same source of funds. SLMA considered it reasonable to treat all of the bonds issued under the
   93A Indenture as a single “obligation,” and to consider that obligation to mature only when its
   last bond matured. SLMA argued that it would be arbitrary to identify a bond series (a group of
   bonds issued on the same date and maturing on the same date, as described in Table 5) as the
   “obligation,” because the 93A Indenture did not provide for such a distinction.



   5
    After amendments were published in the Federal Register on December 18, 1992 (57 FR 60280), the text of 34
   C.F.R. § 682.302(e) remained unchanged until September 8, 2006. We cite the text in effect prior to September 8,
   2006.

                                                          1625
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 35 of 192 PageID# 1818




   We do not agree that SLMA’s position is a reasonable interpretation of the HEA or regulations.
   Though all of the bonds issued under the 93A Indenture do share some common characteristics,
   they cannot be considered identical. For purposes of determining an obligation’s eligibility for
   the 9.5 percent floor calculation, only the following characteristics are material:

       •    The tax treatment of income from the obligation. (HEA §438(b)(2)(B)(i))
       •    The date the obligation was originally issued. (HEA §438(b)(2)(B)(iv))
       •    If applicable, the date the obligation is refunded. (HEA §438(b)(2)(B)(iv))
       •    If the obligation is refunded, the tax treatment of income (i.e., tax-exempt or taxable)
            from refunding obligation(s). (34 C.F.R. §682.302(e)(2), effective September 8, 2006)
       •    The date the obligation matures, is retired or defeased. (HEA §438(b)(2)(B)(v))

   Because bonds issued under the 93A Indenture have different maturity dates, it is unreasonable
   to ignore that characteristic and continue to bill under the 9.5 percent floor calculation: it is
   unreasonable to treat all bonds as eligible when it is clear from the maturity dates of the bond
   series that some of the bonds are no longer eligible.

   In addition, the term “obligation,” as it is used in the HEA, regulations, and other guidance
   issued by the Department, plainly refers to a bond, not to the bond’s indenture:

       •    Pursuant to Section 438(b)(2)(B)(i) of the HEA, SAP is paid under the 9.5 percent floor
            for “loans which were made or purchased with funds obtained by the holder from the
            issuance of obligations.”

       •    Pursuant to 34 C.F.R. § 682.302(c)(3)(i), SAP is paid under the 9.5 percent floor for a
            loan “that was made or purchased with funds obtained by the holder from . . . [t]he
            proceeds of tax-exempt obligations.”

       •    Pursuant to DCL 96-L-186, guidance is provided for a loan “made or acquired with the
            proceeds of a [eligible] tax-exempt obligation [that] is refinanced with the proceeds of a
            taxable obligation.”

   All of these requirements assume that the issuance of an “obligation” provides a lender with
   funds that can be used to make or purchase loans. The issuance of a bond does provide such
   funds; the issuance of an indenture does not. An indenture is a formal agreement between the
   issuer of a bond and a trustee bank, and its issuance does not provide a lender with funds that can
   be used to make or purchase loans.

   Ineligible Loans Funded by Bond 93F

   In July 2004, SLMA sold loans with a principal value of about $688.6 million from its NLMA
   subsidiary to its ECFC subsidiary, in consideration of funds derived from ineligible sources. The
   eligibility of these loans for the 9.5 percent floor was derived from Bond 93F. 6 As a result of the
   sale, NLMA ceased billing the loans under the 9.5 percent floor calculation, and classified the
   loans as eligible for the usual special allowance rates, as Bond 93F was scheduled to mature on
   6
    We did not perform audit procedures to confirm that these loans were in fact eligible for the 9.5 percent floor
   calculation.

                                                           1626
 Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 36 of 192 PageID# 1819




       July 1, 2004. According to SLMA officials, the sale was an erroneous early liquidation of Bond
       93F.

       At the time of the sale, SLMA determined that loans financed by, or made eligible through, Bond
       93F would not be eligible for the 9.5 percent floor calculation after the bond matured on July 1,
       2004. Upon maturity, Bond 93F was repaid and, as a result, retired. Upon the sale to ECFC, the
       loans were classified as being financed by holding tanks associated with ECFC. According to
       SLMA, holding tanks are funded with the proceeds of short-term borrowings and long-term
       notes. Holding tanks are not funded with eligible tax-exempt obligations and, therefore, are an
       ineligible funding source for loans billed under the 9.5 percent floor calculation. When Bond
       93F was retired and the loans were transferred in consideration of an ineligible source (the
       holding tanks), the loans lost their eligibility for the 9.5 percent floor calculation.
        In February 2005, SLMA recoded the loans held by ECFC (the loans that previously derived
       their eligibility for the 9.5 percent floor from Bond 93F) and resumed billing their SAP under the
       9.5 percent floor for the quarters ended March 31, 2005, and June 30, 2005. SLMA adjusted
       prior billings for the quarters ended September 30, 2004, and December 31, 2004, to bill the
       loans under the 9.5 percent floor calculation.

       The loans were billed under SLMA’s ECFC subsidiary as detailed in Table 6. On average, for
       each of the quarters ended from September 30, 2004, through June 30, 2005, SLMA billed an
       ADB of about $221 million under the 9.5 percent floor calculation for ineligible loans associated
       with Bond 93F. SLMA received about $14.5 million in improper SAP under the 9.5 percent
       floor calculation for these ineligible loans.

       We estimated the payments SLMA would have received based on the average usual special
       allowance rates for the same quarters. Of the $14.5 million received for quarters ended
       September 30, 2004, through June 30, 2005, SLMA should have received an estimated $2.2
       million under the usual rates, resulting in an estimated overpayment of about $12.3 million
       (Table 6).


                                        Table 6 – ECFC Special Allowance Billings


                           ECFC
                                           ECFC Net
                          Current                           Total ECFC        Estimated SAP       9.5 Percent      Estimated
  Quarter Ended                           Adjustments
                          Quarter                           ADB Billed        at Usual Rates       SAP Paid       Overpayment
                                            to ADB
                         ADB Billed

September 30, 2004                 $0 $353,732,135 $353,732,135                      $429,659 $5,858,826              $5,429,167
December 31, 2004                  $0 $204,767,175 $204,767,175                      $510,871 $3,335,806              $2,824,935
March 31, 2005            $86,486,254 $91,622,389 $178,108,643                       $604,145 $2,931,280              $2,327,135
June 30, 2005            $149,046,800           $0 $149,046,800                      $644,926 $2,404,179              $1,759,253
                                                      Totals                       $2,189,599 $14,530,092            $12,340,492
Note - Details of our estimates are contained in the Objectives, Scope and Methodology section of this report, “Estimate of
Ineligible 9.5 Percent SAP and Usual SAP on Loans Funded by Bond 93F.” For each quarter, the estimated overpayment is the
difference between the special allowance paid under the 9.5 percent floor calculation and the estimated special allowance amount at
the usual special allowance rates.



                                                               1627
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 37 of 192 PageID# 1820




   Ineligible Loans Funded by Bonds 93B, 93G and 93H

   Upon the maturity of Bonds 93B, 93G, and 93H (in June, August, and December 2002,
   respectively), the loans financed by, or made eligible through, these bonds were treated by
   SLMA in a manner similar to the loans associated with Bond 93F. According to SLMA
   officials, loans funded by Bonds 93B, 93G, and 93H continued to be billed under the 9.5 percent
   floor calculation until July 1, 2005, which was the maturation date of the last bond (Bond 93A)
   associated with the 93A Indenture. According to SLMA officials, the loans associated with
   Bonds 93B, 93G, and 93H were transferred to and maintained in holding tanks, associated with
   NLMA, immediately after each bond matured. Holding tanks are not funded with eligible tax-
   exempt obligations and represent an ineligible funding source for loans billed under the 9.5
   percent floor calculation. As a result, the loans associated with Bonds 93B, 93G, and 93H
   became ineligible for the 9.5 percent floor calculation when they were refinanced with the
   ineligible funds in the holding tanks and the bonds matured. Upon each bond’s respective
   maturity, Bonds 93B, 93G, and 93H were repaid and, as a result, retired.

   Within four holding tanks, the loans were commingled with loans associated with other eligible
   bonds from the 93A Indenture (i.e., Bonds 93A, 93B, 93F, 93G and 93H). 7 The four holding
   tanks, which commingled both eligible and ineligible loans funded by the bonds under the 93A
   Indenture, had special allowance billings under the 9.5 percent floor calculation for the audit
   period as detailed in Table 7.




   7
    The loans were billed under LID 833691 for NLMA. SLMA’s internal systems associated these loans with
   holding tanks 4402/5402 and 4421/5421. These holding tanks were associated with the 93A Indenture.

                                                       1628
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 38 of 192 PageID# 1821




                                   Table 7 – NLMA Holding Tank Billings for
                                  Eligible and Ineligible Loans Associated with
                                       Bonds 93A, 93B, 93F, 93G, and 93H

                                                                           Estimate of 9.5
                                                      Average Daily
                               Quarter Ended                                Percent SAP
                                                        Balance
                                                                                Paid
                            December 31, 2003           $818,752,786           $13,003,077
                            March 31, 2004              $802,965,117           $12,737,214
                            June 30, 2004               $792,198,634           $12,559,635
                            September 30, 2004          $225,306,698            $3,586,004
                            December 31, 2004           $216,111,835            $3,427,641
                            March 31, 2005              $170,380,802            $2,724,468
                            June 30, 2005               $123,819,876            $1,985,496
                                                           Total               $50,023,535
                            Note- We estimated the amount of SAP paid under the 9.5
                            percent floor calculation (9.5 Percent SAP Paid) on the ADB
                            associated with the branch codes for the four holding tanks
                            (4402/5402 and 4421/5421). For each quarter, we divided the
                            total ADB billed for the four holding tanks by NLMA’s total
                            ADB billed under the 9.5 percent floor calculation. We then
                            multiplied the resulting percentage by NLMA’s total SAP paid
                            under the 9.5 percent floor calculation to estimate the amount of
                            9.5 percent SAP paid for each respective quarter on the ADBs
                            associated with the four holding tanks.

   SLMA was unable to quantify its 9.5 percent floor calculation billings specifically associated
   with Bonds 93B, 93G, and 93H, because the loans within the holding tanks were commingled
   with loans associated with other eligible bonds associated with the 93A Indenture. We could not
   easily identify the ineligible loans and the quarterly ineligible ADBs associated with these loans.
   Therefore, we estimated the ineligible quarterly ADBs associated with Bonds 93B, 93G, and
   93H that were billed under the 9.5 percent floor calculation. 8 We also estimated the amount of
   the overpayments attributed to these ineligible loans.

   In Table 8, we estimated that, on average, for each of the quarters ended June 30, 2002, through
   June 30, 2005, SLMA billed an ADB of about $54 million under the 9.5 percent floor calculation
   for loans that were no longer eligible for the 9.5 percent floor calculation following the maturity
   of the associated eligible tax-exempt bond and after the loans were refinanced with funds derived
   from an ineligible funding source.

   In Table 9, we estimated that SLMA would have received about $10.7 million in improper SAP
   under the 9.5 percent floor calculation for the estimated ineligible ADBs. We also estimated the
   payments SLMA would have received based on the average usual special allowance rates for the

   8
     We estimated the quarterly ADBs for the ineligible loans associated with the three matured bonds by amortizing
   the loans' estimated outstanding amounts at the time each bond matured resulting in an estimated quarterly ADB
   through the July 1, 2005, maturation of Bond 93A (Table 8).

                                                          1629
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 39 of 192 PageID# 1822




   same quarters. Of the estimated $10.7 million in improper SAP under the 9.5 percent floor
   calculation for quarters ended June 30, 2002, through June 30, 2005, SLMA would have received
   an estimated $632,000 under the usual rates, resulting in an estimated overpayment of about $10
   million.


            Table 8 – Estimate of Ineligible ADB Billed for NLMA Bonds 93B, 93G and 93H

                                                                                           Quarterly
                                                                                            Balances
            Quarter Ended           Bond 93B        Bond 93G          Bond 93H
                                                                                           (Ineligible
                                                                                              ADB)
          June 30, 2002             $3,566,667                                                $3,566,667
          September 30, 2002       $10,490,196      $31,445,098                              $41,935,294
          December 31, 2002        $10,175,490      $46,005,882        $4,790,000            $60,971,372
          March 31, 2003            $9,860,784      $44,611,765       $14,088,235            $68,560,784
          June 30, 2003             $9,546,078      $43,217,647       $13,665,588            $66,429,314
          September 30, 2003        $9,231,373      $41,823,529       $13,242,941            $64,297,843
          December 31, 2003         $8,916,667      $40,429,412       $12,820,294            $62,166,373
          March 31, 2004            $8,601,961      $39,035,294       $12,397,647            $60,034,902
          June 30, 2004             $8,287,255      $37,641,177       $11,975,000            $57,903,431
          September 30, 2004        $7,972,549      $36,247,059       $11,552,353            $55,771,961
          December 31, 2004         $7,657,843      $34,852,941       $11,129,706            $53,640,490
          March 31, 2005            $7,343,137      $33,458,824       $10,707,059            $51,509,020
          June 30, 2005             $7,028,431      $32,064,706       $10,284,412            $49,377,549
                                                                     Average ADB             $53,551,154
          Note – Details of our estimates are contained in the Objectives, Scope and Methodology section
          in this report, “Estimate of Loans Billed After Bonds 93B, 93G, and 93H Matured.” Our
          estimate did not include a consideration for any loans that may have been transferred to the
          holding tank(s) before each bond matured.




                                                        1630
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 40 of 192 PageID# 1823




                  Table 9 – Estimated SAP Overpayment for Bonds 93B, 93G, and 93H

                                    Estimated
                                                                           Estimated
                                      NLMA            Estimated SAP                         Estimated
           Quarter Ended                                                   9.5 Percent
                                     Ineligible       at Usual Rates                       Overpayment
                                                                            SAP Paid
                                    ADB Billed
         June 30, 2002                $3,566,667                     $0        $34,534            $34,534
         September 30, 2002          $41,935,294                 $7,590       $603,320           $595,730
         December 31, 2002           $60,971,372                 $7,012       $871,757           $864,745
         March 31, 2003              $68,560,784                 $6,788       $977,831           $971,043
         June 30, 2003               $66,429,314                 $4,783       $948,382           $943,599
         September 30, 2003          $64,297,843                 $6,816     $1,023,225         $1,016,410
         December 31, 2003           $62,166,373                 $8,890       $987,299           $978,410
         March 31, 2004              $60,034,902                 $6,184       $952,317           $946,133
         June 30, 2004               $57,903,431                $60,162       $918,010           $857,848
         September 30, 2004          $55,771,961                $35,415       $887,672           $852,257
         December 31, 2004           $53,640,490                $58,146       $850,765           $792,619
         March 31, 2005              $51,509,020               $152,209       $823,653           $671,444
         June 30, 2005               $49,377,549               $278,144       $791,787           $513,643
                                       Totals                  $632,137    $10,670,551        $10,038,413
         Note - Details of our estimates are contained in the Objectives, Scope and Methodology section in
         this report, “Estimate of Ineligible 9.5 Percent SAP and Usual SAP on Loans Funded by Bonds
         93B, 93G, and 93H.”

   Recommendations

   We recommend that the Chief Operating Officer for Federal Student Aid instruct SLMA to—

   1.1   Adjust its special allowance billings for loans associated with Bond 93F that became
         ineligible for the 9.5 percent floor calculation, as described in the finding, and return all
         overpayments to the Department (for which we estimate to be about $12.3 million).

   1.2   Identify the loans associated with Bonds 93B, 93G, and 93H that became ineligible for
         the 9.5 percent floor calculation, as described in the finding, and adjust its special
         allowance billings for the affected loans in the quarters ended June 30, 2002, through
         June 30, 2005, and return all overpayments to the Department (for which we estimate to
         be about $10 million).

   1.3   Disclose any other instances, at any of its subsidiaries (e.g., NLMA, Southwest Student
         Services Corporation, Student Loan Funding Resources, Student Loan Finance
         Association), of loans billed under the 9.5 percent floor calculation after the eligible tax-
         exempt bond issue matured and after the loans were refinanced with funds derived from
         an ineligible funding source and, if necessary, adjust its special allowance billings for all
         affected loans and return all overpayments to the Department.




                                                        1631
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 41 of 192 PageID# 1824




   SLMA Comments and OIG Responses

   Introduction and Summary of Arguments
   • SLMA Comment. SLMA agreed with our conclusion that it complied with TTPA and HERA,
       but strongly disagreed with our finding and recommendations. In its comments, SLMA
       confirmed that it treated loans it purchased from Nellie Mae that were made with the
       proceeds of the 1993 Bonds issued under the 1993 Trust Agreement as eligible for the 9.5
       percent floor calculation until the last bond issued matured on July 1, 2005, but asserted that
       this practice was based on a reasonable interpretation of the HEA, regulations, and clear
       legislative intent.

   •   OIG Response. We have made some minor revisions to our report, for clarity, but we have
       not made the substantive revisions requested in SLMA’s comments. We do not agree that
       SLMA’s practice was based on a reasonable application of the HEA, regulations, and
       Departmental guidance.

   Definition of “Obligation”
   • SLMA Comment. SLMA disagreed with our understanding of the term “obligation,” and
      stated “. . . the OIG adopted a new narrow legal interpretation of the term obligation. An
      interpretation that, to the best of our knowledge, does not appear in the [HEA] . . . or in any
      legislative history and has never been published or communicated to the student lending
      community in any manner.”

   •   OIG Response. Our report does not advance a new or unusual definition of “obligation.”
       Our understanding of the term “obligation” is consistent with the term’s use in the HEA,
       regulations, and Departmental guidance. Though the HEA, regulations, and Departmental
       guidance do not include a specific definition of “obligation,” their context indicates that the
       term means the particular debt or borrowing that was the source of the funds used to acquire
       or maintain ownership of a loan: the term is used to tie the 9.5 percent floor rate on a loan to
       the source of the funds used to acquire that loan.

       For example, 34 C.F.R. § 682.302(c)(3)(i)(A) states that a loan is eligible for the 9.5 percent
       rate if it “was made or purchased with funds obtained by the holder from . . . [t]he proceeds
       of tax-exempt obligations originally issued prior to October 1, 1993 . . ..” As such, the
       “obligation” is the funding source for the eligible loan. Contrary to this usage, SLMA’s
       definition of “obligation” would tie the eligibility of a loan for the 9.5 percent rate to a group
       of bonds, none of which may have been its funding source. This is not a reasonable
       application of the HEA’s and regulations’ use of “obligation.”

   Congressional Intent
   • SLMA Comment. SLMA stated that the finding is not consistent with the intent of Congress
      because the OIG’s understanding of the requirements for the 9.5 percent floor—

          . . . is inconsistent with the original federal legislative intent that the 9.5% rate act
          as a floor and thus a limitation on the yield lenders could obtain. Therefore, the
          federal government encouraged maximizing loans within the 9.5% floor. In the
          past, the Department insisted that lenders not be permitted to turn loans originally

                                                    1632
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 42 of 192 PageID# 1825




           financed through tax-exempt obligations, for which special allowance was one
           half the normal special allowance [i.e., subject to the 9.5% floor rate], into loans
           that yielded full special allowance [i.e., subject to the usual rates] by refinancing
           the loans through taxable financings. Sallie Mae’s interpretation is the only
           interpretation consistent with that Congressional intent.

       SLMA also stated that the finding is not consistent with the history of requirements for the
       9.5 percent floor, as reflected in an audit report issued by the Government Accountability
       Office (GAO) in 2004. 9 SLMA stated, “The Department amended 34 C.F.R. § 682.302(e)(2)
       in 1992 to prevent holders from avoiding the Half-SAP cap through refinancing into non-
       floor eligible loans, by adding a provision that if the authority retained a legal interest in
       those loans and the original tax-exempt obligation remained outstanding, floor loan treatment
       must continue.”

   •   OIG Response. SLMA’s general appeal to “congressional intent” is unsupported by specific
       evidence and does not address the particular circumstances of SLMA’s billing activity. The
       structure of the HEA provisions evidences Congress’ intent was to align a loan’s special
       allowance payments with the tax-exempt status of the bonds that were used to make or
       purchase it. The Department described this intent specifically, in its preamble to final
       regulations it published in the Federal Register on February 8, 1985:

           The rule implements the Congressional intention in section 438(b)(2) of the HEA
           to reduce special allowances to parties whose lower cost of borrowing does not
           justify Federal subsidy at the rate paid commercial lenders. These regulations
           therefore tie the rate of special allowance to the source of the funds used to
           acquire or maintain the Authority’s interest in a loan, and more particularly, to
           the financing costs incurred in securing those funds. Congress recognized that a
           party raising loan acquisition funds by means of tax-exempt borrowings had a
           financing cost well below that incurred by parties using other sources of funds,
           and the 1980 amendments to section 438 of the HEA which reduced the special
           allowance to tax-exempt borrowers reflect a Congressional judgment of the
           subsidy appropriate to their reduced borrowing costs. (50 FR 5512, emphasis
           added)

       SLMA’s definition of “obligation” is contrary to Congress’ intent to “tie the rate of special
       allowance to the source of the funds.” Its definition would continue special allowance
       payments on a loan at the 9.5 percent rate long after its funding source was retired. For
       example, if a lender made or purchased $200 million in loans with the proceeds of $200
       million in eligible tax-exempt bonds, and if $100 million of those bonds were retired within
       five years, and the remaining bonds continued until a 30-year maturity, these initial
       retirements, in SLMA’s view, would have no impact on the special allowance payments on
       the loans. The entire $200 million in loans would continue to receive special allowance
       payments at the 9.5 percent rate, until the remaining $100 million in bonds were retired.



   9
    “Federal Family Education Loan Program: Statutory and Regulatory Changes Could Avert Billions in Unnecessary
   Federal Subsidy Payments,” GAO-04-1070, issued September 2004.

                                                       1633
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 43 of 192 PageID# 1826




       In addition to the reasons cited in the report’s finding, ECFC’s billings at the 9.5 percent
       floor calculation were also ineligible for 9.5 percent floor treatment because they did not
       comply with § 438(b)(2)(B)(i) of the HEA. § 438(b)(2)(B)(i) authorizes payment under the
       9.5 percent floor calculation only “. . . for holders of loans which were made or purchased
       with funds obtained by the holder from the issuance of [eligible tax-exempt] obligations . . .”
       As such, if the entity that issued the eligible tax-exempt obligation and used the proceeds to
       finance 9.5 percent floor loans no longer has title to, or interest in the loans, following the
       change in ownership of the loans, the loans can only qualify for the 9.5 percent floor
       calculation if the new holder used an eligible tax-exempt funding source to acquire the loan.
       ECFC was not eligible to bill loans under the 9.5 percent floor calculation because (1) ECFC
       did not use an eligible tax-exempt funding source to acquire the loans – it used holding tank
       funds, (2) NLMA did not retain an ownership interest in the loans sold to ECFC, and (3)
       NLMA and ECFC presented themselves as distinct and separate holders of loans for special
       allowance purposes.

   SLMA’s Interpretation was Reasonable
   • SLMA Comment. SLMA stated, “. . . neither the statute nor regulations currently specifically
     define ‘obligation’ and the precise issue raised in the OIG’s audit is one of first impression.”
     In addition, “SLMA reasonably interpreted the term ‘obligation’ . . . to include multiple
     bonds issued in the same calendar year under a single trust agreement where the bonds
     shared important characteristics.”

       SLMA also stated “. . . the OIG should not use an audit to advance a particular construction
       of an undefined term in a statutory provision that has long perplexed lenders, Congress, the
       Department and the press.” In addition, “If the Department takes the new position that
       ‘obligation’ for purposes of Section 438(b) and [34 CFR 682.302] should be interpreted more
       narrowly as an individual tax-exempt bond, it should publish public guidance for industry
       participants.”

   •   OIG Response. As stated in our previous responses, our understanding of the term
       “obligation” is consistent with the HEA, regulations and Departmental guidance. SLMA
       provided no evidence that such a definition “has long perplexed lenders, Congress, the
       Department and the press.”

   The OIG’s Estimate is Incorrect and Overstated
   • SLMA Comment. SLMA declared that the estimate of a $10 million overpayment of special
      allowance for loans associated with Bonds 93B, 93G, and 93H is overstated, because it is
      “based on a flawed assumption of the average life of non-consolidated FFELP loans, and
      should be removed from any final audit report.” Our report assumes that—

          o The average life of a loan associated with Bonds 93B, 93G, and 93H was 8.5 years,
            but according to SLMA, the average life of these loans ranged from 3.7 years to 4.6
            years; and
          o The loans were newly originated at the time of the bond maturity, but according to
            SLMA, the loans had been in repayment for several years.




                                                   1634
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 44 of 192 PageID# 1827




       In addition, SLMA noted that a significant percentage of the loans would have been
       consolidated before the end of their expected lives. The correction of these assumptions
       would reduce the alleged $10 million estimated SAP overpayment.

   •   OIG Response. We believe that our estimate is reasonable and accurate. Our choice of 8.5
       years as the average life of a loan was not arbitrary; it was consistent with the assumption
       made by the Department in its guidance for identifying loans that qualify for the 9.5 percent
       floor rate (DCL FP-07-06). We assumed that the loans were newly originated at the time of
       the bond maturity, and SLMA has not provided evidence to the contrary. Pursuant to 34
       C.F.R. § 682.414(a)(4)(ii)(L), SLMA is required to document the accuracy of its billing, and
       it has not provided evidence to contradict our assumption.

       Regardless, our audit report does not recommend recovery of the estimated amount; instead,
       it recommends that SLMA be instructed to “[i]dentify the loans associated with Bonds 93B,
       93G, and 93H that became ineligible” and to adjust its billing and return overpayments for
       those loans. The Department may consider additional information provided by SLMA,
       including information on the specific life of the loans in its portfolio, when determining the
       corrective action for this audit.

   The Issues Addressed Have No Application to Other Sallie Mae Subsidiaries
   • SLMA Comment. SLMA disagreed with our Recommendation 1.3. It stated “. . . none of
      Sallie Mae’s other subsidiaries with 9.5 percent floor loans: (1) issued tax-exempt bonds
      under similar indentures or trust agreements with similar structures; (2) issued general
      obligation or unsecured bonds; or (3) had similar trust structures that lacked a defined pool of
      loans.”

   •   OIG Response. We have not removed Recommendation 1.3. During the audit’s survey
       phase, we noted that, in addition to NLMA, both Southwest Student Services Corporation
       and Student Loan Funding Resources had indentures under which more than one eligible tax-
       exempt bond had been issued. Our audit did not review the tax-exempt obligations and 9.5
       percent floor rate SAP billings of SLMA’s other subsidiaries, and the information provided
       with SLMA’s response was not sufficient to confirm that SLMA’s statements are accurate.
       The Department may consider additional information provided by SLMA when determining
       the corrective action for this audit.

   Sallie Mae’s Legal Interpretation is Not a Management Control Weakness
   • SLMA Comment. SLMA stated “A difference in legal interpretation of an undefined
       statutory provision is not a management weakness in internal controls.” SLMA cites three
       authorities:

          1. The Public Company Accounting Oversight Board’s (PCAOB) Auditing Standard
             No. 2, “An Audit of Internal Control over Financial Reporting Performed in
             Conjunction with an Audit of Financial Statements,” does not include anything to
             suggest that a company’s process of formulating a legal interpretation of a statute
             constitutes an internal control.
          2. The Securities and Exchange Commission’s (SEC) “Management’s Report on
             Internal Control Over Financial Reporting and Certification of Disclosure in


                                                  1635
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 45 of 192 PageID# 1828




             Exchange Act Periodic Reports: Frequently Asked Questions (revised October 6,
             2004)” concludes that “[t]he definition of the term ‘internal control over financial
             reporting’ does not encompass a registrant’s compliance with applicable laws and
             regulations . . . .”
          3. An unspecified, prior version of the Office of Management and Budget’s (OMB)
             Circular A-123, “Management Accountability and Control,” which SLMA quotes as
             stating, “[I]nternal control does not encompass such matters as statutory development
             or interpretation.”

   •   OIG Response. The authorities on internal control that SLMA cited were not applicable to
       our audit. The PCAOB and SEC authorities cited pertain to internal controls over financial
       reporting. Our audit was a performance audit, not a financial audit. The OMB circular cited
       pertains to Federal agencies’ internal controls; SLMA is not a Federal agency. In addition,
       the current (December 21, 2004) OMB Circular A-123 does not contain the language cited
       by SLMA. As we state in the Objectives, Scope, and Methodology section of this report, our
       audit was conducted in compliance with standards issued by the Comptroller General of the
       United States, in Government Auditing Standards, July 2007 Revision (GAS). Section 1.30
       of GAS states, “Internal control audit objectives relate to an assessment of the component of
       an organization’s system of internal control that is designed to provide reasonable assurance
       of . . . compliance with applicable laws and regulations.” As such, GAS does not exclude an
       entity’s ability to arrive at a reasonable understanding of statutory and regulatory
       requirements from its definition of “internal controls.”

   Common Characteristics
   • SLMA Comment. SLMA stated “. . . all of the 1993 bonds were governed by terms of the
     same 1993 Trust Agreement, were issued in the same calendar year, were payable from the
     same sources of funds and because they were unsecured, had no claim or security interest on
     a specific pool of loans.” In addition, “Per the terms of the 1993 trust Agreement, each 1993
     Bond was treated collectively and on a parity basis with the other 1993 Bonds in terms of the
     bondholders’ right to payments, default provisions, and remedies.” Consequently, SLMA
     concluded that, for purposes of applying the 9.5 percent floor provisions, it was reasonable to
     treat all of the 1993 Bonds as a single obligation because they shared common
     characteristics.

       SLMA also stated, “The OIG’s separate consideration of each series relies on arguing
       that each series is unique only because of its issue date. However, the 1993 Bonds
       were not organized in such a way. For example, within certain of the series there
       were multiple interim maturity dates reflecting the maturity of some, but not all of the
       1993 Bonds of an individual series.” In addition, “The OIG’s Draft Report would
       rely on the final maturity date of a bond series to determine eligibility for the 9.5
       percent floor rate and ignore any interim maturity dates within the series. Sallie
       Mae’s practice just as reasonably relies on the final maturity date of the 1993 Bonds
       of July 1, 2005 as the appropriate end date for the 9.5 percent floor rate.”

   •   OIG Response. Whether the 1993 bonds had the same terms for right to payment,
       events of default, remedies, amendments, proceeds, and loan servicing has no bearing
       on their eligibility for special allowance payments at the 9.5 percent rate. As we state


                                                   1636
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 46 of 192 PageID# 1829




       in the finding, it is unreasonable to ignore attributes of obligations that are material in
       determining their eligibility for the 9.5 percent floor. SLMA’s comments did not
       address this explanation of our position. In regards to the bonds’ interim maturity
       dates, the interim maturities occurred prior to our audit period. As a result, our
       finding does not address SLMA’s treatment of the interim maturities and their impact
       on its 9.5 percent floor billings. Had we expanded the scope of our audit, other
       matters may have come to our attention that we could have included in our report.

   Other Statutory Guidance
   • SLMA Comment. SLMA asserted, “In the absence of clear statutory, regulatory, or
      Dear Colleague Guidance it was reasonable for SLMA to look to other statutory
      guidance or definition. Treasury’s regulations that permit a series of bonds to be
      treated as one obligation support Sallie Mae’s practice of treating the 1993 Bonds as a
      single financial obligation. Under Treasury’s regulations governing student loan
      bonds during the lifespan of the 1993 Bonds, Sallie Mae was permitted to calculate a
      single yield for all of the 1993 Bonds because of their significant relationship to each
      other under the 1993 Trust Agreement.” Furthermore, “The courts have consistently
      held that undefined terms in a statute be placed beside other statutes relevant to the
      subject and given a meaning and effect derived from the combined whole.” In
      addition, “The original provision of the HEA that established the Half-SAP program
      explicitly incorporated the Internal Revenue Code provisions to determine which
      obligations are tax-exempt. To this day, the Internal Revenue Code provisions
      establish and govern those obligations entitled to receive tax-exempt treatment.”

   •   OIG Response. SLMA’s response provided no evidence that it in fact relied on the Treasury
       regulations to determine its FFEL billing practices. Though the HEA, regulations, and
       Departmental guidance do not include a specific definition of “obligation,” the meaning of
       the term is neither ambiguous nor unclear as used for Title IV purposes. The tax rule cited
       by SLMA offers no insight into the definition of “obligation” for purposes of the FFEL
       Program, because that tax rule relates to a limited issue on tax-exempt qualification. Tax law
       provides little support for SLMA’s argument that “obligation” means a group of bonds.
       Section 150 of the Internal Revenue Code, which addresses whether student loan bonds can
       qualify as tax-exempt, defines the term “obligation” as synonymous with “bond”: “The term
       ‘bond’ includes any obligation.” (26 U.S.C. § 150(a)(1))

   Inconsistent Practices
   • SLMA Comment. SLMA asserted that our report’s allegation of inconsistencies in SLMA’s
      practices is not accurate. SLMA acknowledged inconsistencies with NLMA’s 9.5 percent
      billing practices prior to its acquisition, and stated its billing procedure for 9.5 percent floor
      special allowance payments did not change. Our audit report states that the result of the July
      2004 sale of loans associated with Bond 93F ceased billing the loans under the 9.5 percent
      floor rate and classified the loans as eligible for the usual special allowance rates. SLMA
      stated, “This sentence mischaracterizes the events associated with the July 2004 sale of loans
      associated with the 93F bond series”. In addition, “. . . the July 2004 sale was an erroneous
      early liquidation of bond series 93F.”




                                                    1637
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 47 of 192 PageID# 1830




   •   OIG Response. Our audit report does not state that SLMA applied its practices
       inconsistently; it states that SLMA’s practices were inconsistent with NLMA’s practices.
       Our report accurately states that as a result of the July 2004 sale to ECFC, NLMA ceased
       billing the loans under the 9.5 percent floor rate. SLMA’s comments do not propose any
       other results from this transaction, and an SLMA memorandum documenting the transaction,
       dated February 1, 2005, supports our statement: “The Half SAP flag was switched to Full
       SAP for these loans. . . . This was an isolated transaction that was being evaluated for the
       first time. Accordingly, this change did not arise from a control gap, but rather from
       adopting a legal conclusion on an issue that had not been previously researched.” However,
       we have revised our report to more clearly state that SLMA considered the sale to be an
       error.

   Eligible Loans
   • SLMA Comment. SLMA stated in several places that the draft audit report acknowledged
       “the loans that were refinanced with the proceeds of the 1993 Bonds qualified to be billed
       under the 9.5 percent special allowance floor rate.”

   •   OIG Response. Our audit report does not acknowledge that “the loans that were refinanced
       with the proceeds of the 1993 Bonds qualified to be billed under the 9.5 percent special
       allowance floor rate.” The objectives of our audit were limited to (1) the requirements of the
       TTPA and HERA, and (2) loans billed under the 9.5 percent floor after the eligible tax-
       exempt bonds from which the loans derived their eligibility matured or were retired. Our
       report makes no assertions about the eligibility of the loans under any other requirements.




                                                  1638
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 48 of 192 PageID# 1831




                       OBJECTIVES, SCOPE, AND METHODOLOGY


   The original purpose of the audit was to determine if SLMA billed for SAP, under the 9.5
   percent floor calculation, in compliance with requirements in the HEA, regulations, and guidance
   issued by the Department. 10 Our audit was to cover the period January 1, 2005, through
   December 31, 2006. Based on our initial audit work, the audit’s objective and period of review
   were revised. The revised objectives of the audit were to determine if SLMA’s subsidiary,
   NLMA, (1) billed loans under the 9.5 percent floor in compliance with the TTPA and HERA,
   and (2) billed loans under the 9.5 percent floor, after the eligible tax-exempt bonds from which
   the loans derived their eligibility, had matured or been retired. The revised audit period covered
   October 1, 2003, through September 30, 2006.

   To achieve the audit objectives, we—

   •    Reviewed information on SLMA’s four subsidiaries with 9.5 percent floor billings and
        eligible tax-exempt obligations: Southwest Student Services Finance Corporation, Student
        Loan Finance Association, Student Loans Funding Resources, and NLMA.

   •    Reviewed the Department’s Datamart
        system for 9.5 percent floor billings for                  Table 10 - NLMA and ECFC Significant Billing
                                                                                  Adjustments
        SLMA’s four subsidiaries (listed above)
        and ECFC.                                                                            Significant       Significant
                                                                                             NLMA Net          ECFC Net
   •    Reviewed NLMA’s current billings and                      Applied Quarterly
                                                                                               Billing           Billing
        billing adjustments applicable to the                      Period Ending
                                                                                            Adjustments       Adjustments
        audit period, and identified the                                                       (ADB)             (ADB)
        significant billing adjustments by the                   December 31, 2003          ($21,175,628)                $0
        quarter the adjustments were entered by                  March 31, 2004             ($18,439,959)                $0
        SLMA. Billing adjustments less than                      June 30, 2004              $142,497,264                 $0
        $500,000 were excluded from our                          September 30, 2004         ($12,759,720)     $353,732,135
        analysis, resulting in the net applied 11                December 31, 2004           ($9,894,223)     $204,767,175
        significant billing adjustments displayed in             March 31, 2005                        $0      $91,622,389
        Table 10.                                                June 30, 2005              $217,480,127                 $0
                                                                 September 30, 2005                    $0                $0
                                                                 December 31, 2005                     $0                $0
   •    Reviewed applicable laws, regulations and
                                                                 March 31, 2006                        $0                $0
        guidance issued by the Department,
                                                                 June 30, 2006                         $0                $0
        including the HEA, TTPA, HERA, 34
                                                                 September 30, 2006                    $0                $0
        C.F.R. Part 682, and Dear Colleague Letters.



   10
      We did not determine if SLMA's special allowance billings under the 9.5 percent floor calculation included only
   eligible first-generation and second-generation loans, as those terms are explained in DCL FP-07-01, issued on
   January 23, 2007, and in DCL FP-07-06, issued on April 27, 2007.
   11
      Adjustments are shown in their applied quarters, and not the quarters in which they were entered.

                                                          1639
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 49 of 192 PageID# 1832




   •   Reviewed SLMA’s Form 10-K reports for the fiscal years ended December 31, 2005 and
       2006; Compliance Audits (Attestation Examinations), for Lenders and Lender Servicers
       participating in the FFEL Program for the years ended December 31, 2003, 2004, 2005, and
       2006, and for the period from July 1, 2004, through September 30, 2005 (for Southwest
       Student Servicers Corporation).

   •   Held discussions with SLMA officials, including the Vice President of Loan Accounting and
       Reporting, Director of Service Accounting, Deputy General Counsel, Senior Vice-President
       of Corporate Finance, Senior Director and Accountant for Financial Reconciliation, and
       SLMA’s Information Technology Group.

   •   Reviewed documentation provided by SLMA, including—
       - A written explanation, created and provided at our request, of SLMA’s position,
          understanding, policy, and implementation of SAP billing under the 9.5 percent floor
          calculation;
       - A written description of how SLMA’s CLASS loan servicing system identified loans
          eligible for the 9.5 percent floor calculation;
       - SLMA’s policies and procedures explaining SLMA’s administration of its 9.5 percent
          portfolio to reflect changes in laws and regulations applicable to 9.5 percent floor
          calculation loans;
       - SLMA’s internal systems coding to segregate and identify loans as 9.5 percent eligible
          using Lender Identification Number (LID) -Branch combinations;
       - Transaction documentation regarding the liquidation and subsequent recapture of loans
          funded by Bond 93F;
       - Bond Prospectus Cover Sheets, Internal Revenue Service Form 8038s, Information
          Return for Tax-Exempt Private Activity Bond Issues, and other bond documentation for
          SLMA’s tax-exempt obligations originally issued prior to October 1, 1993;
       - A listing of SLMA’s bonds funding 9.5 percent floor calculation loans, along with
          information related to each bond, including its taxable or tax-exempt status, the amount
          outstanding, and the average daily balance of 9.5 percent floor calculation loans funded
          in each quarter;
       - SLMA’s bond genealogy for outstanding bonds during the audit period;
       - A written description of holding tanks’ funding sources; and
       - An explanation of ECFC’s relationship to NLMA.

   •   Obtained from the Department’s Datamart system the amount of 9.5 percent floor SAP, the
       ADB, and ending principal balances included on NLMA’s and ECFC’s Lender’s Interest and
       Special Allowance Request and Report (LaRS) billings for the audit period.

   Initial Selection and Review of Loans for TTPA and HERA Compliance

   We judgmentally selected and reviewed 2 of the 12 quarterly special allowance billings during
   the audit period. We selected the quarter ending March 31, 2005 (because it was the first full
   quarter billed following the enactment of the TTPA) and the quarter ending June 30, 2006
   (because it was the first full quarter billed following the enactment of the HERA).




                                                  1640
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 50 of 192 PageID# 1833




   Using an attribute sample, we randomly selected 120 unique loan records 12 from each of these
   two quarters (240 loans in total) from NLMA’s and ECFC’s LaRS data files. The March 31,
   2005, universe contained a population of 278,139 unique loan records. 13 The June 30, 2006,
   universe contained a population of 12,605 unique loan records.

   We tested for compliance to the TTPA by using the following criteria for the loans sampled in
   the quarter ended March 31, 2005: 14
   • The loan must have been classified in an eligible LID-Branch combination (i.e., eligible tax-
       exempt bond) prior to or during the billing quarter.
   • The loan could not be refinanced after September 30, 2004.

   We tested for compliance to the HERA and the TTPA by using the following criteria for the
   loans sampled in the quarter ended June 30, 2006: 15
   • The loan must have been classified in an eligible LID-Branch combination (i.e., eligible tax-
       exempt bond) prior to or during the billing quarter.
   • The loan must be originated prior to February 8, 2006.
   • The loan could not be refinanced after September 30, 2004.

   Identification of Loans Billed After Bond 93F Maturity

   When we were performing the audit’s survey phase, SLMA officials notified us that SLMA had
   continued to bill loans associated with Bond 93F under the 9.5 percent floor past the bond’s
   maturity date. We identified these ineligible loans using the documentation provided to us by
   SLMA in its summary of the NLMA bond maturity transactions. In the summary, SLMA
   outlined the amount of loans funded by Bond 93F that were sold to ECFC when the bond
   matured on July 1, 2004, and then billed under the usual special allowance rates. Subsequent to
   the sale of loans to ECFC, SLMA’s documentation detailed its process of recapturing the 9.5
   percent SAP rate through current billings and billing adjustments during the quarters ended
   March 31, 2005, and June 30, 2005 (the adjustments were applicable to the quarters ended
   September 30, 2004, and December 31, 2004).

   Estimate of Ineligible 9.5 Percent SAP and Usual SAP on Loans Funded by Bond 93F

   To estimate the SAP overpayment on the loans funded by Bond 93F, we—

   •    Reviewed the Datamart database and ECFC’s quarterly LaRS data files of loans billed under
        the 9.5 percent floor calculation for the quarters ending September 30, 2004, through

   12
      For each universe, a unique loan record was created by combining the borrowers’ SSN together with the loan
   Suffix and Loan Sequence Number fields.
   13
      The quarter ending March 31, 2005, also included the LaRS adjustments made in subsequent quarters that applied
   to the March 31, 2005 quarter.
   14
      SLMA was unable to provide documentation to show that 2 of the 120 loans in the March 31, 2005, sample were
   eligible for the 9.5% floor calculation. Based upon the two errors in the sample, we are 90 percent confident that the
   overall error rate for this sampled quarter is no more than 4.4%. (We considered these two errors to be materially
   insignificant.)
   15
      We noted no errors in the June 30, 2006, sample of 120 loans. Based upon the results of the sample, we are 90
   percent confident that the overall error rate for this sampled quarter is no more than 1.9%.


                                                           1641
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 51 of 192 PageID# 1834




       June 30, 2005, to determine the amount of loans billed under the 9.5 percent floor calculation
       that were funded with ineligible funding sources after Bond 93F matured on July 1, 2004,
       and the amount of SAP paid on those loans.

   •   Queried the Datamart database for ECFC, LID 834071, for the quarterly LaRS data files of
       special allowance current billings, and the quarterly LaRS data files of the special allowance
       summary of tax-exempt current billings, billing adjustments for the quarters ended
       September 30, 2004, through June 30, 2005.

   •   Obtained ECFC’s LaRS data files for the quarters ended September 30, 2004, December 31,
       2004, March 31, 2005, and June 30, 2005.

   •   Used data analysis software to reconcile the LaRS/799 Lender Reports with the Datamart
       data to identify the amount of loans billed under the 9.5 percent floor calculation funded by
       Bond 93F.

   •   Estimated the SAP that should have been paid on the ineligible loans for each quarter by—
       - Based on the LaRS reports, identifying the ADB for loans that were billed under the
           usual SAP rates and the amount of SAP paid on those loans;
       - Dividing the SAP paid on the loans by their ADB; and
       - Multiplying the resulting percentages by the ADB for the ineligible loans.

   •   Subtracted the estimated usual SAP that should have been paid on the ineligible loans
       associated with Bond 93F from the 9.5 percent SAP that was actually paid.

   Estimate of Loans Billed After Bonds 93B, 93G, and 93H Matured

   SLMA was unable to provide documentation that quantified the loans associated with the
   matured Bonds 93B, 93G, and 93H that were maintained in a holding tank and billed under the
   9.5 percent floor until the maturity of Bond 93A in July 2005. We could not easily identify the
   ineligible loans and the quarterly ineligible ADBs associated with these loans. Therefore, we
   performed calculations to estimate the ineligible loan amounts associated with Bonds 93B, 93G,
   and 93H by amortizing the final amount of bonds outstanding at the time each bond matured,
   starting with the month of the bond’s maturity (Table 11).


                           Table 11 – Bond Amounts Outstanding at Maturity

                                                               Outstanding Bond
                      Bond Name          Bond Maturity
                                                              Amount at Maturity
                          93B                6/1/2002            $10,700,000
                          93G                8/1/2002            $47,400,000
                          93H               12/1/2002            $14,370,000

   The estimate was based on the assumptions that (1) the amount of loans transferred to the
   holding tank equaled the bond’s outstanding amount for each bond at the time at which the bond



                                                  1642
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 52 of 192 PageID# 1835




   matured; (2) each loan was paid off over an 8.5 year period; 16and (3) zero percent interest
   accrued on the loans. Our estimate excluded any loans associated with Bonds 93B, 93G, and
   93H that were transferred to the holding tank prior to the respective bonds’ maturity date because
   we could not reliably estimate amounts associated with these ineligible loans. The ADBs were
   prorated, between amounts eligible and ineligible for the 9.5 percent floor calculation, based
   upon periods in each quarter in which the bonds were outstanding. The prorated ADBs were for
   Bond 93B for the quarter ended June 30, 2002; Bond 93G for the quarter ended September 30,
   2002; and Bond 93H for the quarter ended December 31, 2002. The result of the amortization
   for each bond was an estimated quarterly ADB for the loans associated with the matured Bonds
   93B, 93G, and 93H for which we could estimate the 9.5 percent SAP paid (see Table 8).

   Estimate of Ineligible 9.5 Percent SAP and Usual SAP on Loans Funded by Bonds 93B,
   93G, and 93H

   We estimated the 9.5 percent SAP paid on the estimated quarterly ADB for loans associated with
   the matured Bonds 93B, 93G, and 93H by calculating the percentage of 9.5 percent SAP paid as
   compared to the ADB billed by NLMA (LID 833691). We divided the net 9.5 percent SAP paid
   by the total ADB billed by NLMA for each quarter ended June 30, 2002, through June 30, 2005.
   We multiplied the resulting percentage by the estimated quarterly ADB (based on the
   amortization results) to estimate the amount of 9.5 percent SAP paid to NLMA on the loans
   associated with the matured Bonds 93B, 93G, and 93H.

   We calculated the percentage of usual SAP paid by quantifying the ADB and SAP paid on loans
   billed by NLMA under usual SAP rates. We divided the SAP paid for these loans by their ADB
   to identify the percentage of estimated usual SAP rates for each quarter described above. We
   multiplied the resulting percentage of estimated usual SAP rates by the ADB of the loans
   associated with the matured Bonds 93B, 93G, and 93H in the quarters ended June 30, 2002,
   through June 30, 2005, to achieve the amount of usual SAP that should have been paid to SLMA.
   Finally, we subtracted this amount of usual SAP from the 9.5 percent SAP to estimate the
   overpayment made to SLMA for the ineligible loans associated with the matured Bonds 93B,
   93G, and 93H.

   Computer-Processed Data

   To accomplish the audit’s objective, we relied, in part, on computer-processed data provided by
   SLMA. We obtained SLMA’s LaRS data files for the quarters ended December 31, 2003,
   through September 30, 2006. To determine the reliability of the data, we performed limited data
   testing. These tests included comparing the files’ average and ending principal balances against
   the Department’s FSA Datamart files, comparing information for the 240 randomly selected
   loans (described under “Initial Selection and Review of Loans for TTPA and HERA
   Compliance”) to SLMA’s CLASS loan servicing system, and applying logical tests to the data

   16
     The Department has determined the average life span of non-consolidated FFELP loans to be 8.5 years. The
   Department made this determination as part of its obligation under the Federal Credit Reform Act of 1990, 2 U.S.C.
   § 661 et seq., to calculate the subsidy cost for FFELP loans. NLMA’s 9.5 percent floor billings for the quarters
   ended June 30, 2002, through June 30, 2005, contained only non-consolidated loans. In comments submitted to a
   draft of this finding, SLMA stated that the weighted average life of a loan on its FFELP Stafford portfolio ranges
   from 3.7 to 4.6 years, and asked us to revise our assumption from 8.5 years to 4.0 years. We have not made this
   revision; our estimate relies on the average life span calculated by the Department.

                                                          1643
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 53 of 192 PageID# 1836




   files for the two quarters we selected. Based upon our preliminary assessment of the data, we
   concluded that the data were sufficiently reliable for use in achieving the audit’s objective.

   Internal Controls

   As part of our audit, we assessed SLMA’s system of internal control significant to the audit
   objective and applicable to its billing for SAP under the 9.5 percent floor calculation, the process
   used to identify loans eligible for special allowance billing under the 9.5 percent floor
   calculation. Our assessment disclosed a significant management control weakness that adversely
   affected SLMA’s ability to accurately identify loans eligible for special allowance billing under
   the 9.5 percent floor calculation. Specifically, SLMA continued to bill loans under the 9.5
   percent floor calculation after the maturity of the eligible tax-exempt bonds and after the loans
   were refinanced with funds derived from ineligible sources. As a result of its management
   control weakness, SLMA’s billing activities did not comply with laws, regulations, and guidance
   for the 9.5 percent floor calculation. The weakness and its effects are fully discussed in the
   Audit Results section of this report.

   We conducted on-site fieldwork at SLMA’s office in Reston, Virginia, during the period
   October 16, 2007, through May 14, 2008. On January 22, 2009, we held an exit conference with
   SLMA. We conducted this performance audit in accordance with generally accepted
   government auditing standards. Those standards require that we plan and perform the audit to
   obtain sufficient, appropriate evidence to provide a reasonable basis for our finding and
   conclusions based on our audit objectives. We believe that the evidence obtained provides a
   reasonable basis for our finding and conclusions based on our audit objectives.




                                                   1644
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 54 of 192 PageID# 1837




                              Enclosure: SLMA Comments
   SLMA provided three exhibits with its cover letter. The enclosed Exhibit B excludes 36 pages
   of the amortization tables supporting the two Eligible Loan Balance tables on page 56. The full
   Exhibit B will be made available upon request.




                                                 1645
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 55 of 192 PageID# 1838




            SALLIE MAE, INC-
            12061 Bu/I::!dow WAY
            REsToN, YIRG!NlA 20190
            703-984-S677. hl< 7fJ3 -984-6!!!7

            MARK L. HElEEN
            EXECUTIVti VICE PRESIOENT AND GE)''F-''Al COUNs~L


                                                                    May 6, 2009

            VIA OVERNIGIIT MAlL Ai"l) E-MAlL

           Mr. Be rnard Tadley
           Regional Inspector Gcneral for Audit
           Audit Services, Region III
           Office of Inspector General
           U.S. Department of Education
           The Wanamaker Building
           100 Penn Square East, Suite 502
           Philadelphia, PA 19107
           bemard.tadley@ed.gov

                    Re:       Sallie Moe - ED-OIG/A0310006

           Dear Mr. Tadley:

                    r am pleased to enclose Sallie Mae, Inc.'s ("Sallie Mae") response to the above-referenced draft
           report received under your cover letter dated March 10. 2009. Pursuant 10 Mr. Howard Sorensen's April
           13,2009 e-mail message lind April 28, 2009 c-mail mes.~agll to Mr. Stan Freeman of Powers Pyles Sutter
           & Vervile P.C., Ihis responsc is timcly.

                  Please do nOI hcsitate to COnt1cl me with any questions you may havc regarding the enclosed
          response, including the accompanying attachments and exhibits. I    be reached at (703) 984-5677.




                                                                                                                       I
                                                                                                                       ~
          cc:      Stan Freeman, Esq., Powers Pyles Sutter & Vervilc P.C.
                   Anne Gish, Esq., Kutak Rock
                   Patricia Smitson, Esq., 'rltompson Hine LLC
                   Howard Sorensen, Esq., U.S. Department of Education


          Enclosures




                                                                1646
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 56 of 192 PageID# 1839




                      RESPONSE TO OFFICE OF INSPECTOR GENERAL
                      UNITED STATES DEPARTMENT OF EDUCATION
                                DRAFT AUDIT REPORT

                                               FOR
                                        SALLIE MAE, INC.
                                         ED-OIG/A03I0006
    Special Allowance Payments to Sallie Mae’s Subsidiary, Nellie Mae, for Loans Funded by Tax-
                                        Exempt Obligations.

                                           May 6, 2009




                                               1647
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 57 of 192 PageID# 1840




   I.      Introduction and Summary of Arguments

           The U.S. Department of Education’s Office of Inspector General (“OIG”) conducted a
   review of Sallie Mae’s subsidiary Nellie Mae (defined below). According to the OIG, the
   purpose of the audit was to determine if Nellie Mae: (1) billed loans under the 9.5% floor
   (defined below) in compliance with the Taxpayer Teacher Protection Act of 2004 (“TTPA”) and
   the Higher Education Reconciliation Act of 2005 (“HERA”); and (2) billed loans under the 9.5%
   floor after the eligible tax exempt bonds from which the loans derived their eligibility matured or
   were retired. The audit covered the period from October 1, 2003 through September 30, 2006.
   For purposes of this response, “Sallie Mae” refers to Sallie Mae, Inc., and its affiliates other than
   the Student Loan Marketing Association and “Nellie Mae” refers to the New England Education
   Loan Marketing Corporation and its successors including SLM Education Credit Finance
   Corporation. 17

          With respect to the first audit purpose, the OIG found that Sallie Mae’s billing for its
   Nellie Mae subsidiary for special allowance payments (“SAP”) under the 9.5% floor complied
   with TTPA and HERA. Sallie Mae agrees with this finding.

           With respect to the second audit purpose, the OIG adopted a new narrow legal
   interpretation of the term “obligation.” An interpretation that, to the best of our knowledge, does
   not appear in the Higher Education Act of 1965, as amended (“HEA” or “Act”) or in any
   legislative history and has never been published or communicated to the student lending
   community in any manner. In connection with the second audit purpose, the OIG concluded that
   Sallie Mae erred when it took the position that it was entitled to bill the 9.5% floor on loans
   funded with the proceeds of bonds issued under such a single master indenture until the last bond
   issued under such indenture matured.

          Sallie Mae strongly disagrees with the OIG’s conclusions. We disagree for the following
   reasons:

        Sallie Mae’s Interpretation is Correct and Consistent with Congressional Intent

           In a case of first impression, the issue is whether loans financed by the issuance of bonds
   in the same calendar year that share common characteristics, and are governed by a single master
   indenture or trust agreement, may be treated as an “obligation” for purposes of Section 438(b) of
   the Act and 34 C.F.R 682.302(e). Although there have been several OIG Audit Reports and
   other Department guidance on the 9.5% floor rate, such guidance has never addressed this
   particular issue. Indeed, this particular construction is inconsistent with the original federal
   legislative intent that the 9.5% rate act as a floor and thus a limitation on the yield lenders could
   obtain. Therefore, the federal government encouraged maximizing loans within the 9.5% floor.
   In the past, the Department insisted that lenders not be permitted to turn loans originally financed
   through tax-exempt obligations, for which special allowance was one half the normal special
   allowance, into loans that yielded full special allowance by refinancing the loans through taxable
   financings. Sallie Mae’s interpretation is the only interpretation consistent with that
   Congressional intent.

   17
     The Student Loan Marketing Association, a government sponsored enterprise that was a subsidiary of SLM
   Corporation, was dissolved as of December 31, 2004 pursuant to the terms of its privatization process.

                                                     1648
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 58 of 192 PageID# 1841




      Sallie Mae’s Interpretation was Reasonable

           Even if the Department were to now adopt OIG’s new narrow legal interpretation of the
   term “obligation”, Sallie Mae’s practice was based on a reasonable application of the Act, the
   Department’s regulations, and clear legislative intent. This is particularly true here, where
   neither the statute nor regulations currently specifically define “obligation” and the precise issue
   raised in the OIG’s audit is one of first impression.

          Sallie Mae reasonably interpreted the term “obligation,” a term that is not specifically
   defined in Section 438 (b) of the HEA or Section 682.302 in the regulations, to include multiple
   bonds issued in the same calendar year under a single trust agreement where the bonds shared
   important characteristics. If the Department takes the new position that “obligation” for
   purposes of Section 438(b) and 34 CFR 683.302 should be interpreted more narrowly as an
   individual tax-exempt bond, it should publish public guidance for industry participants.
   Moreover, the OIG should not use an audit to advance a particular construction of an undefined
   term in a statutory provision that has long perplexed lenders, Congress, the Department and the
   press.

      The OIG’s Estimate is Incorrect and Overstated

          Apart from question of how the Act and federal regulations should be interpreted, the
   OIG’s estimate of the amount of special allowance that it believes Sallie Mae should return is
   incorrect, speculative, and based on a flawed assumption of the average life of non-consolidated
   FFELP loans and should be removed from any final audit report.

      The Issues Addressed have no Application to Other Sallie Mae Subsidiaries

           The OIG also suggests in its Draft Report that other Sallie Mae subsidiaries should be
   reviewed for the same issue. The issue addressed in the Draft Report is limited to Nellie Mae’s
   special allowance billings and there is no reason for any final audit report to include the
   recommendation to the FSA as to information on Sallie Mae’s other subsidiaries. The issue
   addressed in this audit is not relevant to Sallie Mae’s other subsidiaries, since none of Sallie
   Mae’s other subsidiaries with 9.5% floor loans: (1) issued tax-exempt bonds under similar
   indentures or trust agreements with similar structures; (2) issued general obligation or unsecured
   bonds; or (3) had similar trust structures that lacked a defined pool of loans. As such, Sallie Mae
   properly treated the Nellie Mae-bonds differently than the bonds of its other subsidiaries and
   therefore there is no need to recommend any further review on this issue.




                                                   1649
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 59 of 192 PageID# 1842




          Sallie Mae’s Legal Interpretation is not a Management Control Weakness

           Finally, the OIG claims that there was a management control weakness at Sallie Mae.
   Even assuming for the sake of argument, that Sallie Mae incorrectly interpreted the 9.5% floor
   special allowance provision by continuing to bill 9.5% special allowance until the last bond
   issued under a single trust agreement matured, Sallie Mae’s legal reasoning and interpretation on
   an issue of first impression is not a management control weakness, and the reference to
   management control weaknesses in the Draft Report should be removed from any final audit
   report.

           We address each of the Draft Report’s findings in detail below. It is important to note
   that the findings in the Draft Report relate to activities that ceased in June 2005, prior to the date
   of the Draft Report and prior to September 30, 2006, the end date of the last quarterly period for
   which Sallie Mae billed at the 9.5% floor rate.

   II.       Factual Background.

           Nellie Mae issued tax-exempt bonds in series from time-to-time during a nine month
   period in 1993 (collectively, the “1993 Bonds”) under the terms of the 1993 Trust Agreement
   (defined below). The purpose of these 1993 Bonds was to generate proceeds totaling
   approximately $458 million that could be used to refund tax-exempt bonds that were previously
   issued to purchase eligible student loans. In accordance with the HEA and as acknowledged by
   the OIG in its Draft Report, the loans that were refinanced with the proceeds of the 1993 Bonds
   qualified to be billed under the 9.5% special allowance floor rate.

   III.      9.5% Floor Rate Statutory and Regulatory Provisions.

           The Act provides for the Secretary of Education to make special allowance payments to
   eligible lenders. The rates are based on formulas that differ according to the type of the loan; the
   date the loan was originally made or insured; and the type of funds used to finance the loan
   (taxable or tax-exempt). In 1980, concerned that lender yields for loans financed with tax-exempt
   obligations did not adequately reflect the lower costs associated with tax-exempt financing,
   Congress reduced the special allowance to be paid on loans financed with tax-exempt obligations
   to one-half of that otherwise payable (“Half-SAP”). At the same time, however, Congress
   guaranteed that the lender yield for loans financed with tax-exempt obligations would be no less
   than 9.5% (the “9.5% floor”). In the Student Loan Reform Act of 1993, included in the Omnibus
   Budget Reconciliation Act of 1993, P.L. 103-66, secs. 4105 and 411 (1993), Congress eliminated
   the Half-SAP and 9.5% floor for loans financed with tax-exempt obligations issued on or after
   October 1, 1993.

           Section 438(b)(2)(B) of the Act, which specifies the criteria for eligible loans to initially
   qualify for the 9.5% floor, states in pertinent part:

                    (i) The quarterly rate of the special allowance for holders of loans
                    which were made or purchased with funds obtained by the holder
                    from the issuance of obligations, the income from which is exempt
                    from taxation under Title 26 shall be one-half the quarterly rate of


                                                    1650
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 60 of 192 PageID# 1843




                     the special allowance established under subparagraph (A)[the full
                     special allowance rate], except that… . . . .

                     (ii) The quarterly rate of the special allowance set under division
                     (i) of this subparagraph shall not be less than 9.5 percent minus the
                     applicable interest rate on such loans, divided by 4. 18

           The Department’s regulations at Section 682.302(c)(4) 19 further specify that “[l]oans
   made or purchased with funds obtained by the holder from the issuance of tax-exempt
   obligations originally issued on or after October 1, 1993, . . . do not qualify for the minimum
   special allowance rate [of 9.5%].” As noted above, the OIG acknowledges that the student loans
   purchased or refinanced with the proceeds of the 1993 Bonds did properly qualify for the 9.5%
   floor rate.

          The regulations also address when such loans lose their eligibility for the 9.5% floor.
   Section 682.302(e)(2)(ii) states that such loans lose their entitlement to the 9.5% floor rate when
   they are “pledged or otherwise transferred in consideration of funds” that would not have
   previously qualified for the 9.5% floor and “the prior tax-exempt obligation [the proceeds of
   which were used to purchase the loans] is retired [or defeased].”

   IV.      Sallie Mae Correctly Applied the Act and the Regulations in Billing Special
            Allowance on Loans Financed under Nellie Mae’s 1993 Trust Agreement.

           Sallie Mae correctly applied the Act and the regulations in billing Special Allowance on
   loans financed under Nellie Mae’s 1993 Trust Agreement. Sallie Mae’s practice was based on a
   reasonable application of the Act and the Department’s Regulations. 20 As the OIG stated, Sallie
   Mae’s practice was to continue to bill loans that it purchased from Nellie Mae that were floor
   loans at the time of acquisition by Sallie Mae at the 9.5% SAP rate until the last serial issue
   associated with the 1993 Bond series associated with the 1993 Trust Agreement matured.
   Specifically, Sallie Mae treated loans it purchased from Nellie Mae that were made with the
   proceeds of the 1993 Bonds issued under the 1993 Trust Agreement as eligible for the 9.5% floor
   calculation until the last bond issued matured on July 1, 2005. Sallie Mae never purchased loans




   18
      Congress first enacted legislation which established different special allowance for holders of loans “made or
   purchased with funds obtained by the holder from the issuance of obligations, the income of which is exempt from
   taxation” in 1980, through the Education Amendments of 1980, Pub. L. 96-374, Title IV, § 420(b), Oct. 3, 1980. In
   the Omnibus Budget Reconciliation Act of 1993, Pub. L. 103-66, Congress repealed the 9.5% floor for all loans
   “financed with funds obtained by the holder from the issuance of obligations originally issued on or after October 1,
   1993, the income of which is excluded from gross income under the Internal Revenue Code of 1986.”
   19
      The OIG’s Draft Report cites an outdated copy of the Code of Federal Regulations. While the relevant
   regulations have been substantially restructured and rewritten, there are no material differences in their application
   to this issue.
   20
     In its Draft Report, the OIG claims that Sallie Mae’s position is that obligation means indenture. The OIG goes
   on to explain why an indenture is not an obligation. The OIG completely misstates Sallie Mae’s position. Sallie
   Mae’s position is that obligation refers to all bonds issued under the single master indenture, not the indenture itself.


                                                             1651
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 61 of 192 PageID# 1844




   that were made with the proceeds of Bonds 93C-E, thus at issue here is Sallie Mae’s billing of
   9.5% floor on loans that were included in Bonds 93B, F, G and H. 21

           Again, Sallie Mae’s practice is based on a reasonable application of the Act and the
   Department’s regulations. All of the 1993 Bonds shared common characteristics that support
   treating them as a single obligation for purposes of applying the 9.5% floor provisions. The
   common characteristics of the 1993 Bonds are based on the specific terms of the 1993 Trust
   Agreement with The First National Bank of Boston (the “Trustee”) dated March 1, 1993 (the
   “1993 Trust Agreement”) and the relationship between the 1993 Bonds and the collective pool of
   loans purchased with the proceeds from the 1993 Bonds. Enclosed as Exhibit A to this
   submission is a legal memorandum from experienced bond counsel at Thompson Hine which
   agrees with Sallie Mae’s position.

              (a) 1993 Trust Agreement

          Nellie Mae issued the 1993 Bonds in series A through H from time-to-time during a nine-
   month period in 1993 under the terms of the 1993 Trust Agreement. The purpose of these 1993
   Bonds were to generate proceeds totaling approximately $458 million that could be used to
   refund tax-exempt bonds that were previously issued by Nellie Mae to purchase eligible student
   loans. In accordance with the Act and as acknowledged by the OIG’s report, the loans that were
   refinanced with the proceeds of the 1993 Bonds qualified to be billed under the 9.5% special
   allowance floor rate.

           Notably, all of the 1993 Bonds were governed by the terms of the same 1993 Trust
   Agreement, were issued in the same calendar year, were payable from the same sources of funds
   and because they were unsecured, had no claim or security interest on a specific pool of loans.
   Additionally, the rights of each bondholder under each series of 1993 Bonds were identical to the
   rights of the bondholders under the other series of 1993 Bonds issued pursuant to the 1993 Trust
   Agreement. Per the terms of the 1993 Trust Agreement, each 1993 Bond was treated
   collectively and on a parity basis with the other 1993 Bonds in terms of the bondholders’ right to
   payments, default provisions, and remedies. The terms of these provisions are discussed below.

              Right to Payment: Article IV of the 1993 Trust Agreement stipulates that on each date
              on which payment on any of the 1993 Bonds is due, the Corporation [Nellie Mae] pays to
              the Trustee and the Trustee pays to the bondholders the requisite amount of interest on or
              principal of the 1993 Bond. Collections on the purchased loans were not dedicated as the
              sole source of repayment of the 1993 Bonds. 22 The provisions make no distinction and
              give no preference to any bondholder of any separate series of the 1993 Bonds.

              Events of Default: Article VIII of the 1993 Trust Agreement states that the failure to
              make a timely payment of the principal of or the interest on any of the 1993 Bonds
              constitutes an Event of Default for all of the 1993 Bonds. Following an Event of Default,
              the 1993 Trust Agreement provides for the acceleration of the principal of all of the
              outstanding 1993 Bonds regardless of the series of 1993 Bonds. In other words, the

   21
        See OIG Workpaper G. 4.1. p.2.
   22
    This feature was unique to these Nellie Mae 1993 Bonds. These 1993 Bonds were general obligations of Nellie
   Mae and were therefore payable from the general revenues of Nellie Mae as opposed to collections from the loans.

                                                        1652
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 62 of 192 PageID# 1845




         interests of all of the bondholders under the 1993 Trust Agreement are evenly linked — if
         one bondholder is not paid, the Corporation [Nellie Mae] is in default with regard to all
         bondholders.

         Remedies: Article VIII of the 1993 Trust Agreement also provides for the distribution of
         funds received from the Corporation [Nellie Mae] to remedy an Event of Default or
         following a judgment from a suit filed by the Trustee. The distribution provision causes
         those funds to be shared on a parity basis across all of the 1993 Bonds based on the
         amount of interest, principal, and redemption premium owed. There is no right of the
         holder of an individual 1993 Bond or even the holders of all of the 1993 Bonds of a
         separate series to file suit to enforce the 1993 Trust Agreement without the consent of a
         total of two-thirds (2/3) of the aggregate principal amount of the 1993 Bonds outstanding
         (and not separated by series of 1993 Bonds).

         Amendments: Similar to the remedial rights, the 1993 Bonds also require collective
         action of all bondholders without regard to any separate series of 1993 Bonds to amend
         certain provisions of the 1993 Trust Agreement. Under Section 7.2 of the 1993 Trust
         Agreement, the written consent of the holders of two-thirds (2/3) of the principal amount
         of all of the 1993 Bonds outstanding is required to modify or adopt an amendment to the
         rights and obligations of the Corporation [Nellie Mae] or the holders of the 1993 Bonds.
         In other words, series of 1993 Bonds that matured earlier than other series of 1993 Bonds
         did not control or have greater rights over the administration of all of the 1993 Bonds.
         This provision has the potential effect of an amendment being adopted that modified the
         rights of the bondholders of a particular series of 1993 Bonds even if all of the
         bondholders of that series voted against the amendment.

         Proceeds: In addition to equal treatment of all the bondholders under the 1993 Trust
         Agreement, the terms of the 1993 Trust Agreement do not create a connection between an
         individual 1993 Bond or series and the student loans purchased with the proceeds from
         the 1993 Bonds. Unlike most student loan bond financings, the loans purchased with
         proceeds from the 1993 Bonds are not pledged as collateral in support of a particular
         series of 1993 Bonds. Rather, all unencumbered loans of the Corporation [Nellie Mae],
         along with its general assets and credit, are the source of credit for the entire financing
         under the 1993 Trust Agreement. A more specifically identifiable relationship between
         one series of bonds and one loan portfolio (e.g., where the loans are secured collateral for
         the specific series) did not exist because of the nature and terms of the 1993 Trust
         Agreement.

         Loan Servicing: Section 5.3(b) of the 1993 Trust Agreement requires the Corporation
         [Nellie Mae] to properly service all student loans owned by it regardless of the source of
         the proceeds used to purchase the loan. The 1993 Trust Agreement details the criteria for
         executing a servicing agreement to service the loans and similarly treats each of the
         Corporation’s [Nellie Mae’s] loans equally regardless of which 1993 Bond series’
         proceeds were used to finance the loan.




                                                 1653
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 63 of 192 PageID# 1846




            (b) Application of the Act to the 1993 Bonds

           When Congress first enacted the statutory provision in 1980 that established Half-SAP
   treatment for certain loans, it did not specifically define the term “obligation.” Indeed, despite
   the fact that Congress has amended the special allowance provisions on numerous occasions
   since 1980, Section 438(b)(2) has never included a specific definition of “obligation” for
   purposes of applying the 9.5% floor rule. The current regulations that address the 9.5% floor
   provision similarly lack any specific definition of the term “obligation.” 23 Indeed, in interim
   regulations promulgated in 2006, the Department specifically acknowledged that “current
   regulations refer to obligations originally “issued” before or after specified dates, but do not
   define that term, derived from Section 438(b)(2)(B) of the Act.” Interim Regulations, 71 Fed.
   Reg. 45680, August 9, 2006.

           Because of an ambiguity inherent in the text of the Act and the regulations, Sallie Mae
   acted reasonably in relying on a good faith interpretation of the regulations to determine the
   appropriate practice for billing 9.5% floor rate loans. The regulations specifically state that an
   otherwise eligible student loan loses its 9.5% floor rate status when “the prior tax-exempt
   obligation,” the proceeds of which were used to purchase the loan, is retired or defeased. The
   ambiguity arises from the use of the word “obligation” in its singular form.

            (c) The Department has Never Addressed the Issue Raised in the Draft Report.

           The Department’s regulations and guidance have not clearly answered the question of
   which group of bonds should be used for purposes of applying the 9.5% floor rules. Such bonds
   could be grouped based on a multitude of different characteristics to determine which bonds
   should be associated with which particular loans. For example, with secured bond issuances, the
   relationship between a group of bonds that are secured by a specific group of loans may be easy
   to discern. Absent that arrangement, it is reasonable to associate bonds based on their issue date,
   maturity date, or some other common term(s), such as the terms of the applicable indenture or
   trust agreement.

           Sallie Mae treated the 1993 Bonds as a single obligation because they were all issued
   during the same year with identical terms and provisions as discussed above. That application is
   arguably consistent with the Department’s interpretation of the regulations. Sallie Mae’s
   interpretation recognizes the 1993 Bonds as the group of issuances that has the most common
   and significant shared characteristics including issue year, payment rights, collateral and
   remedies.

           It is a reasonable approach to treat the 1993 Bonds as a single obligation because of their
   common terms and characteristics, rather than arbitrarily identifying each bond series as a
   separate obligation. The OIG’s separate consideration of each series relies on arguing that each
   series is unique only because of its issue date. However, the 1993 Bonds were not organized in
   such a way. For example, within certain of the series there were multiple interim maturity dates

   23
     Regulations implementing the Half-SAP provision, promulgated in 1985 broadly defined “obligation” to mean
   “any interest-bearing debt or original issue discount debt incurred by an Authority pursuant to its borrowing powers.
   [A]s used in this subpart, this term means only an obligation issued to acquire funds for financing or refinancing the
   making or purchasing of student loans.” 50 Fed. Reg. 5515, February 8, 1985. The Department removed the
   definition of “obligation” from the regulations in December 1992.

                                                           1654
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 64 of 192 PageID# 1847




   reflecting the maturity of some, but not all of the 1993 Bonds of an individual series.
   Additionally, of the eight series of the 1993 Bonds, half of them shared a common issue date.
   Instead of being substantively different financings, the use of multiple series for the 1993 Bonds
   was based on logistical convenience or investor demands.

           In sum, Sallie Mae had a reasonable basis to treat the collective group of the 1993 Bonds
   as the obligation. Sallie Mae’s position that all of the 1993 Bonds issued under the 1993 Trust
   Agreement — not the Agreement itself — constitute one obligation with a maturity date of July
   1, 2005 is consistent with the intent of Congress in enacting the 9.5% floor provision, namely to
   offer less than full special allowance to non-profit lenders with access to tax-exempt financing
   and lower cost of funds than for-profit lenders. To address the 1993 Bonds by their separate
   series designation is to impart to each series distinct characteristics that do not exist under the
   1993 Trust Agreement.

           The OIG’s Draft Report would rely on the final maturity date of a bond series to
   determine eligibility for the 9.5% floor rate and ignore any interim maturity dates within the
   series. Sallie Mae’s practice just as reasonably relies on the final maturity date of the 1993
   Bonds of July 1, 2005 as the appropriate end date for the 9.5% floor rate. The original intent of
   Congress in enacting the 9.5% floor provision was to maximize the amount of loans billed at
   9.5% to penalize non-profit lenders and minimize any potential windfall they would otherwise
   obtain due to their low cost of funds. Sallie Mae’s interpretation is the only interpretation
   consistent with that Congressional intent.

          (d) The OIG’s Reliance on Alleged Inconsistencies in Sallie Mae’s Practices is
              Misplaced.

           In its Draft Audit Report, the OIG also attempts to highlight alleged inconsistencies
   between Sallie Mae’s treatment of 9.5% floor loans after its acquisition of Nellie Mae and Nellie
   Mae’s practice prior to the acquisition, as well as alleged inconsistencies in Sallie Mae’s
   treatment of loans funded by Bond 93F. The OIG’s attempt to rely on these alleged inconsistent
   interpretations is irrelevant and further misstates the facts.

           Since its acquisition of Nellie Mae in July of 1999, Sallie Mae’s billing procedure for
   loans eligible for the 9.5% special allowance floor has been consistent. As noted in the
   Overview of Policies Sallie Mae submitted to the OIG, Sallie Mae’s policy for the management
   of Nellie Mae’s student loans financed by tax-exempt obligations required that:

      •   Nellie Mae issues tax-exempt obligations under the terms of a trust indenture or trust
          agreement, which established the trust and governed the administration of the trust and
          the assets owned by the trust.
      •   Loans remained 9.5% floor loans if they were transferred to an affiliate of the entity
          issuing the tax-exempt obligations but not refinanced with an ineligible source of funds.
          These affiliates were referred to as “holding tanks” and were funded with general
          corporate funds including equity, cash and taxable, not tax-exempt debt.




                                                  1655
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 65 of 192 PageID# 1848




          •   As the related bond trust was extinguished with the last tax-exempt bond series maturity,
              the eligibility of the related loans in the holding tank for 9.5% special allowance was
              extinguished and the loans had to start receiving full special allowance. 24

            Sallie Mae acknowledges that this interpretation was inconsistent with Nellie Mae’s 9.5%
   billing practices in place prior to the acquisition of the company in 1999. 25 However, the Nellie
   Mae loans cited in the OIG Draft Report that Sallie Mae purchased under the 1993 Trust
   Agreement (loans associated with the 93A, 93B, 93F, 93G, and 93H bond series) were billed at
   the 9.5% floor rate under the policy outlined above. 26 The loans associated with the 1993 Bonds
   under the 1993 Trust Agreement that matured prior to Sallie Mae’s purchase (bond series 93C,
   93D, and 93E) were not loans Sallie Mae purchased and therefore were not billed under this
   policy. 27

           The OIG has included statements in the Draft Report and in its workpapers indicating that
   the purpose of the July 2004 sale of loans associated with bond series 93F was “to cease billing
   the loans under the 9.5% floor calculation, and to classify the loans as eligible for the usual
   special allowance rates, as Bond 93F was scheduled to mature on July 1, 2004.” 28 This sentence
   mischaracterizes the events associated with the July 2004 sale of loans associated with the 93F
   bond series.

           As Sallie Mae has previously explained to the OIG, the July 2004 sale was an erroneous
   early liquidation of bond series 93F. 29 As noted in Sallie Mae’s February 1, 2005 memorandum,
   the process that had been used by Sallie Mae to “tag” loans qualified to receive 9.5% SAP was
   not entirely effective. 30 As part of the monitoring process Sallie Mae initiated in 2004 to
   correctly identify and tag all 9.5% loans, Sallie Mae determined that the loans associated with
   the 93F 31 bond series had been switched from 9.5% to the full special allowance rate in error.32
   Sallie Mae corrected its 799 billings with respect to this error between January, 2005 and June,
   2005.



   24
        OIG Workpaper H.1.16, D.3.1
   25
        See OIG Workpaper D.3.5., p. 2.
   26
     OIG Workpaper A.1.1 – July 28, 2008 e-mail communication from J. Wheeler to Robert Janney; OIG Workpaper
   G.1.1.
   27
        See OIG Workpaper G.4.1, p. 2.
   28
        See Draft Report, p. 13; OIG Audit Workpaper D.3.4, D.3.5
   29
        See OIG Workpaper H.1.39.
   30
        See OIG Workpaper H.1.22, p. 2.
   31
      Note, the February 1, 2005 memorandum refers to the loans associated with bond series 93F as bond series 93B,
   in error.
   32
        See OIG Workpaper H.1.22at p. 3.


                                                           1656
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 66 of 192 PageID# 1849




              (e) The History of the 9.5% Provision Supports Sallie Mae’s Interpretation of
                  “Obligation.”

        The historical context of the 9.5% floor loan provisions also provides support for Sallie
   Mae’s interpretation of “obligation.” As the Comptroller General recognized in a report issued by
   the General Accountability Office (“GAO”) in 2004, 33 in the early 1990s, the Department
   expected that interest rates would rise, and that such predicted rise would result in a higher lender
   yield for loans not subject to the Half-SAP limitation. The Department was concerned that
   holders would transfer loans out of floor loan eligible issuances in order to obtain a higher yield,
   “thus resulting in higher special allowance payments for the Government.” GAO Report at p. 5.
   The Department amended 34 C.F.R. § 682.302(e)(2) in 1992 to prevent holders from avoiding the
   Half-SAP cap through refinancing into non-floor eligible loans, by adding a provision that if the
   authority retained a legal interest in those loans and the original tax-exempt obligation remained
   outstanding, floor loan treatment must continue. Given this historical context, if interest rates had
   been high in 2005, by following the OIG’s interpretation of the word, “obligation,” Sallie Mae
   would have subjected itself to accusations of improperly boosting its yield on loans by treating
   bonds issued under a single trust agreement as separate obligations for purposes of the 9.5% floor.

              (f) In the Absence of Clear Regulatory or Dear Colleague Letter Guidance, it was
                  Reasonable for Sallie Mae to look to other Statutory Guidance or Definitions.

          In the absence of clear statutory, regulatory, or Dear Colleague Letter Guidance, it was
   reasonable for Sallie Mae to look to other statutory guidance or definition.

           Treasury’s regulations that permit a series of bonds to be treated as one obligation
   support Sallie Mae’s practice of treating the 1993 Bonds as a single financial obligation. Under
   the Treasury’s regulations governing student loan bonds during the lifespan of the 1993 Bonds,
   Sallie Mae was permitted to calculate a single yield for all of the 1993 Bonds because of their
   significant relationship to each other under the 1993 Trust Agreement. Treas. Reg. 1.148-4(a).
   This exception to the yield-calculation rules exists because the failure to treat bonds such as the
   1993 Bonds as a single obligation can result in discriminatory treatment of the students whose
   loans were purchased.

           While the Treasury regulations are tax-based and not derived from the Act, the OIG has
   indicated that it may consider economic-related rules and regulations from outside the
   Department when addressing billing issues. In the OIG’s Final Audit Report entitled “Special
   Allowance Payments to Nelnet for Loans Funded by Tax-Exempt Obligations, 34 the OIG relied
   in part on Financial Accounting Standards Board (“FASB”) Accounting Standards, Statements of
   Standards FAS 125 and FAS 140 to determine whether certain loan transactions constituted sales
   or transfers. Such consideration of other federal regulations supports Sallie Mae’s reliance on
   the Treasury’s regulations in its practices with respect to the 1993 Bonds, and in the absence of a
   specific definition of “obligation” in the HEA, Sallie Mae’s analogy to the Treasury regulations
   was reasonable.

   33
        United States Government Accountability               Office,   Report,    GAO-04-1070,      September   2004,
   http://www.gao.gov/products/GAO-04-1070.
   34
        For a copy of the Nelnet Report see, www.ed.gov/about/offices/list/oig/auditreports/a07f0017.pdf.


                                                            1657
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 67 of 192 PageID# 1850




           The Treasury regulation cited above is relevant to the consideration of the meaning of the
   term “obligation” under the HEA. One of the fundamental canons of statutory construction is
   that the words of a statute must be read in context with a view to how those provisions fit in the
   overall statutory scheme. 35 The courts have consistently held that undefined terms in a statute be
   placed beside other statutes relevant to the subject and given a meaning and effect derived from
   the combined whole. 36 Generally, where legislation dealing with particular subject consists of
   system of related general provisions indicative of settled policy, new enactments of a
   fragmentary nature on such subject are to be taken as intended to fit into the existing system and
   to be carried into effect conformably thereto, except where a different purpose is clearly
   shown. 37

           The original provision of the HEA that established the Half-SAP program explicitly
   incorporated the Internal Revenue Code provisions to determine which obligations are tax-
   exempt. 38 To this day, the Internal Revenue Code provisions establish and govern those
   obligations entitled to receive tax-exempt treatment. 39 In view of these facts, IRS interpretations
   establishing the meaning of a tax-exempt obligation; which bonds are entitled to be considered
   an ‘obligation’; and the tax-treatment of those obligations, are relevant and appropriate guides to
   determine the meaning and treatment of those tax-exempt obligations under the HEA for
   purposes of the Half-SAP provision.

           In summary, for all the reasons stated above, Sallie Mae’s billing practices with respect to
   the 1993 Bonds issued under the 1993 Trust Agreement were a good faith effort to comply with
   the Act and as a reasonable and supported conclusion under the Act and the Department's
   regulations.

   V.         The OIG’s Estimate of the Alleged Overpayment of SAP is Incorrect.



   35
      Food and Drug Admin. v. Brown & Williamson Tobacco Corp., 529 U.S. 120, 120 S.Ct. 1291 (2000) (Tobacco
   manufacturers, retailers and advertisers challenged the Food and Drug Administration regulation of tobacco
   products. In construing the relevant provisions of Food, Drug and Cosmetic Act, the court considered various
   statutes enacted to regulate the use of tobacco products in reaching the conclusion that the FDA did not have
   jurisdiction to regulate tobacco products as customarily marketed.)
   36
      See e.g., United States v. American Trucking Association, 310 U.S. 534, 543-44 (1940) (Supreme Court
   interpreted Motor Carrier Act of 1935 in light of the Hours of Sevice Act, the Motor Vehicle Act, and other statutes
   where it was hesitant to interpret clause in question in a way that would deviate from the meaning of other related
   statutes); United States v. Abreu, 962 F.2d 1447 (10th Cir. 1992)(noting that in construing ambiguous or undefined
   statutory term, Supreme Court has indicated that references to other statutes may may be appropriate as well);
   Stribling v. United States, 419 F.2d 1350 (8th Cir. 1969)(where interpretation of particular statute is in doubt, express
   language of another statute not strictly in pari material but employing similar language and applying to similar
   persons and things may control by force of analogy).
   37
     United States v. Arizona, 295 U.S. 174, 55 S.Ct. 666 (1935) (Court considered the statutory history of acts
   governing rivers and streams in reaching conclusion that one isolated provision did not evidence intention of
   Congress to change its long-standing interpretations).
   38
        Education Amendments of 1980, Pub. L. 96-374, Title IV, §420(b), Oct. 3, 1980, 94 Stat. 1427.
   39
        20 USC §1087-1 (2008).


                                                             1658
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 68 of 192 PageID# 1851




           In its Draft Report, the OIG recommends that the Department require Sallie Mae to return
   approximately $12.3 million in SAP billings for loans associated with Bond 93F and
   approximately $10 million in SAP billings for loans associated with Bonds 93B, 93G and 93H.
   Putting aside the issue of whether the OIG’s interpretation of the term “obligation” for purposes
   of the 9.5% floor loans is correct, the OIG’s estimates of alleged SAP overpayments are based on
   a flawed assumption about the average life span of loans in the bonds at issue here for purposes
   of amortizing the loan balances, and therefore are overstated.

           The OIG based its estimates of the alleged ineligible loan amounts associated with Bonds
   93B, 93G and 93H on the assumption that each loan was paid off over an 8.5 year period. Draft
   Report, p. 17-18. This 8.5 year average life may in fact be valid for loans originated in 2008.
   We submit, however, that it is not valid for loans originated before or during the audit period of
   2002-2005. We also submit that OIG incorrectly assumed that the loans were newly originated
   at the time of the bond maturity rather than having been in repayment for several years. The
   OIG’s faulty assumptions about the average life of the loans, therefore, skewed its estimate of
   the alleged SAP overpayment.

            Sallie Mae provided information to the OIG that the average life span on the actual
   FFELP Stafford portfolios in question ranges from 3.7 to 4.6 years. These lower average lives
   result from two facts.

           First, most of the loans in question were originated before the audit period 2002-2005 and
   therefore were well into repayment. Second, frequent loan consolidation during the relevant
   period makes the use of a non-consolidation average life span flawed. While these loans were
   “non-consolidation” FFELP loans, a significant percentage of these loans would have
   consolidated which would significantly speed up the overall pay down of the portfolio.

            As the OIG is familiar, the FFEL Program witnessed a massive amount of loan
   consolidation during the 2002-2007 timeframe. In fact, over $40 billion of Sallie Mae’s non-
   consolidation FFELP loans (Stafford and PLUS) consolidated between 2002-2005. On an
   annual basis, this constituted between 20-40% of Sallie Mae’s entire non-consolidation
   portfolio. Because of this high level of prepayment experience, Sallie Mae calculates the
   average life of non-consolidation loans to use in determining a number of accounting related
   results. These results are included in our publicly disclosed filings with the SEC and are audited
   by our independent external auditors. These reports are available on our website
   (www.salliemae.com) and on the SEC’s EDGAR system. The affect of these prepayments have
   the impact of shortening the overall average life of the portfolio. Our audited weighted average
   life information on our FFELP Stafford portfolio disclosed in our 10K report ranged from a high
   of 4.6 years to a low of 3.7 years. 40 Sallie Mae previously provided amortization tables (attached
   as Exhibit B as a courtesy) which recalculate the impact to the average billed balance using a 4.0
   year average life of loan instead of the 8.5 year average used by the OIG. See Exhibit C for
   excerpts from relevant Sallie Mae disclosure documents.



   40
        SLM Corporation Form 10-K for year ending December 31, 2007, pp.               F-34   and   F-40.
   http://www.sec.gov/Archives/edgar/data/1032033/000095013307000881/w30676e10vk.htm


                                                  1659
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 69 of 192 PageID# 1852




          The OIG ignored the more specific Sallie Mae data and arbitrarily determined that the
   average life span of nonconsolidated FFELP loans is 8.5 years. See Draft Report n.14. 41 If the
   OIG had used the data specific to Sallie Mae’s Stafford portfolio, the alleged SAP overpayment
   would be reduced.

           For the reasons set forth above, Sallie Mae reaffirms its request that the OIG take this
   Sallie Mae specific information on the average life span of Stafford loans into consideration in
   calculating its estimate of the alleged SAP overpayments.

   VI.     OIG’s Allegation that a Weakness in Sallie Mae’s Internal Controls led to the
           Alleged Improper Billing lacks any Merit.

           The OIG’s finding that a weakness in Sallie Mae’s internal controls led to the alleged
   improper billing lacks any merit and should be removed from any final report. A difference in
   legal interpretation of an undefined statutory provision is not a management weakness in internal
   controls.

            In its Draft Report, the OIG takes issue with Sallie Mae’s interpretation of the 9.5%
   special allowance floor provisions in the Act and the regulations. As described in detail above,
   the issue raised in the audit report is whether an “obligation” can be all bonds issued under a
   single trust agreement with common characteristics, or whether, as the OIG contends, each bond
   issued under that trust agreement is a separate “obligation” for purposes of applying the 9.5%
   floor calculation. The OIG disputes Sallie Mae’s legal interpretation that all of the 1993 Bonds
   issued under the 1993 Trust Agreement with common provisions are a single obligation and
   concludes that “[t]his management control weakness resulted in noncompliance with regulations
   and special allowance overpayments.” Draft Report at p.1. At the end of its Draft Report, the
   OIG again made reference to Sallie Mae’s internal controls as it relates to the 9.5% floor billing.
   The Draft Report states:

                    As part of our audit, we assessed SLMA’s system of internal
                    control significant to the audit objective and applicable to its
                    billing for SAP under the 9.5 percent floor calculation, the process
                    used to identify loans eligible for special allowance billing under
                    the 9.5 percent floor calculation. Our assessment disclosed a
                    significant management control weakness that adversely affected
                    SLMA’s ability to accurately identify loans eligible for special
                    allowance billing under the 9.5 percent floor calculation.
                    Specifically, SLMA continued to bill loans under the 9.5 percent
                    floor calculation after the maturity of the eligible tax-exempt bonds
                    and after the loans were refinanced with funds derived from
                    ineligible sources. As a result of its management control

   41
      The Draft Report states: “The Department has determined the average life span of non-consolidated FFELP loans
   to be 8.5 years. The Department made this determination as part of its obligation under the Federal Credit Reform
   Act of 1990,…to calculate the subsidy cost for FFELP loans. NLMA’s 9.5% floor billings for the quarters ended
   June 30, 2003, through June 30, 2005, contained only non-consolidated loans. In comments submitted to a draft of
   this finding, SLMA stated that the average weighted life of a loan on its FFELP Stafford portfolio ranges from 3.6 to
   4.7 years. We have not made this revision; our estimate relies on the average life span calculated by the
   Department.” Draft Report n.14.

                                                           1660
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 70 of 192 PageID# 1853




                  weakness, SLMA’s billing activities did not comply with laws,
                  regulations, and guidance for the 9.5 percent floor calculation.

   Draft Report at p. 19.
           Whether Sallie Mae’s legal interpretation of the regulatory language relating to what is an
   “obligation” ultimately is determined to be the correct interpretation, the OIG’s statement that a
   weakness in Sallie Mae’s internal controls led to the alleged improper billing lacks any merit. A
   company’s legal interpretation of a statutory provision on an issue of first impression is not an
   internal control. None of the Public Company Accounting Oversight Boards, the Securities and
   Exchange Commission or the Office of Management and Budget is in line with the OIG’s
   position.

            The Public Company Accounting Oversight Board (“PCAOB”) has issued an Auditing
   Standard that requires auditors to issue an opinion on the effectiveness of their public company
   clients’ internal controls. Auditing Standard 2, “An Audit of Internal Control over Financial
   Reporting Performed in Conjunction with an Audit of Financial Statements”, states that an
   internal control deficiency exists when the design or operation of a control does not allow for
   timely prevention or detection of misstatements. It defines a “material weakness” in internal
   controls as” a significant deficiency, or combination of significant deficiencies, that results in
   more than a remote likelihood that a material misstatement of the annual or interim financial
   statements will not be prevented or detected.” Standard 2 defines “significant deficiency” as
   “one that affects the company’s ability to reliably process and report financial data such that
   there is more than a remote likelihood that the financial statements will be impacted in a manner
   that is consequential but not material.” There is absolutely nothing in Standard 2 to suggest that
   a company’s process of formulating a legal interpretation of a statute constitutes an internal
   control. Indeed, in a publication of frequently asked questions concerning its Rules on
   Management’s Report on Internal Control Over Financial Reporting and Certification of
   Disclosure in Exchange Act Periodic Reports (Release No. 34-47986, June 5, 2003), the
   Securities and Exchange Commission concluded that “[t]he definition of the term ‘internal
   control over financial reporting’ does not encompass a registrant’s compliance with applicable
   laws and regulations, with the exception of compliance with the applicable laws and regulations
   directly related to the preparation of financial statements, such as the Commission’s financial
   reporting requirements.” FAQ, revised October 6, 2004, Question and Answer 10.

           In addition, the Office of Management and Budget (“OMB”) has recognized that, in
   determining standards for internal control in government, statutory interpretation is not an
   internal control activity. The Federal Managers’ Financial Integrity Act of 1982 (“FMIA”), 31
   U.S.C. §3512, requires the General Accounting Office (“GAO”) to issue standards for internal
   control in government. These standards are supposed to provide the framework for establishing
   and maintaining internal control and for identifying and addressing major performance and
   management challenges and areas at greatest risk of fraud, waste, abuse and mismanagement.
   OMB Circular A-123, Management Accountability and Control, provides the specific
   requirements for assessing and reporting on controls in government. In Circular A-123, Internal
   Control Systems, the OMB discussed internal control activities designed to provide reasonable
   assurance that government resources are protected against fraud, waste and mismanagement, but
   specifically carved out statutory interpretation from the definition of internal controls. Circular
   A-123 states “[I]nternal control does not encompass such matters as statutory development or
   interpretation.” While OMB Circular A-123 was revised on December 21, 2004, nothing in the

                                                  1661
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 71 of 192 PageID# 1854




   revision suggests that statutory interpretation is an internal control. Indeed, in the revised
   Circular, OMB gave examples of control activities as proper segregation of duties, physical
   controls over assets, proper authorization, and appropriate documentation and access to that
   documentation. Nothing in the revised circular remotely suggests that the method by which a
   company comes to a legal interpretation or the resulting legal interpretation itself is a
   management control.

           Sallie Mae’s legal reasoning and interpretation of arguably ambiguous statutory and
   regulatory provisions is not a management control, and the report’s reference to management
   control weaknesses should be deleted.

   VII.   The Issues Addressed in the Draft Report have no Application to Other Sallie Mae
          Subsidiaries.

           While the Draft Report focuses on special allowance payments to Nellie Mae for 9.5%
   floor loans, the OIG recommends that Federal Student Aid (“FSA”) ask Sallie Mae to disclose
   “any other instances, at any of its subsidiaries (i.e., NLMA, Southwest Student Services
   Corporation, Student Loan Funding Resources, Student Loan Finance Association) of loans
   billed under the 9.5% floor calculation after the eligible tax-exempt bond issue matured and after
   the loans were refinanced with funds derived from an ineligible funding source.” Without
   conceding that the OIG’s findings as to Nellie Mae’s billings are correct, Sallie Mae can state
   that none of its other subsidiaries with 9.5% floor loans issued tax-exempt bonds under similar
   indentures or trust agreements with similar structures. No other subsidiaries issued general
   obligation or unsecured bonds. No other subsidiaries had similar trust structures that lacked a
   defined pool of loans. As such, Sallie Mae treated the Nellie Mae-bonds differently than the
   bonds of its subsidiaries. The issue addressed in the Draft Report is limited to Nellie Mae’s
   special allowance billings. Thus, there is no reason for any final audit report to include the
   recommendation to the FSA as to information on Sallie Mae’s other subsidiaries.

   VIII. Conclusion

           Sallie Mae appreciates the opportunity to respond to the OIG’s Draft Report. We believe
   our response demonstrates that Sallie Mae did not violate the Act or the applicable regulations in
   billing special allowance at the 9.5% floor on certain Nellie Mae loans. As explained in detail
   above, there is no definition of the term “obligation” in the statutory or regulatory provisions
   addressing the 9.5% floor provisions and Sallie Mae properly treated the 1993 Bonds which have
   significant and numerous common terms and conditions as a single obligation for purposes of
   determining the date on which to cease billing at the 9.5% floor on loans that were financed with
   the proceeds of such 1993 Bonds. In the alternative, even if the Secretary were to adopt the
   OIG’s statutory interpretation, this case would be an appropriate one for the Secretary to exercise
   his discretion under the regulations to waive any repayment by Sallie Mae of the special
   allowance payments at issue.

           Further, even assuming that the OIG has correctly interpreted the Act and the regulations,
   its estimate of the alleged overpayment of special allowance is speculative and excessive and
   must be reduced. Additionally, since Nellie Mae was the only subsidiary of Sallie Mae with this
   particular type of bond structure, there is no reason to recommend any further review of other
   Sallie Mae subsidiaries on this issue.

                                                  1662
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 72 of 192 PageID# 1855




           Finally, the OIG’s finding that the alleged overbilling of special allowance was due to a
   weakness of management controls has no merit and must not be included in any final audit
   report, as a company’s good faith interpretation of an ambiguous statutory provision is not a
   management weakness or a weakness in internal controls.




                                                 1663
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 73 of 192 PageID# 1856




                                        1664
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 74 of 192 PageID# 1857




                                        1665
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 75 of 192 PageID# 1858




                                        1666
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 76 of 192 PageID# 1859




                                        1667
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 77 of 192 PageID# 1860




                                        1668
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 78 of 192 PageID# 1861




                                        1669
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 79 of 192 PageID# 1862




                                        1670
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 80 of 192 PageID# 1863




                                        1671
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 81 of 192 PageID# 1864




                                        1672
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 82 of 192 PageID# 1865




                                        1673
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 83 of 192 PageID# 1866




                                        1674
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 84 of 192 PageID# 1867




                                        1675
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 85 of 192 PageID# 1868




                                        1676
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 86 of 192 PageID# 1869




                                        1677
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 87 of 192 PageID# 1870




                                        1678
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 88 of 192 PageID# 1871




                                        1679
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 89 of 192 PageID# 1872




                                        1680
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 90 of 192 PageID# 1873




                                        1681
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 91 of 192 PageID# 1874




                                        1682
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 92 of 192 PageID# 1875




                                        1683
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 93 of 192 PageID# 1876




                                        1684
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 94 of 192 PageID# 1877




                                        1685
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 95 of 192 PageID# 1878




                                        1686
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 96 of 192 PageID# 1879




                                        1687
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 97 of 192 PageID# 1880




                                        1688
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 98 of 192 PageID# 1881




                                        1689
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 99 of 192 PageID# 1882




                                        1690
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 100 of 192 PageID# 1883




                                        1691
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 101 of 192 PageID# 1884




                                        1692
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 102 of 192 PageID# 1885




                                        1693
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 103 of 192 PageID# 1886




                                        1694
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 104 of 192 PageID# 1887




                                        1695
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 105 of 192 PageID# 1888




                                        1696
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 106 of 192 PageID# 1889




                                        1697
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 107 of 192 PageID# 1890




                                        1698
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 108 of 192 PageID# 1891




                                        1699
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 109 of 192 PageID# 1892




                                        1700
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 110 of 192 PageID# 1893




                                        1701
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 111 of 192 PageID# 1894




                                        1702
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 112 of 192 PageID# 1895




                                        1703
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 113 of 192 PageID# 1896




                                        1704
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 114 of 192 PageID# 1897




                                        1705
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 115 of 192 PageID# 1898




                                        1706
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 116 of 192 PageID# 1899




                                        1707
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 117 of 192 PageID# 1900




                                        1708
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 118 of 192 PageID# 1901




                                        1709
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 119 of 192 PageID# 1902




                                        1710
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 120 of 192 PageID# 1903




                                        1711
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 121 of 192 PageID# 1904




                                        1712
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 122 of 192 PageID# 1905




                                        1713
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 123 of 192 PageID# 1906




                                        1714
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 124 of 192 PageID# 1907




                                        1715
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 125 of 192 PageID# 1908




                                        1716
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 126 of 192 PageID# 1909




                                        1717
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 127 of 192 PageID# 1910




                                        1718
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 128 of 192 PageID# 1911




                                        1719
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 129 of 192 PageID# 1912




                                        1720
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 130 of 192 PageID# 1913




                                        1721
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 131 of 192 PageID# 1914




                                        1722
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 132 of 192 PageID# 1915




                                        1723
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 133 of 192 PageID# 1916




                                        1724
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 134 of 192 PageID# 1917




                                        1725
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 135 of 192 PageID# 1918




                                        1726
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 136 of 192 PageID# 1919




                                        1727
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 137 of 192 PageID# 1920




                                        1728
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 138 of 192 PageID# 1921




                                        1729
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 139 of 192 PageID# 1922




                                        1730
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 140 of 192 PageID# 1923




                                        1731
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 141 of 192 PageID# 1924




                                        1732
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 142 of 192 PageID# 1925




                                        1733
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 143 of 192 PageID# 1926




                                        1734
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 144 of 192 PageID# 1927




                                        1735
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 145 of 192 PageID# 1928




                                        1736
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 146 of 192 PageID# 1929




                                        1737
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 147 of 192 PageID# 1930




                     UNITED STATES DEPARTMENT OF EDUCATION
                              WASHINGTON, D.C. 20202

       ------------------------------------ x
       In the matter of                     :
                                            :       Docket No. 16-42-SA
       NAVIENT CORPORATION,                 :
                                            :       BRIEF IN SUPPORT OF
                              Respondent.   :       NAVIENT CORPORATION’S
                                            :       APPEAL OF THE FINAL AUDIT
                                            :       DETERMINATION
       ------------------------------------ x


                BRIEF IN SUPPORT OF NAVIENT CORPORATION’S APPEAL
          OF THE FINAL AUDIT DETERMINATION ISSUED BY THE OFFICE OF THE
              INSPECTOR GENERAL OF THE DEPARTMENT OF EDUCATION

                           ORAL ARGUMENT REQUESTED




                                          DEBEVOISE & PLIMPTON LLP


                                          Colby A. Smith
                                          Ada Fernandez Johnson
                                          801 Pennsylvania Ave., N.W.
                                          Suite 500
                                          Washington, D.C. 20004
                                          (202) 383-8000

                                          Attorneys for Respondent




                                        1738
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 148 of 192 PageID# 1931




                                                      TABLE OF CONTENTS
                                                                                                                                                 Page

       PRELIMINARY STATEMENT ..................................................................................................... 1

       BACKGROUND............................................................................................................................. 5

       STANDARD OF REVIEW............................................................................................................. 8

       ARGUMENT .................................................................................................................................. 9

       I.         NELLIE MAE WAS REQUIRED TO BILL AT 1/2 SAP UNTIL THE FINAL
                  MATURITY OF THE 1993 BONDS................................................................................. 9
                  A.          Nellie Mae Was Required to Claim the 1/2 SAP Rate on Any Loans
                              Acquired in Whole or in Part with Tax-Exempt Funds. ....................................... 9
                  B.          Nellie Mae Properly Billed at 1/2 SAP Based on Reasonable
                              Interpretation of Applicable Law, Regulations and Department
                              Guidance.............................................................................................................. 22
       II.        NELLIE MAE APPROPRIATELY CLAIMED THE 1/2 SAP RATE ON
                  LOANS THAT WERE TRANSFERRED TO ECFC BY NMELC................................. 27
                  A.          FSA Is Wrong on the Facts of the ECFC/Nellie Mae Ownership
                              Structure. ............................................................................................................. 28
                  B.          FSA’s Conclusion on the ECFC Loans Directly Contradicts the Intent of
                              the 1992 Regulations........................................................................................... 31
                  C.          FSA Overstated the Alleged Liability for the ECFC Loans................................ 34
       III.       FSA’S DETERMINATION THAT NAVIENT IS LIABLE FOR PRE-JUNE 1,
                  2002 1/2 SAP RATES AND MUST DISCLOSE OTHER ALLEGED
                  OVERBILLINGS IS INCORRECT................................................................................. 35
                  A.          FSA’s Determination that Navient is Liable for Pre-June 1, 2002 1/2
                              SAP Rate Claims Is Both Unsupported by Any Factual Finding and
                              Incorrect. ............................................................................................................. 35
                  B.          FSA’s Determination that Navient Must Disclose Any Other Similar
                              Alleged Overbillings Has No Factual Support.................................................... 36
       IV.        FSA’S TREATMENT OF NAVIENT IS NOTABLY INCONSISTENT WITH
                  ITS TREATMENT OF OTHER INDUSTRY PARTICIPANTS .................................... 37

       CONCLUSION ............................................................................................................................. 40




                                                                              i
                                                                            1739
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 149 of 192 PageID# 1932




                                                 TABLE OF AUTHORITIES

                                                                                                                              Page(s)
       CASES

       Baytown Tech. Sch. Inc., U.S. Dep’t of Educ., No. 91-40-SP
          (Dec. 13 1993) ........................................................................................................... 15

       Bowen v. Georgetown Univ. Hosp., 488 U.S. 204 (1988) ............................................... 39

       Desert Palace, Inc. v. Costa, 539 U.S. 90 (2003)............................................................ 19

       Empire Tech. Sch., U.S. Dep’t of Educ., No. 91-53-SP (Dec. 13, 1993) ........................ 20

       Encino Motorcars, LLC v. Navarro, 136 S. Ct. 2117 (2016) .......................................... 25

       Johnson v. Stolc, 2012 U.S. Dist. LEXIS 119296,
          (C.D. Cal. June 28, 2012) .......................................................................................... 20

       Iowa Student Loan Liquidity Corp., U.S. Dep’t of Educ.,
          No. 200621025013 (Jan. 11 2008)............................................................................. 17

       Landgraf v. USI Film Prods., 511 U.S. 244, 280 (1994)................................................. 21

       Lincoln Tech. Inst., U.S. Dep’t of Educ., No. 95-42-SP (May 17, 1996).............. 9, 15, 20

       National Ass’n v. Defenders of Wildlife 551 U.S. 644 (2007)......................................... 20

       Penn. Sch. of Bus., U.S. Dep’t of Educ., No. 15-04-SA (Oct. 27, 2015)........................... 8

       Phillips Colls., Inc., U.S. Dep’t of Educ., No. 92-64-SA (July 13, 1995)....................... 35

       Student Loan Mktg. Ass’n, U.S. Dep’t of Educ., No. 96-23-SL
          (Sept. 26, 1996)............................................................................................................ 9

       S.F. Coll. of Mortuary Sci., U.S. Dep’t of Educ., No. 92-8-ST
           (Dec. 31, 1992) .......................................................................................................... 35

       Travel Univ. Int’l, U.S. Dep’t of Educ., No. 94-99-SP (Feb. 3, 1995) ............................ 22

       STATUTES

       20 U.S.C. § 1087-1(b)(2)(B).............................................................................................. 5

       Higher Education Act of 1965 ......................................................................... 5, 22, 24–26



                                                                       ii
                                                                     1740
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 150 of 192 PageID# 1933
                                                   TABLE OF AUTHORITIES

                                                                                                                               Page(s)



       Higher Education Reconciliation Act of 2005................................................................... 2

       I.R.C. § 150(d)(3)......................................................................................................... 6, 32

       Omnibus Budget Reconciliation Act of 1993.................................................. 7, 16, 19–20

       Taxpayer-Teacher Protection Act of 2004..................................................................... 1–2

       OTHER AUTHORITIES

       26 C.F.R. § 301.7701-2(c)(2)........................................................................................... 29

       34 C.F.R. § 668.113 ........................................................................................................... 1

       34 C.F.R. § 668.116. .......................................................................................................... 8

       34 C.F.R. § 682.200 ........................................................................................................... 6

       34 C.F.R. § 682.302 ........................................................................................... 5–6, 18, 26

       34 C.F.R. § 682.801 ......................................................................................................... 25

       50 Fed. Reg. 5506 ............................................................................................................ 26

       GAO Report GAO-04-1070....................................................................................... 19, 26




                                                                      iii
                                                                     1741
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 151 of 192 PageID# 1934




                                    PRELIMINARY STATEMENT

              This appeal arises from a final audit determination (“FAD”) by the Office of

       Federal Student Aid (“FSA”) of the U.S. Department of Education (the “Department”)

       that Navient Corporation’s (“Navient’s”) subsidiary Nellie Mae1 should repay purported

       overpayments it received from the Department under a special allowance program known

       as the half-SAP/9.5 percent minimum return rate (“1/2 SAP Rate”).2 The FAD and

       resulting repayment order from FSA is predicated upon a retroactive reinterpretation of

       long-standing guidance from the Department about the 1/2 SAP Rate. This retroactive

       interpretation should be rejected as (i) inconsistent with the law as it was clearly

       interpreted by the Department at the relevant times, and (ii) unjustified in light of the

       facts. The FAD therefore should be overturned.

              The Department’s Office of Inspector General (“OIG”) initiated in 2007 the audit

       from which this appeal is taken. The purpose of the audit was to determine (1) whether

       Nellie Mae claimed and received from the Department SAP on Federal Family Education

       Loans (“FFELs”) at the 1/2 SAP Rate in compliance with the Taxpayer-Teacher


       1
           For purposes of this appeal, “Nellie Mae” refers to Nellie Mae Holdings LLC (formerly
           known as Nellie Mae Corporation, then Nellie Mae Holdings Corporation (“Nellie Mae
           Holdings,” EIN *783)), Nellie Mae Education Loan LLC (formerly known as Nellie Mae
           Education Loan Corporation (“NMELC,” EIN *352)), and Nellie Mae Loan Finance, LLC
           (“NMLF,” EIN * unavailable). Like the FAD, this Appeal uses each entity’s last three EIN
           digits to identify it.
       2
           On July 27, 2016, Navient submitted a Request for Review of Final Audit Determination to
           the Office of Federal Student Aid in accordance with 34 C.F.R. § 668.113, which Navient
           respectfully incorporates by reference herein. In re Audit Control No. ED-OIG/A03I0006,
           Special Allowance Payments to Navient’s Subsidiary, Nellie Mae, for Loans Funded by Tax
           Exempt Obligations.




                                                    1742
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 152 of 192 PageID# 1935




       Protection Act of 20043 (TTPA) and the Higher Education Reconciliation Act of 20054

       (HERA), and (2) whether Nellie Mae or its transferee continued to claim and receive

       SAP at that rate on loans that had been financed with tax-exempt bonds after the bonds

       from which the loans derived their eligibility matured and were retired. The audit period

       covered October 1, 2003, through September 30, 2006. (Final Audit Report5 at 1.)

              The OIG issued a final audit report (“FAR”) on August 3, 2009, Navient

       responded on October 2, 2009 and four years later, on September 25, 2013, FSA issued

       its FAD based upon the report. FSA found that Nellie Mae had improperly received 1/2

       SAP Rate payments on loans financed by certain New England Education Loan

       Marketing Corporation (“NEELMC”) Student Loan Refunding Bonds, Series A through

       H, that were issued in 1993 and that had been fully repaid by 2005 (the “1993 Bonds”).

       The findings were based upon a determination that Nellie Mae had continued to receive

       payments after a portion of the 1993 Bond financing had matured. In addition, as a result

       of certain corporate transactions and reorganizations, the FAD concluded that certain

       loans were ineligible for payments because of the manner in which they had been

       transferred from a Nellie Mae subsidiary to its corporate parent. Ex. R-01.

              In light of these findings, FSA determined that Navient must (i) calculate alleged

       excess payments received in connection with loans associated with Series F of the 1993

       Bonds after that bond was retired and the loans were sold to SLM Education Credit

       3
           Pub. L. No. 108-409, 118 Stat. 2299 (2004).
       4
           Pub. L. No. 109-171, 120 Stat. 4 (2006).
       5
           The Final Audit Report is available at:
           https://www2.ed.gov/about/offices/list/oig/auditreports/fy2009/a03i0006.pdf.



                                                       2
                                                      1743
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 153 of 192 PageID# 1936




       Finance Corporation (“ECFC”); (ii) calculate alleged excess payments received in

       connection with loans associated with Series B, G and H of the 1993 Bonds after those

       bonds were retired or defeased; and (iii) identify and disclose other instances where any

       of its subsidiaries continued to receive payments after the bond from which the loans

       derived their eligibility were retired or refinanced with funds derived from an ineligible

       funding source.

              FSA’s findings and resulting order, however, are inconsistent with the law and

       unsupported by the uncontroverted facts.

              First, Navient’s approach to special allowance billing on the loans in question

       was based on written guidance that was issued by the Department at the request of Nellie

       Mae to address the unique structure of the 1993 Bonds – guidance that FSA was unaware

       of and failed to consider when issuing the FAD.

              Second, the 1993 Bond issuance was a unique bond structure. In fact, it was a

       general obligation bond with no specific collateral supporting any of the bonds. As such,

       it was administered as a single obligation in which the financed loans and receipts were

       pooled together. It was therefore appropriate and correct for Navient to bill for special

       allowance at the 1/2 SAP Rate through the final maturity of all of the series (A through

       H) of the 1993 Bonds.

              Third, FSA’s conclusions regarding the transfer of certain loans from a Nellie

       Mae subsidiary to its corporate parent are flawed because they are based on an erroneous

       understanding of Nellie Mae’s entity structure at the time the loans were transferred.




                                                    3
                                                   1744
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 154 of 192 PageID# 1937




              Finally, despite the clear parameters of the OIG’s audit as outlined in the FAR,

       FSA took a sweeping and unjustified approach in its findings, calling for Navient to

       repay special allowance for billing periods that were outside the scope of the OIG audit

       and therefore can have no basis in the factual findings of the audit. Similarly, the

       findings also call for repayment of special allowance paid on loans financed by entirely

       different subsidiaries of Navient, unrelated to Nellie Mae and the 1993 Bond financing.

       The issuance by a reviewing agency of findings that exceed the scope of the audit

       investigation is patently inappropriate and unfair, and exceeds the authority of the FSA.

              Given the uncertainties acknowledged by Congress, the Department and lenders

       surrounding special allowance provisions for tax-exempt debt, the Department has

       consistently rejected prior OIG recommendations to institute proceedings based on these

       provisions. FSA decided not to proceed with enforcement action for prior 1/2 SAP Rate

       billing practices with the rest of the industry, in exchange for promises of prospective

       changes. Now, after its history of non-enforcement against Navient’s competitors, FSA

       seeks to require Navient to repay SAP.

              In contrast with others in the industry who vastly expanded their 1/2 SAP Rate

       loan portfolios (by as much as 800%), Navient billed for special allowance in a much

       more conservative manner, forgoing opportunities to exploit “loopholes” in the 1/2 SAP

       Rate regulations. The Department should exercise a fair and level enforcement approach

       across all industry participants and overturn the findings of the FAD.

              For all of these reasons, which are discussed in detail below, the FSA’s FAD must

       be overturned.



                                                    4
                                                   1745
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 155 of 192 PageID# 1938




                                             BACKGROUND

              Special allowance payments (“SAP”) are those interest payments made by the

       federal government to the holder of a loan when the yield on a Federal Family Education

       Loan (“FFEL”) is less than the rate prescribed in the Higher Education Act of 19656

       (“HEA”), as amended. The amount or rate of SAP paid on a FFEL is based on formulas

       that differ according to the type of FFEL, the date the loan was originally made, and the

       type of funds used to finance the loan (i.e., taxable or tax-exempt). SAP payments were

       implemented to provide lenders a market rate of return to encourage loan originations and

       help create liquidity that would assure a ready supply of lending capacity for those

       seeking support for their educational goals. When the transactions at issue occurred (see

       FAD at 4), FFEL loans made or purchased with funds obtained from the issuance of tax-

       exempt debt issued before October 1, 1993 were eligible for only half the SAP that would

       otherwise be paid, subject to a minimum yield or “floor” equal to 9.5 percent minus the

       applicable interest rate on the loans, divided by 4 (the “1/2 SAP Rate”).7 The 1/2 SAP

       Rate also applied to loans funded with the proceeds of other loans financed by eligible

       tax-exempt debt, such as (i) loan collections, (ii) payments by a guarantor, (iii) interest

       benefits, (iv) special allowance payments, or (v) loan sale proceeds, as well as investment

       income from the eligible tax-exempt debt.8 Generally speaking, in higher interest rate

       environments, the total yield on a loan subject to the 1/2 SAP Rate restrictions is lower


       6
           20 U.S.C. §§ 1001–1161 (2012).
       7
           20 U.S.C. § 1087-1(b)(2)(B)(i)-(ii) (2012); 34 C.F.R. § 682.302(c)(3)(i)-(ii) (1992).
       8
           20 U.S.C. § 1087-1(b)(2)(B)(i) (2012); see also 34 C.F.R. § 682.302(c)(3)(i) (1992).



                                                       5
                                                     1746
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 156 of 192 PageID# 1939




       than the yield on a loan financed with other sources; in lower interest rate environments,

       because of the 9.5% floor, the total yield on a loan subject to the 1/2 SAP Rate is higher

       than the yield on a loan financed with other sources.

               Until 1992, the Department’s policy was that the current funding source of a loan

       determined whether a loan would be eligible for full SAP or the 1/2 SAP Rate. The

       Department promulgated new regulations in 1992,9 which provided that an otherwise

       eligible loan was required to be billed at the 1/2 SAP Rate “[a]fter the loan is pledged or

       transferred in consideration of funds” derived from non-tax-exempt sources “if the

       authority retains a legal or equitable interest in the loan,” until “the prior tax-exempt

       obligation is retired [or] defeased.”10 On March 1, 1996, the Department issued a Dear

       Colleague Letter (DCL) 96-L-186 (the “1996 DCL”) that gave “clarification and

       interpretative guidance” concerning the 1992 regulation. The Department confirmed that

       the 1992 regulations were “a shift in the Department’s policy” from prior regulations:11

                       The Department’s prior guidance stated that the current
                       funding source defined the applicable special allowance
                       provisions – if a loan was financed with the proceeds of a
                       tax-exempt obligation, the tax-exempt special allowance
                       applied. If the loan was financed with the proceeds of a


       9
            34 C.F.R. § 682.302(e)(2) (1992).
       10
            The regulations define “authority” as “[a]ny private non-profit or public entity that may issue
            tax-exempt obligations to obtain funds to be used for the making or purchasing of FFEL
            loans.” 34 C.F.R. § 682.200(b) (1992). Nellie Mae was the authority that issued the bonds
            in the 1993 Trust. Pursuant to I.R.C. § 150(d)(3) (2012), Nellie Mae made an election to
            transfer its assets and liabilities, including the 1993 Trust, to a new for-profit subsidiary,
            Nellie Mae Corp. (EIN *783), which was later acquired by Navient.
       11
            March 1, 1996 Dear Colleague Letter (DCL) 96-L-186, Clarification and interpretive
            guidance on certain provisions in the Federal Family Education Loan (FFEL) Program
            regulations published on December 18, 1992 (“DCL 96-L-186”), item 30 (emphasis added).



                                                        6
                                                      1747
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 157 of 192 PageID# 1940




                       taxable obligation, the taxable special allowance rules
                       applied.

                       In the Department’s December 18, 1992 regulations, the
                       Department changed this policy. Under the regulations, if
                       a loan made or acquired with the proceeds of a tax-exempt
                       obligation is refinanced with the proceeds of a taxable
                       obligation, the loan remains subject to the tax-exempt
                       special allowance provisions if the authority retains legal
                       interest in the loan. If, however, the original tax-exempt
                       obligation is retired or defeased, special allowance is paid
                       based on the rules applicable to the new funding source
                       (taxable or tax-exempt).


               The purpose of the 1992 change in regulations as detailed in DCL 96-L-186 was

       to limit full-SAP claims on loans acquired through tax-exempt financing that were later

       refinanced with another source of financing.

               On August 10, 1993, the Omnibus Budget Reconciliation Act of 199312 (“OBRA

       1993”) was signed into law. As part of this law, changes were made to the SAP

       payments for loans made or acquired with the proceeds of tax-exempt financing

       originally issued on or after October 1, 1993. In November 1993, partly in response to a

       request by Nellie Mae, the Department issued administrative guidance concerning OBRA

       1993 in the form of a Dear Colleague Letter (the “1993 DCL”).13 Page 13 of that

       guidance clarified that the 1/2 SAP Rate provision applied to all loans acquired in whole

       or in part with funds derived from pre- October 1, 1993 tax-exempt obligations:

                       The minimum special allowance rate “floor” on new loans
                       made or purchased, in whole or in part, with funds derived
                       from tax exempt obligations has been repealed.
       12
            Pub. L. No. 103-66, 107 Stat. 312.
       13
            See Nov. 1993 Dear Colleague Letter 93-L-161.



                                                      7
                                                   1748
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 158 of 192 PageID# 1941




                      Accordingly, loans made or purchased with funds obtained
                      by the holder from the issuance of obligations originally
                      issued on or after October 1, 1993, or with funds derived
                      from default reimbursements, collections, interest, or other
                      income related to eligible loans made or purchased with
                      such tax-exempt funds, no longer qualify to receive the
                      minimum special allowance. Refinancing of obligations
                      which were originally issued prior to October 1, 1993, does
                      not alter the eligibility of loans made or purchased with
                      funds obtained from the proceeds of the original financing
                      to receive the minimum special allowance. (Emphasis
                      added.)

               With this guidance, the Department made clear its understanding that (i) a single

       loan could be financed with more than one source of funds and (ii) if a loan was financed

       even in part with an eligible tax-exempt source of funds, the 1/2 SAP Rate applied to that

       loan.


                                      STANDARD OF REVIEW

               The Department bears the burden of providing adequate notice for its demand in

       order to establish its prima facie case against Navient. See Penn. Sch. of Bus., U.S. Dep’t

       of Educ., No. 15-04-SA (Oct. 27, 2015). Navient, in turn, bears the burden of proving by

       a preponderance of the evidence that FSA’s conclusions in the FAD were erroneous. See

       id.; 34 C.F.R. § 668.116(d).




                                                    8
                                                  1749
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 159 of 192 PageID# 1942




                                             ARGUMENT

       I.     NELLIE MAE WAS REQUIRED TO BILL AT 1/2 SAP UNTIL THE
              FINAL MATURITY OF THE 1993 BONDS.

              A.      Nellie Mae Was Required to Claim the 1/2 SAP Rate on Any Loans
                      Acquired in Whole or in Part with Tax-Exempt Funds.

              As noted above (Page 7) the 1993 DCL made clear that (i) a single loan could be

       financed with more than one source of funds and (ii) if a loan was financed even in part

       with an eligible tax-exempt source of funds, the 1/2 SAP Rate applied to that loan. See

       1993 DCL, at 13. In accordance with this guidance, Navient was required to continue to

       bill for special allowance at the 1/2 SAP Rate through the final maturity of the 1993

       Bonds, or, at a minimum, for (i) all loans acquired with the proceeds of Bond 1993A until

       its maturity on July 1, 2005, and (ii) all loans acquired with the proceeds of Bond 1993B

       through Bond 1993H until the final maturity of those bonds on July 1, 2004. Each of the

       loans was financed at least in part with the proceeds of the other bonds with which they

       were pooled. It was certainly reasonable and appropriate for Nellie Mae to rely on the

       very specific guidance in the 1993 DCL, and FSA’s determination is inconsistent with

       that guidance. See Lincoln Tech. Inst., U.S. Dep’t of Educ., No. 95-42-SP (May 17,

       1996). During a hearing before the Department of Education’s Office of Hearing and

       Appeals, the Department “chastised” Respondents for failing to seek guidance on its

       compliance with a statute. Student Loan Mktg. Ass’n, U.S. Dep’t of Educ., No. 96-23-SL

       (Sept. 26, 1996). Here, Nellie Mae actively sought and received guidance in the form of

       the 1993 DCL, and is now being held liable for following that DCL guidance.




                                                   9
                                                  1750
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 160 of 192 PageID# 1943




                        1.    The Bond Proceeds and Receipts from the 1993 Bonds Were
                              Combined.

              The special allowance payments that are the subject of the FAD relate to loans

       financed by the 1993 Nellie Mae Trust (“1993 Trust”), a series of unsecured tax-exempt

       bonds issued pursuant to a master trust indenture totaling $458,095,000. Bonds issued

       under the 1993 Trust included five series of bonds issued between March 1993 and

       November 1993, each of which refunded previously issued tax-exempt bonds.



                   Series             Issue Date     Maturity    Maturity
                                                     Date        Amount
                   #1        1993A      3/18/1993       7/1/2005    $103,300,000
                   #2        1993B       6/9/1993       6/1/1998      $5,800,000
                                                        6/1/2000     $32,405,000
                                                        6/1/2002     $10,700,000
                   #3        1993C       7/1/1993       7/1/1998     $26,100,000
                   #3        1993D       7/1/1993       7/1/1998     $10,160,000
                   #3        1993E       7/1/1993       7/1/1999     $58,340,000
                   #3        1993F       7/1/1993       7/1/2004     $32,500,000
                   #4        1993G      8/24/1993       8/1/1998     $31,500,000
                                                        8/1/2000     $28,100,000
                                                        8/1/2002     $47,400,000
                   #5        1993H     11/15/1993      12/1/1999     $57,420,000
                                                       12/1/2002     $14,370,000


              Significantly, the 1993 Trust was not secured by the student loans acquired with

       the 1993 Bonds. Rather than relying on specific collateral, investors looked to the

       general corporate ratings of Nellie Mae to determine the quality of the bonds. Because

       the general corporate rating afforded Nellie Mae increased flexibility in its financings, the

       proceeds from the various bonds (the “Bond Proceeds”) were combined into a common

       funding pool (the “1993 Bond Pool”) that was used to acquire student loans. The loans



                                                    10
                                                    1751
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 161 of 192 PageID# 1944




       acquired under the 1993 Trust are referred to herein collectively as the “1993 Trust

       Loans.”

               Within the 1993 Bond Pool, Nellie Mae maintained two sub-pools, the first of

       which related to Bond 1993A (“Sub-pool 1”) and the second of which related to all of the

       other 1993 Bonds (“Sub-pool 2”).14 The Bond Proceeds from Bond 1993A were

       deposited into Sub-pool 1 and the Bond Proceeds from Bond 1993B through Bond

       1993H were deposited into Sub-pool 2. In addition, each month Nellie Mae would

       deposit into the respective sub-pools the principal and interest payments, guarantor

       payments, interest benefits and special allowance, and other income from the loans

       financed by the sub-pool (the “Receipts”). Specifically, Receipts on the loans financed

       by Bond 1993A were deposited into Sub-pool 1, and Receipts on all other loans financed

       by the 1993 Bonds were deposited into Sub-pool 2. Each month, loans were acquired

       with all or a portion of the cash available in Sub-pool 1 and Sub-pool 2.

               Given that no specific pool of loans secured a specific series of 1993 Bonds,

       funds held in Sub-pool 1 were fungible with all other amounts on deposit in Sub-pool 1;

       the same was true for Sub-pool 2. New loans were appropriately acquired with such

       commingled funds on a pro rata basis. Wheeler Aff. ¶¶ 7-9, Ex. R-02.15


       14
            Sub-pool 2 was created for administrative reasons relating to the fact that Bond 1993B (and
            subsequent series) were refunding (i.e., refinancing) bonds that had been originally issued by
            an authority other than NEELMC. No provision in the 1993 Bond indenture or related
            agreements required the maintenance of the two separate Sub-pools. Remondi Aff ¶ 7 Ex.
            R-05.
       15
            By early 2002, as part of a post-acquisition integration of functions, the administration of the
            1993 Trust had been transferred from former Nellie Mae employees to Navient employees.
            For ease of trust administration, Navient began a process of administratively allocating



                                                        11
                                                       1752
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 162 of 192 PageID# 1945




                FSA argues in the FAD (at 18) that “the proceeds of each of the bonds comprising

       a 1993 bond series issue were spent to acquire a distinct cohort of loans, and each of

       these bonds was in fact the exclusive source of funds – a ‘source bond’ – for a distinct

       cohort of loans and no other.” FSA’s conclusion is factually incorrect. Although the

       Bond Proceeds and Receipts relating to the loans financed with Bond 1993A proceeds

       were maintained in one sub-pool, the Bond Proceeds and Receipts of Bond 1993B

       through Bond 1993H were commingled within another single sub-pool. Because of the

       unsecured nature of the 1993 Trust and the commingling of these Bond Proceeds and

       Receipts, all loans financed by the 1993 Trust were made or acquired, at least in part,

       with proceeds from each of the 1993 Bond series within its sub-pool.16 There was no

       distinct cohort of loans. Under the 1993 DCL guidance, that should be enough to justify

       Nellie Mae’s receipt of the 1/2 SAP Rate.




            portions of the loans in Sub-pool 2 to those series of Bond 1993B through Bond 1993H that
            remained outstanding at the time. Because the loans had been acquired with Bond Proceeds
            and Receipts of Bond 1993B through Bond 1993H and remained commingled within Sub-
            pool 2 since the time of their acquisition, and because the loans were therefore funded in part
            with the Bond Proceeds and Receipts of Bond 1993B through Bond 1993H, the allocation
            could not and did not identify specific loans as having been funded by a specific bond.
            Rather, loans and cash were simply allocated by principal amount such that the account
            created for each 1993 Bond would hold sufficient resources to meet debt service for that
            particular Bond. After such allocations had been made, any new loan acquisitions for the
            1993 Trust were made with amounts on deposit within the accounts created for each
            outstanding series of 1993 Bonds. Because any cash within those accounts derived from the
            commingled Receipts of Bond 1993B through Bond 1993H, the loans purchased with such
            cash were also funded in part by all such 1993 Bonds. Wheeler Aff. ¶ 11, Ex. R-02.
       16
            For example, Bond 1993B was issued on June 9, 1993. Less than a month later, Bonds
            1993C through 1993F were issued. The proceeds of these two issuances were deposited in
            Sub-pool 2 and used to acquire loans within the few weeks following the issuances. Loans
            were acquired from all the funds available in the sub-pool at the time they were acquired. See
            Wheeler Aff. ¶¶ 7-9, Ex. R-02.



                                                       12
                                                       1753
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 163 of 192 PageID# 1946




              In addition, as soon as any Receipts were realized (including interest and special

       allowance paid by the government for the quarter ending June 30, 1993), those Receipts

       were added to Sub-pool 2. Similarly, when Bond 1993G was issued on August 24, 1993,

       and its Bond Proceeds were added to Sub-pool 2, those funds, along with any available

       Receipts and Bond Proceeds previously deposited, were used to finance more loans

       within the weeks following the Bond 1993G issuance. This process continued with the

       final issuance of Bond 1993H on November 15, 1993. Id. ¶ 9, Ex. R-02. As a result,

       throughout the existence of each sub-pool, all of the related loans were financed at least

       in part with the proceeds of every bond series in that pool – requiring payment of the 1/2

       SAP Rate until all the bonds in the pool were retired or defeased. See 1993 DCL, at 13.

              In the FAD (at 18), FSA further argues that “NEELMC represented that proceeds

       of each of its 1993 bonds would be fully invested – spent to acquire student loans –

       within days of its issuance . . . .” From this, FSA infers that “the proceeds of each of the

       bonds comprising a 1992 bond series issue were spent to acquire a distinct cohort of

       loans,” and that the bonds therefore were the exclusive source of funds for that cohort.

       FSA’s inference, however, is wrong. Along with any Bond Proceeds from a specific

       bond series, each sub-pool contained other funds, including Bond Proceeds from the

       previous issuances and the Receipts on the 1993 Trust Loans financed previously. When

       acquiring new loans from these proceeds, Nellie Mae, as it was entitled to do, used all

       available funds within a sub-pool to buy loans in any given month, and did not in fact

       attribute specific loans to specific Bond Proceeds or Receipts. The Department’s own

       guidance in the 1993 DCL recognizes that loans can be attributed to multiple sources of



                                                    13
                                                   1754
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 164 of 192 PageID# 1947




       funds. In this case, those funds included both eligible Bond Proceeds and eligible

       Receipts.

               FSA may argue further that the Bond Proceeds from Bond 1993B were fully

       expended prior to the issuance of Bond 1993F (the latest maturing series of bonds within

       Sub-pool 2), and that because they were not commingled with the Proceeds of Bond

       1993F, the loans acquired from such Bond Proceeds were entitled to the 1/2 SAP Rate

       only through the maturity of Bond 1993B. Navient has no remaining records that

       indicate exactly when any of the Bond Proceeds of Bond 1993B were expended, but even

       if they were fully expended immediately, as loans acquired with the Bond Proceeds from

       Bond 1993B were repaid and other Receipts were received, those Receipts were

       deposited into Sub-pool 2. So long as those receipts were in the pools and used to

       finance other loans, the 1/2 SAP Rate still applied. Assuming the 8.5-year average loan

       repayment period that FSA has used previously, the first loans to be made in Sub-pool 2

       from the proceeds of Bond 1993B would have been fully repaid by December 2001, well

       before the maturity of Bond 1993B. 17 As such repayments were received; they were

       used pro rata with all the other available Receipts on deposit in Sub-pool 2 for the

       acquisition of a “second generation” of loans. That second generation was financed “in

       part” with the Receipts of all the 1993 Bonds within Sub-pool 2, including Bond 1993F,

       which matured on July 1, 2004.

               Navient’s administration of the 1993 Bond proceeds and Receipts in a single pool

       with two sub-pools appropriately reflected the nature of this unsecured financing.

       17
            See DCL FP-07-06 (Apr. 27, 2007), Attached Methodology Description at 10.



                                                    14
                                                   1755
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 165 of 192 PageID# 1948




       Because of this pooling approach, Navient correctly interpreted the Department’s

       guidance so as to require billing at the 1/2 SAP Rate through the duration of the

       financing. In sum, Navient was required to continue to bill for special allowance at the

       1/2 SAP Rate through the final maturity of the 1993 Bonds, or at the very least for (i) all

       loans acquired with the proceeds of Bond 1993A until its maturity on July 1, 2005, and

       (ii) all loans acquired with the proceeds of Bond 1993B through Bond 1993H until the

       final maturity of those bonds on July 1, 2004. Such billing was required by the guidance

       that Nellie Mae and the industry received in the 1993 DCL, because each of the loans

       was financed at least in part with the proceeds of the other bonds with which they were

       pooled. Nellie Mae’s reliance on the guidance expressly set forth in the 1993 DCL was

       reasonable and appropriate. See Baytown Tech. Sch., Inc., U.S. Dep’t of Educ., No. 91-

       40-SP, (Jan. 13, 1993) (noting that Dear Colleague letters may assist the tribunal in

       interpreting the law, policies, or procedures); Lincoln Tech. Inst., U.S. Dep’t of Educ.,

       No. 95-42-SP (May 17, 1996) (noting that Dear Colleague letters can clarify “unfounded

       assumptions” or ambiguities in regulations).


                      2.      The History of Department Guidance Supports Navient’s
                              Position.

              The history of Department guidance regarding loans financed by more than one

       source supports Navient’s position that Nellie Mae’s billing of the loans acquired with

       the pooled bond proceeds and receipts was entirely appropriate and justified. On

       December 18, 1992, the Department issued the 1992 Regulations, which would become

       effective on February 1, 1993. Those regulations included changes in the special



                                                    15
                                                   1756
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 166 of 192 PageID# 1949




       allowance billing applicable to tax-exempt obligations. Neither the Notice of Proposed

       Rule issued in November of 1990 nor the Final Rule issued on December 18, 1992,

       however, included any commentary or other discussion regarding the change in special

       allowance calculations. Furthermore, the newly published regulations contained

       provisions that conflicted with provisions of the 1992 Reauthorization of the Higher

       Education Act, enacted in July 1992. Because of these conflicts and calls from the higher

       education and student lending communities for clarification, then-Secretary of Education

       Riley wrote a letter to Senator Kennedy and Senator Pell that stated that the Department

       would delay the enforcement of the regulations until the Department issued clarifying

       guidance (which eventually arrived in the form of the 1996 DCL). Affidavit of Sheila M.

       Ryan-Macie dated March 24, 2015 (“Ryan-Macie Aff.”) ¶¶ 13-16, Ex. R-03.

               On August 10, 1993, after Nellie Mae had issued three of the five series of 1993

       Bonds, OBRA 1993 was enacted. OBRA 1993 repealed the 1/2 SAP Rate for loans made

       or purchased with funds obtained from the issuance of obligations originally issued on or

       after October 1, 1993.18 Given that the Department had not yet provided guidance to the

       student lending community on the intent of the changes around special allowance billing

       for tax-exempt bonds in the 1992 Regulations and OBRA 1993, Nellie Mae contacted the

       Department. Nellie Mae requested that the Department provide guidance on the special

       allowance billing requirements for loans made or acquired with pooled proceeds, such as


       18
            The changes made by OBRA 1993 did not impact Nellie Mae or the 1993 Trust, because
            (i) Nellie Mae did not have any loans financed with tax-exempt bonds originally issued on or
            after October 1, 1993, and (ii) all of the bonds included in the 1993 Trust were refunding
            bonds (i.e., bonds that refunded bonds originally issued prior to October 1, 1993).



                                                      16
                                                     1757
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 167 of 192 PageID# 1950




       those in the 1993 Trust. Nellie Mae’s continued efforts to seek guidance and obtain

       clarification from the Department is entirely consistent with the conduct the Department

       has suggested it expects from the industry if there are questions or ambiguities related to

       applicable regulations. See Iowa Student Loan Liquidity Corp., U.S. Dep’t of Educ., No.

       200621025013 (Jan. 11 2008) (noting failure of entity to obtain clarification or further

       guidance and noting that it is “incumbent upon [the entity potentially subject to the

       regulations] to obtain clarification” regarding the interpretation of a statute’s meaning).

       To address Nellie Mae’s questions, the Department revised the draft of the 1993 DCL to

       include in the final version the phrase “in whole or in part,” clarifying that the 1/2 SAP

       Rate provision applied to loans where all of the funds, or only a portion of the funds,

       used to acquire the loans were derived from tax-exempt obligations. Ryan-Macie Aff. ¶¶

       29-30, Ex. R-03; see also Letter from Robert Evans, former Director of Policy and

       Development, U.S. Department of Education, to Sheila Ryan-Macie, dated March 18,

       2014 (noting that he recalled Nellie Mae’s “numerous requests for guidance to ensure

       accurate billing”) (“Evans Ltr.,” Ex. R-04). The 1993 DCL was integral to Nellie Mae’s

       special allowance billing policy for the 1993 Bonds. See Ryan-Macie Aff. ¶¶ 29-30, Ex.

       R-03; Affidavit of John (Jack) Remondi dated August 21, 2014 (“Remondi Aff.”) ¶¶ 4-6,

       Ex. R-05.

              There can be no question that the Department fully understood that this

       application of the 1/2 SAP Rate policy would result in broadened application of the 9.5%

       minimum yield during low interest rate environments. In response to Secretary Riley’s

       letter requesting from industry participants a list of issues and concerns arising from the



                                                    17
                                                    1758
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 168 of 192 PageID# 1951




       recent statutory and regulatory changes, in February 1993, the National Council of

       Higher Education Resources19 (“NCHER”) provided a written list of issues and

       comments to the Department. This list raised the question of whether the 1992

       Regulations’ expansion of the 1/2 SAP provision (34 C.F.R. § 682.302(e)) was in fact an

       error. See Ryan-Macie Aff. ¶ 17 and Ex. 2(ii) thereto, Ex. R-03. The Department

       produced a written list of responses to the NCHER Comments, which it provided at a

       meeting with industry participants in March 1993 and characterized as “unofficial

       comments.” See Ryan-Macie Aff. ¶ 19 and Ex. 3 thereto at p.16, Ex. R-03. The

       Department’s written response regarding NCHER’s comment on Section 682.302(e)(2)

       confirmed that the provision was not an error and reflected the Department’s position on

       the matter.

               Despite the Department’s written response, at the March 1993 meeting, industry

       participants continued to press the case that the changes promulgated in 34 C.F.R. §

       682.302(e) could result in a large government liability to lenders if the then-current low

       interest rate environment continued and the higher 9.5% minimum rate was therefore

       triggered for all 1/2 SAP Rate loans. The Department representatives responded that they

       were aware of that potential and acknowledged it as a known risk. See Ryan-Macie Aff.

       ¶¶ 19-22, Ex. 03.




       19
            NCHER is an organization that represents education loan guarantors, secondary markets,
            nonprofit lenders and authorities, commercial lenders and loan servicers.



                                                     18
                                                    1759
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 169 of 192 PageID# 1952




               Then, in 1993, provisions of OBRA 1993 removed the 1/2 SAP Rate with respect

       to loans funded by bonds issued on or after October 1, 1993.20 But for loans funded by

       pre-October 1, 1993 bonds (including the 1993 Bonds), the 1992 regulations remained in

       effect. At the time the 1993 DCL was published in November 1993, the rate on Treasury

       Bills (the index historically used to calculate SAP payments) was approximately 3.10%,

       and when the margin was added (generally 3.10% to 3.5%), loans subject to the 1/2 SAP

       Rate would have received the 9.5% minimum yield. See NCHER Website Interest &

       Special Allowance Rate Information, Historic 91-Day T-Bill Rates (Ex. R-06). Thus,

       even though the immediate ramifications of the Department’s interpretation in the 1992

       Regulations and the 1993 DCL, specifically the “in whole or in part” language, were

       clear, the Department did not change its policy of applying the 1/2 SAP Rate as broadly

       as possible.

               In evaluating the FSA’s FAD, the Department must consider the plain and

       unambiguous language of its own guidance, including its reference to the term “in part”

       and the context in which that reference was made. See Desert Palace, Inc. v. Costa, 539

       U.S. 90, 98–99 (2003) (a basic tenant of statutory interpretation is that the language of a

       statute should be given its ordinary or plain meaning). By including this reference in

       response to Nellie Mae’s request for guidance concerning unsecured tax-exempt

       financing pools, the Department acknowledged that it was possible for a loan to be

       financed with more than one source of financing. In fact, if it were not possible to have a

       20
            See U.S. Gov’t Accountability Office, GAO-04-1070, Federal Family Education Loan
            Program: Statutory and Regulatory Changes Could Avert Billions in Unnecessary Federal
            Subsidy Payments at 5 (2004), http://www.gao.gov/products/GAO-04-1070.



                                                    19
                                                   1760
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 170 of 192 PageID# 1953




       loan financed with more than one source of financing, the phrase “in whole or in part”

       would have no meaning. Therefore, the Department’s interpretation of “in whole or in

       part” constructively renders that language meaningless and should be rejected. See

       Lincoln Tech. Inst., U.S. Dep’t of Educ., No. 95-42-SP (May 17, 1996) (rejecting

       interpretation that “constructively renders the regulation meaningless”). In addition, the

       term “in whole or in part” has appeared in subsequent guidance from the Department

       relating to OBRA 1993, including for example the December 1993 Dear Colleague Letter

       (DCL) 93-L-163. Surely the Department would not have continued using the phrase if it

       had no significance. See Johnson v. Stolc, 2012 U.S. Dist. LEXIS 119296, at *25–*26

       (C.D. Cal. June 28, 2012) (finding that “in whole or in part” has a “well-defined

       meaning,” that is “some or all.”); Empire Tech. Sch., U.S. Dep’t of Educ., No. 91-53-SP

       (Dec. 13, 1993) (citing to the statutory interpretation tenet to avoid rendering language

       superfluous); Nat’l Ass’n of Home Builders v. Defenders of Wildlife 551 U.S. 644, 669

       (2007) (“[W]e have cautioned against reading a text in a way that makes part of it

       redundant”).

              Given the Department’s own past use of the phrase “in whole or in part,” the

       Department must take exception to FSA’s statement in the FAD that “[w]hether or not

       NEELMC and its successors kept adequate records to tie the cohorts of loans acquired

       with the original proceeds of a 1993 Bond to particular loans held in 2002 and 2004 is

       irrelevant.” (FAD at 18, emphasis added.) Nellie Mae was not required by any

       Department regulation or guidance to tie loans to particular bonds or bond series. Rather,

       it was required to identify loans that were made or acquired in whole or in part with



                                                    20
                                                   1761
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 171 of 192 PageID# 1954




       proceeds of a qualifying tax-exempt financing. Nellie Mae did do this. Because of the

       unsecured nature of the 1993 financing and Nellie Mae’s accompanying method of

       pooling the 1993 Bond proceeds and Receipts, Nellie Mae was then required to bill for

       special allowance at the 1/2 SAP Rate through the duration of the 1993 financing until

       July 1, 2005, or at the very least, for (i) the 1993A Bond through its final maturity on July

       1, 2005, and (ii) the 1993B through 1993H Bonds at least through the final maturity of

       those bonds on July 1, 2004.


              In the final analysis, FSA’s failure to consider the reference in the 1993 DCL to

       “in whole or in part” demonstrates that it has conveniently decided after the fact to ignore

       this guidance and implement an alternative interpretation of the special allowance billing

       requirements based on changes in interest rate environments. If interest rates during the

       period in question had been elevated rather than at historical lows, FSA doubtless would

       have seized upon the “in whole or in part” language in the 1993 DCL and insisted that all

       loans financed by the 1993 Trust remained subject to the 1/2 SAP Rate restrictions until

       all bonds within the financing pool created by the 1993 Trust had matured. FSA’s

       position to the contrary, in light of historically low interest rates that prevailed during the

       relevant period, is in direct conflict with the Department’s 1993 guidance. This is a

       blatant attempt to retroactively apply a new interpretation that runs contrary to the plain

       language of the Department’s own guidance (upon which Nellie Mae and the industry

       appropriately relied) and should therefore be rejected. Landgraf v. USI Film Prods., 511

       U.S. 244, 280 (1994) (a provision operates retroactively when it “impair[s] rights a party




                                                     21
                                                     1762
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 172 of 192 PageID# 1955




       possessed when he acted, increase[s] a party’s liability for past conduct, or impose[s] new

       duties with respect to transactions already completed”); Travel Univ. Int’l U.S. Dep’t of

       Educ., No. 94-99-SP (Feb. 3, 1995) (holding that, when ED policies create “confusion,”

       Respondents who seek assistance to correctly apply the policy “should not be punished

       retroactively for failing to correctly anticipate the standards later promulgated by ED”).


              B.      Nellie Mae Properly Billed at 1/2 SAP Based on Reasonable
                      Interpretation of Applicable Law, Regulations and Department
                      Guidance.

              Wholly apart from the Department’s 1993 DCL guidance, Nellie Mae correctly

       treated its 1993 tax-exempt financing as a single “obligation” for the purpose of special

       allowance billing. Because the 1993 Trust was a single obligation, the Higher Education

       Act of 1965 (“HEA”), as amended, and the Department’s regulations and guidance

       required Nellie Mae to claim special allowance at the 1/2 SAP Rate as long as any bond

       within its 1993 tax-exempt financing remained outstanding. The Department’s contrary

       reading of the HEA would have permitted Nellie Mae and any other institution to defeat

       the original purpose of the 1/2 SAP Rate – which was to limit the level of SAP that could

       be obtained based on tax-exempt financings – by retiring a single bond within the 1993

       Trust and claiming full SAP on all of the associated loans even though other 1993 Bonds

       financing the loans remained outstanding.

              The 1993 Bonds shared common characteristics that rendered them a single

       “obligation” for purposes of the HEA and the Department’s implementing regulations.

       All of the 1993 Bonds were governed by the terms of the same 1993 Trust Agreement,




                                                    22
                                                   1763
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 173 of 192 PageID# 1956




       issued in the same calendar year, and payable from the same sources of funds. Moreover,

       the rights of each bondholder were identical to the rights of all other bondholders

       regardless of whether they held a 1993A bond or a 1993H bond. Per the terms of the

       1993 Trust Agreement (Ex. R-07), each bond was treated collectively and on a parity

       basis with the other bonds in terms of bondholders’ right to payments, default provisions,

       and remedies.

              In particular:

                     Right to Payment. Article IV of the 1993 Trust Agreement provided that,
                       on each date on which payment on any of the 1993 Bonds was due, the
                       Corporation paid to the Trustee, and the Trustee paid to the bondholders,
                       the requisite amount of interest on or principal of the bond. The Trust
                       Agreement gave no preference to any bondholder of any separate bond or
                       series of bonds. Ex. R-07 at 12-13.

                     Events of Default. Article VIII of the Agreement stated that the failure to
                       make a timely payment on any of the 1993 Bonds was an Event of Default
                       for all of the 1993 Bonds, accelerating the principal payment requirement
                       on all of the 1993 Bonds. Id. at 18-20.

                     Payment on Default. Article VIII of the Agreement provided for the
                       distribution of funds received from the Corporation to remedy an Event of
                       Default, or following a judgment from a suit filed by the Trustee. Such
                       funds were to be shared on a parity basis across all of the 1993 Bonds,
                       based on the amount of interest, principal and redemption premium owed.
                       Id. at 21.

                     Enforcement of Agreement. Article VIII of the Agreement provided that
                       bondholders of two-thirds of the aggregate principal amount of all 1993
                       Bonds needed to consent to a suit to enforce the Agreement; the
                       bondholders of a single bond, or even of bonds within a single series,
                       could not compel such an action. Id. at 22.

                     Amendments. Section 7.2 of the Agreement required the written consent
                       of the holders of two-thirds of the aggregate principal amount of all 1993
                       Bonds to modify or amend the rights or obligations of the Corporation or
                       bondholders. Potentially, even if all holders of a single bond, or of bonds



                                                    23
                                                   1764
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 174 of 192 PageID# 1957




                       within a single series, objected to a modification of their rights, the
                       remaining bondholders could consent to the modification and impose it
                       upon them. Id. at 17.

               Critically, unlike the typical structure of a student-loan bond financing at that

       time, loans purchased with the proceeds of the 1993 Bonds were not pledged as collateral

       in support of repayment of that bond or series.21 Rather, the Agreement made all

       unencumbered loans of the Corporation, along with its general assets and credit, the

       source of repayment for all of the 1993 Bonds. Id. at 13. Given that all bondholders of

       the 1993 Bonds shared the same rights and remedies against the same sources of funds,

       and that a default on any one 1993 Bond constituted a default on all 1993 Bonds, the

       1993 Bonds constituted a single financing of Nellie Mae for purposes of the HEA’s 1/2

       SAP Rate. The provisions of the Trust under which every series of the bonds were issued

       made them so interrelated that they constituted a single financial or economic obligation.

       Nellie Mae, therefore, appropriately treated that single obligation as maturing when all of

       the 1993 Bonds had matured.




       21
            Student loan taxable and tax-exempt bond structures issued by authorities were generally
            secured financings, meaning that investors had a right (with priority over other creditors) to
            foreclose upon specific pools of student loans and other assets in the event an issuer
            defaulted on its bonds. Nellie Mae was the first (and, it believes, only) nonprofit tax-exempt
            student loan issuer to secure general corporate ratings that allowed it to issue bonds on an
            unsecured basis. See Official Statement Relating to Nellie Mae 1993 Series G (Aug. 1,
            1993) at 16 (Ex. R-08). Nellie Mae’s ability to issue bonds backed by its general corporate
            rating was an extremely desirable and effective financing tool, because Nellie Mae was not
            required to identify specific loan pools as collateral for those bonds, to make covenants with
            respect to those loan pools, or to track loan performance according to the specific
            requirements of the lenders or bondholders. The unsecured financing was therefore much
            less administratively burdensome for Nellie Mae. The 1993 Trust was the only tax-exempt
            financing issued by Nellie Mae on an unsecured basis.



                                                       24
                                                      1765
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 175 of 192 PageID# 1958




               Nellie Mae’s approach was fully consistent with the Department’s prior

       statements concerning the meaning of the word “obligation.” In 1985, the Department

       defined “obligation” to mean “debt.” 34 C.F.R. § 682.801 (1985). Moreover, 2006

       Department guidance used the term “bond,” instead of the statutory and regulatory term

       “obligation,” to describe “the instrument used to borrow funds”; noted that lenders could

       use “notes or other instruments to raise funds”; and stated that references to “bond” in the

       guidance included “any other form of borrowing.” FP-06-15, Attachment at 1 n.1. In the

       case of the 1993 tax-exempt financing, “the instrument used to borrow funds” was the

       1993 Trust Agreement; all of the 1993 Bonds were issued pursuant to that Agreement and

       its supplemental indentures.22 Even within the FAD, FSA references “bonds,” “issues,”

       and “series” in a sometimes interchangeable, unclear, and undefined manner, while also

       creating entirely new concepts – such as a “source bond.” See generally Encino

       Motorcars, LLC v. Navarro, 136 S. Ct. 2117, 2126–27 (2016) (where the agency did not

       “explain why it deemed it necessary to overrule its previous position” – on which the

       industry had relied for years – the rule was arbitrary and capricious; when changing its

       positions, an agency must be “cognizant that longstanding policies may have ‘engendered




       22
            The Department’s use in 2006 of the term bond “for convenience” was hardly a definitive
            statement that an “obligation” is always a single “bond” for 1/2 SAP Rate purposes,
            especially given that the guidance addressed secured student loan bonds and not unsecured
            serial financings like the 1993 tax-exempt financing. See DCL FP-06-15, Attachment at 1
            n.1. Neither was the use of the term “bond” definitive when it appeared in guidance
            regarding an audit process that expressly disclaimed any intent “to examine whether the
            eligibility of a loan for 9.5 percent SAP has lapsed.” See DCL FP-07-06 (Apr. 27, 2007),
            Attached Methodology Description at 3.



                                                      25
                                                     1766
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 176 of 192 PageID# 1959




       serious reliance interests that must be taken into account’” and that a “reasoned

       explanation is needed for disregarding” those interests.)

               Additionally, unlike FSA’s approach in the FAD, Nellie Mae’s approach fully

       comported with the original intent of the HEA’s 1/2 SAP provisions. These provisions,

       which Congress enacted in 1980 when interest rates were high, were intended to

       maximize the loans that were subject to 1/2 SAP.23 Similarly, the Department’s 1992

       regulations required 1/2 SAP to continue to be claimed on loans even after they were

       transferred from a tax-exempt obligation to a taxable obligation, so long as the tax-

       exempt obligation remained outstanding and the Authority maintained ownership of the

       loan.24 This regulation, which was put in place amid expectations of rising interest rates,

       was designed to prevent lenders from receiving a windfall by moving loans from tax-

       exempt obligations to taxable obligations to obtain the associated regular SAP.25

               When these provisions were enacted, Congress and the Department would have

       looked with great skepticism at any effort by a lender to ignore the economic and

       structural realities of a serial unsecured financing, and instead to obtain full SAP on loans

       associated with a portion of that financing simply because any particular bond within the

       financing had matured. The fact that the interest-rate environment reversed in the years

       following the 1992 regulation does not alter the original intent to subject any loans that

       23
            See Guaranteed Student Loan Program, 50 Fed. Reg. 5506 (Feb. 8, 1985) (to be codified at
            34 C.F.R. pt. 682) (“The rule implements the Congressional intention . . . to reduce special
            allowances to parties whose lower cost of borrowing does not justify Federal subsidy at the
            rate paid commercial lenders.”).
       24
            34 C.F.R. § 682.302(e)(2); DCL 96-L-186, item 30.
       25
            See supra n. 20.



                                                       26
                                                      1767
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 177 of 192 PageID# 1960




       were originally financed by an outstanding tax-exempt obligation to 1/2 SAP, and

       thereby to maximize the number of loans subject to the 1/2 SAP provision.


       II.      NELLIE MAE APPROPRIATELY CLAIMED THE 1/2 SAP RATE ON
                LOANS THAT WERE TRANSFERRED TO ECFC BY NMELC

                The FAD argues (Ex. 01 at 22) that Nellie Mae was not permitted to claim special

       allowance at the 1/2 SAP Rate for certain loans after they were transferred to ECFC (EIN

       *392) by NMELC (EIN *352) in July and August 2004. (These loans are referred to

       herein as the “ECFC Loans.”) FSA’s finding and estimate of liability for this finding are

       flawed for both factual and policy reasons. FSA based its conclusion on its interpretation

       of Nellie Mae’s corporate structure shortly after its acquisition by Navient, instead of

       appropriately examining Nellie Mae’s corporate structure on the date of the loan transfer

       to ECFC – a clear error that requires FSA’s conclusion to be overturned. Further, rather

       than using easily ascertainable information in its own records to determine the actual

       amount of special allowance paid to Navient for the ECFC loans in question to calculate

       the amount of alleged overpayment, OIG used estimates to reach an overstated liability

       for this finding, which FSA then erroneously accepted. Finally, FSA’s finding directly

       contradicts the original intent of the 1/2 SAP Rate provisions and the 1992 Regulations,

       which were promulgated to limit SAP payments on loans previously financed with tax-

       exempt sources of financing that, for a period of time, would benefit from a lower cost of

       funds.




                                                    27
                                                   1768
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 178 of 192 PageID# 1961




               A.      FSA Is Wrong on the Facts of the ECFC/Nellie Mae Ownership
                       Structure.

               In the FAD, FSA erroneously argues that after the transfer of the ECFC Loans

       from NMELC to ECFC, ECFC was not permitted to bill at the 1/2 SAP Rate on the

       ECFC Loans because ECFC was a distant affiliate of NMELC that did not experience the

       tax-exempt cost of funds that accompanies 1/2 SAP Rate loans. While the history of the

       Nellie Mae companies was somewhat complex, the corporate structure at the time the

       loans at issue were transferred to ECFC was simple and should be determinative.26

       ECFC was not in fact a distant affiliate of NMELC; it was the direct second-level parent

       of NMELC. Because of this corporate structure, ECFC did in fact enjoy the tax-exempt

       cost of funds while 1993 Bonds were outstanding, because both NMELC and its direct

       parent Nellie Mae Holdings were single member LLCs, which were disregarded as

       separate entities from ECFC for tax purposes.

               FSA relied on an erroneous understanding of the corporate relationship between

       ECFC and NMELC. It would be arbitrary, capricious and manifestly unfair to impose

       liability on Navient based on FSA’s erroneous misunderstanding. See Defenders of

       Wildlife, 551 U.S. at 658 (holding that an agency’s decision is arbitrary when, inter alia,

       it “entirely failed to consider an important aspect of the problem” or “offered an

       explanation for its decision that runs counter to the evidence before the agency.”)

               In the FAD, FSA makes much of the notion that because ECFC sat on the non-

       government sponsored enterprise (“GSE”) side of Navient’s corporate organization chart


       26
            The correct history of the ownership of the Nellie Mae companies is set forth at pages 30-31.



                                                      28
                                                      1769
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 179 of 192 PageID# 1962




       and was not an obligor on Bond 1993F, it did not experience the tax-exempt cost of funds

       for ECFC Loans. FAD at 22. As ostensible support for this assertion, the FAD cites the

       corporate separation imposed by the Office of Sallie Mae Oversight (“OSMO”), which

       required GSE assets and liabilities to be maintained separately from the non-GSE assets

       and liabilities. While this was true at the time of the Nellie Mae acquisition in 1999, that

       fact is irrelevant because by the time the ECFC Loans were transferred to ECFC in 2004,

       the corporate structure had changed so that ECFC was the sole member of Nellie Mae

       Holdings and Nellie Mae Holdings was the sole member of NMELC, the obligor on the

       1993 Bonds.27 Because Nellie Mae Holdings and NMELC had previously been

       converted into single member limited liability companies, they were disregarded as

       separate entities from ECFC, their owner, for U.S. federal income tax purposes. 26

       C.F.R. § 301.7701-2(c)(2). Accordingly, any sale or transfer of assets between the two is

       disregarded for U.S. federal income tax purposes. See Heleen Aff. ¶¶ 5-6, Ex. R-09.

       Even if Nellie Mae Holdings and NMELC had not been single member limited liability

       companies, however, ECFC would still have benefited from the tax-exempt rate through

       the corporate structure that existed in 2004 – the only relevant time. Additionally, in

       accordance with generally accepted accounting principles, the parent company, SLM

       Corporation, consolidated both ECFC and NMELC for financial reporting purposes.

       Consol., Accounting Stand. Codification 810-10-25-1 (Fin. Accounting Stand. Bd.


       27
            The wind-down of the SLMA, the GSE, took place at the end of 2004. In June, 2004, in
            preparation for this wind-down and ultimately the dissolution of SLMA, SLMA’s
            subsidiaries, including inter alia Nellie Mae Holdings LLC and Nellie Mae Education Loan
            LLC, were transferred to ECFC. Heleen Aff. ¶ 5, Ex. R- 09.



                                                     29
                                                    1770
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 180 of 192 PageID# 1963




       2016). These accounting principles reflect the fact that the various entities, though they

       may be legally distinct, are not financially or economically distinct for 1/2 SAP Rate

       purposes. Treating the transfer of loans to ECFC any differently reflects a flawed

       understanding of Navient’s corporate structure. Therefore, contrary to FSA’s assertion,

       ECFC did in fact experience the tax-exempt cost of funds for the ECFC Loans, as the

       benefits of the 1993 Bonds were rolled directly up to ECFC.

               Corporate Structure Shortly After Navient Acquisition of Nellie Mae
                                          (Aug. 1999)


                                               SLM CORPORATION




                                                                                       SLMA
                  SALLIE MAE, INC.
                                                                                       (GSE)




                    NELLIE MAE                                               NELLIE MAE HOLDINGS
               CORPORATION (EIN *373)                                         CORPORATION (EIN
                (originally named Nellie Mae                                         *783)
                    Holding Corporation)                                           (originally named
                                                                                Nellie Mae Corporation)



                                                                                  NELLIE MAE
                                                                                EDUCATION LOAN
                NM EDUCATION LOAN
                                                                                 CORP (EIN *352)
               CORPORATION (EIN *392)
                                                                                (converted on 12/31/02 to
                (later renamed SLM Education
                                                                               Nellie Mae Education Loan
                     Credit Finance Corp.)
                                                                                 LLC) (1993 Bonds and
                                                                                ECFC Loans Held Here))




                                                                                  NELLIE MAE
                                                                                EDUCATION LOAN
                                                                                  FINANCE LLC


                                                   30
                                                   1771
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 181 of 192 PageID# 1964




                                     Corporate Structure at Time of
                                         Loan Transfers from
                                          NMELC to ECFC
                                          As of June 30, 2004



                                          SLM CORPORATION


                      SLM EDUCATION                              SLMA
                      CREDIT FINANCE
                       CORPORATION                               (GSE)*
                      (ECFC) (EIN *392)                   dissolved on Dec. 29, 2004




                        NELLIE MAE
                       HOLDINGS LLC
                         (EIN *783)
                      (now single member llc
                        disregarded for tax
                             purposes)



                        NELLIE MAE
                     EDUCATION LOAN
                       LLC (EIN *352)
                      (now single member llc
                        disregarded for tax
                     purposes (1993 Bonds and
                      ECFC Loans held here))




                     NELLIE MAE LOAN
                       FINANCE LLC




              B.     FSA’s Conclusion on the ECFC Loans Directly Contradicts the Intent
                     of the 1992 Regulations.

              FSA argues that because the ECFC Loans were transferred to an entity that was

       not the original bond-issuing Authority, the 1/2 SAP Rate no longer applies. In making



                                                  31
                                                  1772
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 182 of 192 PageID# 1965




       this argument, FSA has again ignored the history of the Nellie Mae companies, and has

       inconsistently applied a newly minted standard for determining whether a transferee

       entity is entitled to the 1/2 SAP Rate on its transferred loans.

               In the FAD (at 20), FSA concedes that when NEELMC first transferred the ECFC

       Loans (along with all its other loans) to Nellie Mae Holdings and NMELC as part of its

       conversion, these entities were eligible to continue to claim SAP for those loans on the

       same basis that NEELMC, the Authority, would have been eligible to do. In its analysis,

       FSA reasons that because Nellie Mae Holdings, NMELC and NMLF were “successors”

       to the Authority within the meaning of I.R.C. § 150(d)(3),28 their loans should be subject

       to the same SAP treatment to which the loans of the Authority were subject. Although

       nothing in the statute or regulations addresses a situation in which 1/2 SAP Rate loans are

       held by a successor to an Authority, FSA determined that, because the successors were

       created as part of a corporate reorganization sanctioned under IRC §150(d)(3), they are

       entitled to step into the shoes of the Authority for the purpose of SAP claims.

               Rather than extend this fair and logical reasoning to the subsequent transfer of

       loans to ECFC, FSA manufactured a new requirement that ECFC be a “successor” of

       NEELMC as defined in I.R.C .§150(d)(3) – a requirement with no basis in law, rule,


       28
            In fact, only Nellie Mae Holdings was the “successor” as defined in I.R.C. § 150(d)(3),
            which contains a multipronged test for a successful election under the section. I.R.C.
            § 150(d)(3) does not address transactions occurring after the initial transfers from the
            qualified scholarship funding corporation to the “successor” transferee. Like Nellie Mae
            Holdings, most if not all “successors” of qualified scholarship funding corporations that to
            date have made an election to convert their status under I.R.C. § 150(d)(3) have made further
            transfers of their assets and liabilities after the initial conversion transaction for various tax
            and financing-related reasons.



                                                         32
                                                        1773
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 183 of 192 PageID# 1966




       regulation or audit practices, and a requirement that none of NMELC, NMLF or any

       other company other than Nellie Mae Holdings could ever meet under I.R.C. §150(d)(3).

       FSA determined that this one transferee entity, ECFC, unlike the other members of the

       Nellie Mae organizational structure (i.e., Nellie Mae Holdings, NMELC or NMLF),

       would not be eligible to claim SAP on the same basis as the original Authority,

       NEELMC.

              This distinction by FSA between the transfer of loans to subsidiaries such as

       Nellie Mae Corp, NMELC and Nellie Mae Loan Finance, LLC on the one hand, and

       ECFC on the other, is arbitrary, punitive and designed to justify a conclusion rather than

       grapple with the facts under preexisting requirements – especially the changes

       promulgated in the 1992 Regulations. Nellie Mae’s continued billing of the 1/2 SAP Rate

       on the ECFC Loans after their transfer from NMELC to its affiliate ECFC was entirely

       consistent with Congress’ and the Department’s original objective to maximize the loans

       subject to the 1/2 SAP Rate and limit loans subject to full SAP. By contrast, FSA’s

       position – that a lender could avoid the restrictions of 1/2 SAP simply by transferring a

       loan to a subsidiary – is both opportunistic and inconsistent with Departmental

       regulations. FSA’s position that a lender could transfer loans to an affiliated entity to

       avoid the 1/2 SAP Rate restrictions cannot be reconciled with the 1992 regulatory change

       promulgated by the Department.

              The FAD provides no support or previously-published Departmental guidance for

       the view that a lender could evade the restrictions on full-SAP claims put in place by

       Congress and the Department merely by transferring 1/2 SAP Rate loans to an affiliate.



                                                    33
                                                   1774
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 184 of 192 PageID# 1967




       Indeed, if interest rates had been significantly higher following the loan transfer from

       NMELC to ECFC, FSA undoubtedly would not being taking this position (or any other

       of the positions outlined in the FAD) today. And if Nellie Mae had ceased 1/2 SAP Rate

       billings on transferred loans in a high-interest-rate environment, FSA likely would have

       subjected Nellie Mae to administrative action. The Department should reject FSA’s

       attempt to base an administrative action on the effect of movements in interest rates,

       rather than clear regulatory interpretation or guidance.


              C.       FSA Overstated the Alleged Liability for the ECFC Loans.

              In the FAD (at 24), FSA stated that it found the alleged overpayment (of special

       allowance) amount of $22.3 million to be a reasonable estimate, but stated that Navient

       would have the right to contest that determination. Of the $22.3 million, OIG ascribed

       $12.3 million in alleged overpayment to its finding relating to the transfer of the ECFC

       Loans (FAR at 11). Without conceding its position that Navient correctly billed for

       special allowance on the ECFC loans during the period in question, using information

       readily available to both it and FSA, Navient has determined that, using the actual

       payment amounts less the amount that would have been payable on the ECFC Loans at

       the full-SAP rate, the alleged overpayment would be $11.1 million. See Wheeler Aff. ¶

       14, Ex. R-02.




                                                    34
                                                   1775
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 185 of 192 PageID# 1968




       III.      FSA’S DETERMINATION THAT NAVIENT IS LIABLE FOR PRE-JUNE
                 1, 2002 1/2 SAP RATES AND MUST DISCLOSE OTHER ALLEGED
                 OVERBILLINGS IS INCORRECT

                 FSA’s final audit determination goes significantly beyond the findings and

       recommendations of OIG’s FAR, and therefore has no basis in the FAR.29 Phillips

       Colls., Inc., U.S. Dep’t of Educ., No. 92-64-SA (July 13, 1995). (holding that, “[a]ny

       dispute regarding excess funds outside the scope of the OIG’s audit and the record in this

       case is clearly beyond [the Agency’s] means to impose a liability in this proceeding”);

       S.F. Coll. of Mortuary Sci., U.S. Dep’t of Educ., No. 92-8-ST (Dec. 31, 1992) (where

       Department’s notice of fines related to only four audits over three years, the court limited

       its consideration of fines to only those four audits).


                 A.      FSA’s Determination that Navient Is Liable for Pre-June 1, 2002 1/2
                         SAP Rate Claims is Both Unsupported by Any Factual Finding and
                         Incorrect.

                 Navient disputes FSA’s determination that it can be held liable for repayment of

       1/2 SAP Rate payments received on loans funded by the 1993B, 1993G and 1993H bond

       series, with respect to periods prior to the respective 2002 bond maturities within those


       29
              Although OIG states (FAR, at 29) that its finding “does not address Student Loan Marketing
              Association’s (“SLMA”) treatment of the interim maturities and their impact on its 9.5
              percent floor billings,” clearly OIG was aware of the earlier maturity dates within the 1993
              Trust. Furthermore, during the course of the audit, OIG requested and was provided with
              substantial documentation and information regarding the billing practices relating to interim
              maturities within the tax-exempt financings of Navient’s various subsidiaries. Navient gave
              OIG specific examples at other Navient subsidiaries where multiple tranches and maturity
              dates existed within a series of bonds and the 1/2 SAP rate was claimed for all loans
              financed by the series through the final maturity date in that series. See Navient Response to
              OIG Questions dated December 14, 2007 (Ex. R-10 hereto). OIG did not raise any concerns
              or issue any findings regarding this practice. Instead, OIG’s concerns were specific to the
              unique unsecured structure of the 1993 Trust, where funds were commingled across series.



                                                         35
                                                        1776
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 186 of 192 PageID# 1969




       series. FAD at 23. OIG’s audit findings were explicitly limited to 1/2 SAP Rate claims

       made for periods on or after June 1, 2002. FAR at 8, 12-15. Moreover, FSA’s own

       factual findings in the FAD are explicitly limited to 1/2 SAP “received from June 1, 2002

       on all loans associated with” these respective bond series. FAD at 12 (emphasis added).

       Therefore, neither OIG’s findings nor FSA’s findings support any final audit

       determination of liability with respect to pre-June 1, 2002 claims for billing at the 1/2

       SAP Rate.


              B.      FSA’s Determination that Navient Must Disclose Any Other Similar
                      Alleged Overbillings Has No Factual Support.

              Navient disputes the FAD’s determination that Navient must disclose any other

       instances at its subsidiaries in which loans were claimed at the 9.5 percent rate after the

       eligible tax-exempt bond from which their eligibility derived was retired, and adjust prior

       billing accordingly. The structure of Nellie Mae’s 1993 tax-exempt financing was unique

       for both Navient (i.e., no other Navient tax-exempt financing was unsecured by student

       loans) and for student loan tax-exempt financing in general (i.e., we believe the 1993

       Trust to be the only tax-exempt unsecured student loan financing in the industry), and

       neither OIG nor FSA has provided any evidence of similar alleged overbillings by any

       other Navient entity.

              In the FAD, FSA chose to expand OIG’s finding to require Navient to disclose

       not only instances of billing at the 1/2 SAP Rate after the maturity of the relevant bond

       issue, but also any instances of billing after the maturity of any individual bond. This

       finding clearly exceeds the parameters of the OIG audit, is not based on any evidence



                                                    36
                                                   1777
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 187 of 192 PageID# 1970




       identified by OIG in the audit, and should therefore be rejected. If the Department

       disagrees, the finding should nevertheless be dismissed because Navient disclosed to the

       Department during the negotiations leading to this Appeal that it had not identified any

       instances (other than the 1993 Trust) at any of its subsidiaries “of loans on which special

       allowance was received at the 9.5 percent minimum return rate after the eligible tax-

       exempt bond from which their eligibility derived was retired and the loans transferred in

       consideration of funds derived from an ineligible funding source.” FAD at 23. As

       disclosed to OIG on multiple occasions during the course of the audit, except for the

       unique instance of the unsecured 1993 Trust, Navient billed at the 1/2 SAP Rate through

       the final maturity of each bond issue. In each case, the loans in each bond issue were

       pooled together and were financed at least in part with the proceeds of the bond that

       matured last within the issue. Wheeler Aff. ¶¶ 11-12 & Ex. 1 thereto, Ex. R-02. This

       methodology for SAP billing comported entirely with regulatory policy in the 1992

       Amendments and with the Department’s own guidance delivered in the 1993 DCL.

       Therefore, Navient has made the required disclosure and met its obligations with respect

       to this finding.


       IV.     FSA’S TREATMENT OF NAVIENT IS NOTABLY INCONSISTENT
               WITH ITS TREATMENT OF OTHER INDUSTRY PARTICIPANTS

               Navient consistently applied a conservative approach with respect to special

       allowance billing, electing not to exploit the 1/2 SAP Rate “loopholes” created by the




                                                    37
                                                   1778
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 188 of 192 PageID# 1971




       1992 regulatory change. 30 While other lenders substantially grew their portfolio of loans

       subject to the 1/2 SAP Rate (by as much as 800%) in order to increase the number of

       their loans eligible to receive the 9.5% floor, Navient reduced its portfolio of loans

       eligible for the 9.5% floor rate, and in 2006, Navient voluntarily ceased all 1/2 SAP Rate

       billing to which it was statutorily entitled.

               For decades, Congress, the Department and lenders all have acknowledged the

       uncertainties surrounding the special allowance provisions for tax-exempt debt.31 Given

       these uncertainties, the Department has consistently rejected prior OIG recommendations

       to institute proceedings based on differing interpretations of those provisions. Now, FSA

       seeks punitive action against Navient in clear contrast to its history of non-enforcement

       against Navient’s competitors.

               In 2006, because of the wide ranging practices of tax-exempt debt issuers with

       respect to the 1/2 SAP Rate provisions, the Department announced in a Dear Colleague

       30
            Furthermore, neither Nellie Mae nor Navient took advantage of its ability under the 1993
            DCL and the 1996 DCL to refinance other parts of its loan portfolios with its tax-exempt
            debt, which would have maximized the yield on its loan portfolios in an interest rate
            environment where the 9.5% minimum yield exceeded what it was receiving when it billed
            at the Full-SAP Rate. At the same time, Navient’s competitors were doing exactly the
            opposite. In a 2004 study, The Institute for College Access and Success, Inc. (“TICAS”)
            analyzed the volume of loans billing at the 9.5% minimum yield by the top fifteen lenders on
            both January 1, 2003 and January 1, 2004. TICAS found that several lenders more than
            doubled their 9.5% yield portfolios during that time, with two lenders growing their 9.5%
            yield portfolios by 626% and 818% respectively. During the same period, the study reported
            that Navient’s 9.5% yield portfolio had declined by 18%.
       31
            During a U.S. House of Representatives hearing following the Nelnet settlement, former
            Department of Education Secretary Spellings acknowledged that industry disputes relating to
            the 1/2 SAP Provision “involved novel and complex questions of law” and that “no court has
            rendered any decision interpretation this specific statutory provision or regulation.”
            Accountability for the Department of Education’s Oversight of Student Loans and the
            Reading First Program: Hearing Before the H. Comm. on Education and Labor, 110th
            Cong. 110–32 (2007).



                                                       38
                                                       1779
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 189 of 192 PageID# 1972




       Letter that it would forego enforcement action with respect to the entities’ prior 1/2 SAP

       Rate billing practices if those entities would adopt the Department’s new standard policy

       on a prospective basis. The Department outlined the new standards for special allowance

       billing at the 1/2 SAP Rate and announced that it would only pay special allowance at the

       1/2 SAP Rate to lenders that undertook certain independent audit procedures.32 FSA’s

       determinations seek to apply retroactively a new interpretation of the 1/2 SAP Rate

       provisions to bonds issued over 20 years that were fully repaid and retired in 2005.

       Bowen v. Georgetown Univ. Hosp., 488 U.S. 204 (1988) (holding that statutory grants of

       rulemaking authority will not be understood to encompass the power to promulgate

       retroactive rules unless that power is conveyed by express terms).

               In response to the Department’s January 2007 DCL offer to the industry, Navient

       informed the Department in February 2007 that it would voluntarily cease all prospective

       billing for special allowance at the 1/2 SAP Rate, obviating the need for a time-

       consuming and expensive audit under the Department’s new policy.33 On September 11,


       32
            These audit procedures were published by OIG completely outside the federal rule-making
            process and contained entirely new interpretations of the laws and regulations governing 1/2
            SAP Rate billing – laws and regulations that had been passed and promulgated 27 and 22
            years earlier, respectively. One such interpretation included in the Audit Guide was a new
            provision stating that the only loans entitled to receive special allowance at the 1/2 SAP Rate
            were loans that were the “first generation” or “second generation” of the bond issue. The
            Audit Guide defined the terms “first generation” and “second generation” and described
            their application in the audit process. These interpretations and requirements had absolutely
            no basis in the existing special allowance laws and regulations and have served to deny
            lenders special allowance to which they are statutorily entitled. The Department overstepped
            its administrative authority in the Audit Guide to fashion a remedy for what the Department
            by that time viewed as a weakness or loophole in its regulations.
       33
            Letter dated February 15, 2007 to Theresa Shaw, U.S. Department of Education, from
            Robert S. Lavet, General Counsel, Sallie Mae (Ex. R-11).



                                                       39
                                                      1780
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 190 of 192 PageID# 1973




       2007, however, in direct contravention of its own pronouncement in the January 2007

       DCL that it would forgo enforcement actions relating to prior SAP billing practices, the

       Department informed Navient by letter from the Department’s Office of Inspector

       General, that it would undertake an audit of its special allowance billing practices with

       respect to the minimum yield provision of the 1/2 SAP Rate provision. By undertaking

       this audit, the Department has breached the promise it made in the January 2007 DCL, a

       promise that Navient reasonably relied on in its decision to forgo any further SAP billing

       at the 1/2 SAP Rate.


                                            CONCLUSION

              In sum, Navient demonstrated throughout the OIG audit and FSA review that it

       practiced special allowance billing and applied the 1/2 SAP Rate in a conservative

       manner, according to reasonable interpretations of the Department’s limited guidance,

       and always in keeping with the original intent of the applicable law and regulations.

       Despite these facts, FSA is attempting to create new regulatory policy and standards at

       Navient’s expense, is treating Navient differently than other lenders, and is taking action

       counter to its own pronouncements in the January 2007 DCL.




                                                    40
                                                   1781
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 191 of 192 PageID# 1974




                                        1782
Case 1:21-cv-00324-TSE-MSN Document 38-1 Filed 06/23/21 Page 192 of 192 PageID# 1975




                                        1783
